Exhibit 10.4

 

LIMITED WAIVER AND SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
SECOND AMENDMENT TO AMENDED AND RESTATED MANAGEMENT FEE SUBORDINATION AGREEMENT
AND FIRST AMENDMENT TO LIMITED GUARANTY

 

This LIMITED WAIVER AND SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT, SECOND AMENDMENT TO AMENDED AND RESTATED MANAGEMENT FEE SUBORDINATION
AGREEMENT AND FIRST AMENDMENT TO LIMITED GUARANTY (this “Amendment”) is entered
into as of April 10, 2020, by and among the Lenders, COMVEST CAPITAL IV, L.P.,
as agent for the Lenders (the “Agent”), VINTAGE STOCK, INC., a Missouri
corporation (the “Borrower”), and acknowledged and agreed to by VINTAGE STOCK
AFFILIATED HOLDINGS LLC, a Nevada limited liability company and sole equity
holder of the Borrower (the “Parent”), and, other than with respect to Sections
2, 3, 8(a) and 12 of this Amendment, LIVE VENTURES INCORPORATED, a Nevada
corporation (the “Sponsor”).

W I T N E S S E T H

WHEREAS, the Borrower, the Parent, the Lenders from time to time party thereto
and Agent are party to that certain Amended and Restated Credit Agreement, dated
as of June 7, 2018 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, the Agent, the Sponsor, Parent and the Borrower are party to that
certain Amended and Restated Management Fee Subordination Agreement, dated as of
June 7, 2018 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Management Fee Subordination Agreement”);

WHEREAS, the Sponsor and Agent are party to that certain Limited Guaranty, dated
as of June 7, 2018 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Sponsor Guaranty”);

WHEREAS, (i) the Borrower has failed to comply with Section 6.18(b) of the
Credit Agreement for the Fiscal Quarter ending December 31, 2019, which resulted
in an Event of Default under Section 7.01(c) of the Credit Agreement (the
“Financial Covenant Default”), (ii) the Borrower has failed to comply with
Section 2.01(b) of the Credit Agreement with respect to the amortization payment
due on April 1, 2020, which resulted in an Event of Default under Section
7.01(b)(i) of the Credit Agreement (the “Payment Default” and, together with the
Financial Covenant Default, the “Financial Covenant and Payment Events of
Default”), (iii) the Borrower has failed to comply with various covenants set
forth in Article V of the Credit Agreement on and prior to the date hereof as
the result of the COVID-19 pandemic (the “COVID-19 Pandemic”), which resulted in
Events of Default under Section 7.01(e) of the Credit Agreement (the
“Affirmative Covenant Defaults”), and (iv) an Event of Default has occurred
under Section 7.01(q) of the Credit Agreement from the Borrower’s closure of its
retail locations as the result of the COVID-19 Pandemic (the “Cessation of
Business Operations Default”, and, together with the Affirmative Covenant
Defaults, the “COVID-19 Related Events of Default”;

Vintage Stock –Limited Waiver and Second Amendment

LEGAL02/39661274v5

--------------------------------------------------------------------------------

 

 

the COVID-18 Related Events of Default, together with the Financial Covenant and
Payment Events of Default, the “Specified Events of Default”); and

WHEREAS, the “Cumulative Defaults”, as defined in that certain Waiver and
Agreement Regarding Availability Reserves, dated as of the date hereof (the “TCB
Waiver”), between the Borrower and the Revolving Lender, have occurred and are
continuing, resulting in Events of Default under Section 7.01(f)(y) of the
Credit Agreement (the “Specified Cross Defaults”); and

WHEREAS, the Borrower (i) proposes to make certain amendments to the Credit
Agreement, the Management Fee Subordination Agreement and Sponsor Guaranty and
(ii) requests that the Agent and Lenders waive the Specified Events of Default,
and the Agent and the Lenders are willing to agree to make such amendments and
waive, or conditionally waive, as applicable, the Specified Events of Default,
in each case, on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.Defined Terms.  Each capitalized term used herein and not defined herein shall
have the meaning ascribed to such term in the Amended Credit Agreement (as
defined below).

2.Waiver.  

(a)  Limited Waiver. Subject to the satisfaction of each of the conditions to
effectiveness set forth in Section 5, the Agent and Required Lenders hereby
irrevocably waive (x) the Event of Default with respect to the Financial
Covenant Default (as defined in the TCB Waiver, and such Event of Default, the
“Financial Covenant Cross Default”) and (y) the Financial Covenant and Payment
Events of Default and all rights and remedies under the Amended Credit Agreement
and the other Loan Documents arising as a result of the occurrence and
continuance of the Financial Covenant Cross Default and the Financial Covenant
and Payment Events of Default; provided that nothing contained herein shall in
any way (i) waive, release, modify or limit any Loan Party’s obligations to
otherwise comply with all terms and conditions of any or all of the Amended
Credit Agreement (after giving effect to this Amendment) and the other Loan
Documents or (ii) waive, release, modify, hinder, restrict or otherwise limit
any or all of Agent’s or any Lender’s rights, remedies and privileges thereunder
following the occurrence of any Default or Event of Default under the Amended
Credit Agreement, other than with respect to the Financial Covenant Cross
Default and the Financial Covenant and Payment Events of Default.

(b)  Conditional Waiver. Subject to the satisfaction of each of the conditions
to effectiveness set forth in Section 5, and strictly in accordance with the
terms of this Section 2, the Agent and the Required Lenders hereby conditionally
waive the COVID-19 Related Events of Default and all rights and remedies under
the Credit Agreement and the other Loan Documents arising as a result of the
occurrence and continuance of the

 

2

Vintage Stock – Limited Waiver and Second Amendment

LEGAL02/39661274v5

--------------------------------------------------------------------------------

 

 

COVID-19 Related Cross Defaults and the COVID-19 Related Events of Default;
provided, that if the Loan Parties have not commenced ordinary course business
operations on or prior to July 31, 2020, as determined by the Agent in Agent’s
Discretion, the foregoing conditional waiver shall be immediately revoked, and
the COVID-19 Related Cross Defaults and the COVID-19 Related Events of Default
shall be continuing retroactive to the date the first COVID-19 Related Cross
Default or COVID-19 Related Event of Default occurred; provided further, that
nothing contained herein shall in any way (i) waive, release, modify or limit
any Loan Party’s obligations to otherwise comply with all terms and conditions
of any or all of the Amended Credit Agreement (after giving effect to this
Amendment) and the other Loan Documents or (ii) waive, release, modify, hinder,
restrict or otherwise limit any or all of Agent’s or any Lender’s rights,
remedies and privileges thereunder following the occurrence of any Default or
Event of Default under the Amended Credit Agreement, other than with respect to
the COVID-19 Related Cross Defaults and the COVID-19 Related Events of
Default.  

3.Amendments to Credit Agreement. Each of the parties hereto agrees and consents
that, effective on the Second Amendment Effective Date, the Credit Agreement
shall be amended (the Credit Agreement, as so amended, the “Amended Credit
Agreement”) to delete the stricken text (indicated textually in the same manner
as the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto.

4.Amendments to Management Fee Subordination Agreement.

(a)  Section 1 of the Management Fee Subordination Agreement is hereby amended
by amending and restating the definition “Standstill Period” to read as follows:

““Standstill Period” shall mean the period beginning on the Second Amendment
Effective Date and ending such time as all of the following conditions have been
satisfied: (1) (i) the Senior Leverage Ratio as of the last day of any Fiscal
Quarter is less than 2.25:1.00 and (ii) the Borrower has delivered to the Senior
Agent an officer’s certificate executed by the Chief Executive Officer or Chief
Financial Officer of the Borrower certifying as to the foregoing subclause (i)
and setting forth in reasonable detail the calculation of the Senior Leverage
Ratio as of such date (the “Leverage Conditions” and the date the Leverage
Conditions are satisfied, the “Leverage Conditions Date”); provided, that if
after the Leverage Conditions Date, the Senior Leverage Ratio as of the last day
of any Fiscal Quarter is greater than or equal to 2.25:1.00, the Leverage
Conditions shall no longer be satisfied as of such day, and (2) after the Second
Amendment Effective Date, and without giving effect to any repayment or
prepayment that shall have occurred prior to the Second Amendment Effective
Date, the Borrower has repaid the Term Loans in an amount equal to $2,350,000,
exclusive of any mandatory prepayments or repayments otherwise required under
the Credit Agreement including under Section 2.01(b) of the Credit Agreement.”

 

3

Vintage Stock – Limited Waiver and Second Amendment

LEGAL02/39661274v5

--------------------------------------------------------------------------------

 

 

5.Amendments to Sponsor Guaranty.

(a)  The Sponsor Guaranty is hereby amended by adding a new Section 27 to read
as follows:

“27.

Specified 2020 Equity Contributions. Notwithstanding anything to the contrary
set forth herein, (i) on or prior to April 22, 2020, the Guarantor shall have
made, directly or indirectly, an equity contribution (in the form of cash common
equity or preferred stock on terms and conditions reasonably satisfactory to
Agent) to the Borrower in cash in an amount not less than $1,000,000, and (ii)
to the extent that the Agent and Guarantor shall have mutually determined,
acting reasonably, that the Borrower shall require further liquidity in light of
the then current market conditions, including the availability to the Borrower
of any disaster relief program, legislation or similar assistance program in
respect, or enacted in response to, COVID-19, on such date as the Agent and
Guarantor shall mutually determine, acting reasonably, the Guarantor shall have
made, directly or indirectly, an equity contribution (in the form of cash common
equity or preferred stock on terms and conditions reasonably satisfactory to
Agent) to the Borrower in cash in an amount determined by the Guarantor and
Agent, acting reasonably.”

 

(b)  Agent, each Lender, each Loan Party and the Sponsor each hereby acknowledge
and agree that, as of the Second Amendment Effective Date, Sections 2 through 5
of the Sponsor Guaranty are hereby terminated, it being understood that the
Sponsor’s obligations under Section 1 of the Sponsor Guaranty were terminated on
the First Amendment Effective Date.

6.Conditions Precedent to Amendment.  The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof (the date such conditions precedent are
satisfied, the “Second Amendment Effective Date”):

(a)  Agent (or its counsel) shall have received, in form and substance
satisfactory to Agent:

 

(i)

this Amendment duly executed by the Agent, the Lenders party hereto, the
Borrower, Parent and Sponsor;

 

(ii)

a waiver and amendment to the Revolving Loan Credit Agreement, duly executed by
the parties thereto; and

 

(iii)

evidence that the Borrower has paid to the Agent all fees, expenses and
reimbursement amounts due and payable to the Agent and Lenders (and reasonable
evidence of which has been provided to Borrower) have been paid.

 

4

Vintage Stock – Limited Waiver and Second Amendment

LEGAL02/39661274v5

--------------------------------------------------------------------------------

 

 

(b)  The representations and warranties in this Amendment shall be true and
correct on and as of the date hereof.

(c)  As of the date hereof and after giving effect to the waivers set forth in
Section 2, no event shall have occurred and be continuing or would result from
the consummation of the transactions contemplated by this Amendment that would
constitute an Event of Default or a Default.

(d)  Agent shall have received such other information, documents, instruments or
approvals as Agent or its counsel may reasonably request.  

7.Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORKWITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

8.Representations and Warranties.  

(a)  Each Loan Party hereby represents and warrants to Agent and each Lender
that:

(i)

at the time of and immediately after giving effect to this Amendment, all
representations and warranties set forth in the Loan Documents are true and
correct in all respects on and as of the date of this Amendment, in each case
before (other than any such representations and warranties expressly addressed
by the consents or the amendments contained herein) and after giving effect
hereto, except to the extent made as of a specific date (in which case such
representations and warranties shall be true and correct in all respects as of
such date);

(ii)

the execution, delivery, and performance by such Loan Party of this Amendment
(1) are within such Loan Party’s powers and have been duly authorized by all
necessary action on the part of such Loan Party, (2) do not and will not violate
(A) any provision of any Applicable Law or any order of any court or other
agency of government, or (B) any provision of the Organic Documents of any such
Loan Party, or any Contract to which such Loan Party is a party, or by which any
such Loan Party or any assets or properties of any such Loan Party are bound,
and (3) do not conflict with, result in a breach of, or constitute (after the
giving of notice or lapse of time or both) a default under, or except for any
Lien in favor of Agent, for the benefit of Agent and the other Secured Persons,
as may be provided in the Loan Documents, result in the creation or imposition
of any Lien of any nature whatsoever upon any of the property or assets of
Borrower or any other Loan Party pursuant to, any such Organic Document,
Contract or otherwise;

 

5

Vintage Stock – Limited Waiver and Second Amendment

LEGAL02/39661274v5

--------------------------------------------------------------------------------

 

 

(iii)

this Amendment constitutes such Loan Party’s valid and binding obligation,
enforceable against such Loan Party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization or moratorium laws, or other similar laws affecting creditors’
rights and general principles of equity;

(iv)

this Amendment has been duly executed and delivered by such Loan Party;

(v)

after giving effect to the waivers set forth in Section 2, no Default or Event
of Default has occurred and is continuing; and

(vi)

as of the date hereof, no Material Adverse Effect has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Amendment.

(b)  Sponsor represents and warrants to Agent and each Lender that:

(i)

at the time of and immediately after giving effect to this Amendment, all
representations and warranties of the Sponsor set forth in the Loan Documents
are true and correct in all respects on and as of the date of this Amendment, in
each case before (other than any such representations and warranties expressly
addressed by the consents or the amendments contained herein) and after giving
effect hereto, except to the extent made as of a specific date (in which case
such representations and warranties shall be true and correct in all respects as
of such date);

(ii)

the execution, delivery, and performance by Sponsor of this Amendment (1) are
within such Sponsor’s powers and have been duly authorized by all necessary
action on the part of the Sponsor, (ii) do not and will not violate (A) any
provision of any Applicable Law or any order of any court or other agency of
government, or (B) any provision of the Organic Documents of Sponsor, or any
Contract to which Sponsor is a party, or by which Sponsor or any assets or
properties of Sponsor are bound, and (iii) do not conflict with, result in a
breach of, or constitute (after the giving of notice or lapse of time or both) a
default under any such Organic Document, Contract or otherwise;

(iii)

this Amendment constitutes Sponsor’s valid and binding obligation, enforceable
against Sponsor in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization or
moratorium laws, or other similar laws affecting creditors’ rights and general
principles of equity; and

(iv)

this Amendment has been duly executed and delivered by Sponsor.

 

6

Vintage Stock – Limited Waiver and Second Amendment

LEGAL02/39661274v5

--------------------------------------------------------------------------------

 

 

; provided, that any representation or warranty in this Amendment or any other
Loan Document that is qualified by, or otherwise relates to the occurrence of, a
Material Adverse Effect shall not be made untrue or incorrect solely as the
result of the COVID-19 Pandemic.

9.Entire Agreement; Effect of Amendment.  This Amendment, and the terms and
provisions hereof, and the documents referenced herein, constitute the entire
agreement among the parties pertaining to the subject matter hereof and
supersede any and all prior or contemporaneous amendments relating to the
subject matter hereof.  There are no oral agreements among the parties
pertaining to the subject matter hereof.  The Amended Credit Agreement and the
other Loan Documents (as amended hereby) shall be and remain in full force and
effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects.  The execution, delivery, and performance of this
Amendment shall not, except as expressly set forth herein, operate as a consent
to, as a waiver of or as an amendment of, any right, power, or remedy of Agent
or any Lender under the Amended Credit Agreement or any other Loan Document, in
each case, as in effect prior to the date hereof.  To the extent any terms or
provisions of this Amendment conflict with those of Amended Credit Agreement or
other Loan Documents, the terms and provisions of this Amendment shall
control.  This Amendment is a “Loan Document” for all purposes.

10.Counterparts.  This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart.  Delivery of an executed counterpart of this Amendment by facsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Amendment.  Any party
delivering an executed counterpart of this Amendment by facsimile also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

11.Reaffirmation.  Each of Loan Party and Sponsor hereby (a) acknowledges and
reaffirms its obligations to Agent and each Lender under any Loan Document (as
amended hereby) to which it is a party and (b) agrees that each of the Loan
Documents (as amended, modified or waived hereby) to which it is a party shall
remain in full force and effect.

12.Ratification of Security Interests and Liens.  Each Loan Party hereby
confirms and agrees that: (a) all security interests and Liens granted to the
Agent pursuant to the Loan Documents continue in full force and effect and (b)
all Collateral remains free and clear of any Liens other than Liens in favor of
Agent and other Permitted Liens.  Nothing herein contained is intended to impair
the validity, priority and extent of Agent’s security interest in and Liens upon
the Collateral.

13.Further Assurances.  Each party hereto agrees to take such action and
execute, acknowledge and deliver, at their sole cost and expense, such
agreements, instruments or other documents as may be reasonably necessary to
carry out the intent of this Amendment.

 

7

Vintage Stock – Limited Waiver and Second Amendment

LEGAL02/39661274v5

--------------------------------------------------------------------------------

 

 

14.Miscellaneous.

(a)  Upon the effectiveness of this Amendment, each reference in the Amended
Credit Agreement, the Management Fee Subordination Agreement or the Sponsor
Guaranty, as applicable, to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Amended Credit Agreement, the Management
Fee Subordination Agreement or the Sponsor Guaranty, as applicable, shall mean
and refer to the Amended Credit Agreement or to the Management Fee Subordination
Agreement or the Sponsor Guaranty, as applicable, as amended by this Amendment.

(b)  Upon the effectiveness of this Amendment, each reference in any Loan
Document to the “Credit Agreement”, “Management Fee Subordination Agreement” or
“Sponsor Guaranty” as applicable, “thereunder”, “therein”, “thereof” or words of
like import referring to the Amended Credit Agreement, the Management Fee
Subordination Agreement or Sponsor Guaranty, as applicable, shall mean and refer
to the Amended Credit Agreement or the Management Fee Subordination Agreement or
Sponsor Guaranty, as applicable, as amended by this Amendment.

(c)  This Amendment shall not constitute a modification of the Amended Credit
Agreement or any other Loan Document or a course of dealing with Agent or any
Lender at variance with the Amended Credit Agreement such as to require further
notice by Agent or any Lender to require strict compliance with the terms of the
Amended Credit Agreement and the other Loan Documents in the future, except as
expressly set forth herein.

15.RELEASE.  IN CONSIDERATION OF THE AMENDMENTS CONTAINED HEREIN THE SUFFICIENCY
OF WHICH IS HEREBY ACKNOWLEDGED, EACH Loan Party AND SPONSOR HEREBY IRREVOCABLY
RELEASES AND FOREVER DISCHARGES AGENT AND EACH LENDER AND EACH OF THEIR
RESPECTIVE AFFILIATES AND ITS OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES
AND AGENTS (EACH, A “RELEASED PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS,
DEMANDS, LIABILITIES, OBLIGATIONS, ACTIONS AND CAUSES OF ACTION WHATSOEVER WHICH
ANY SUCH PERSON MAY NOW HAVE OR CLAIM TO HAVE ON AND AS OF THE DATE HEREOF
AGAINST ANY RELEASED PERSON, WHETHER PRESENTLY KNOWN OR UNKNOWN, LIQUIDATED OR
UNLIQUIDATED, SUSPECTED OR UNSUSPECTED, CONTINGENT OR NON-CONTINGENT, AND OF
EVERY NATURE AND EXTENT WHATSOEVER WITH RESPECT TO THE AMENDED CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY, EXCEPT
WITH RESPECT TO OBLIGATIONS UNDER THE LOAN DOCUMENTS TO BE PERFORMED BY ANY
RELEASED PERSON AFTER THE DATE OF THIS AMENDMENT (COLLECTIVELY, “CLAIMS”).  EACH
Loan Party and SPONSOR EACH HEREBY REPRESENTS AND WARRANTS TO AGENT,
DOCUMENTATION AGENT AND EACH LENDER THAT NO SUCH PERSON HAS GRANTED OR PURPORTED
TO GRANT TO ANY OTHER PERSON ANY INTEREST WHATSOEVER IN ANY CLAIM, AS SECURITY
OR OTHERWISE.

[Remainder of page intentionally left blank]

 

 

8

Vintage Stock – Limited Waiver and Second Amendment

LEGAL02/39661274v5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officer as of the day and year first written
above.

COMVEST CAPITAL IV, L.P.,
as Agent and a Lender
By: ComVest Capital IV Partners, L.P., its General Partner
By: ComVest Capital IV Partners UGP, LLC, its General Partner

 

By:  /s/ Jason Gelberd
Name:  Jason Gelberd
Title:  Partner

COMVEST CAPITAL IV (LUXEMBOURG) MASTER FUND, SCSP,

as a Lender


By: Comvest Capital Advisors, LLC, as investment manager

 

By:  /s/ Jason Gelberd
Name:  Jason Gelberd
Title:  Partner

 

 

VINTAGE STOCK, INC.,

as Borrower

By:/s/ Rodney Spriggs_______________________
Name: Rodney Spriggs______________________
Title: CEO________________________________

 

Acknowledged and Agreed:

VINTAGE STOCK AFFILIATED HOLDINGS LLC,

as Parent


By:  /s/ Jon Isaac_________________________________
Name:  Jon Isaac_________________________________
Title:  President__________________________________

LIVE VENTURES INCORPORATED,

Vintage Stock – Limited Waiver and Second Amendment

LEGAL02/39661274v5

--------------------------------------------------------------------------------

 

 

as Sponsor


(other than with respect to

Sections 2, 3, 8(a) and 12 of this Amendment)

By:  /s/ Jon Isaac_______________________________
Name:  Jon Isaac_______________________________
Title:  President and CEO________________________

 

 

 

 

 

Vintage Stock – Limited Waiver and Second Amendment

LEGAL02/39661274v5

--------------------------------------------------------------------------------

 

 

Exhibit A to

Limited Waiver and Second Amendment to Amended and Restated Credit Agreement,
Second Amendment to Amended and Restated Management Fee Subordination Agreement
and First Amendment to Limited Guaranty

 

Amended Credit Agreement

 

(see attached).

 

Vintage Stock – Limited Waiver and Second Amendment

LEGAL02/39661274v5

--------------------------------------------------------------------------------

A&B Draft 04/09/20

EXECUTION VERSION

Composite copy reflecting amendments made pursuant to (i) the Limited Waiver and
First Amendment to Amended and Restated Credit Agreement and Amended and
Restated Management Fee Subordination Agreement dated September 3, 2019, and
(ii) the Limited Waiver and Second Amendment to Amended and Restated Credit
Agreement, Second Amendment to Amended and Restated Management Fee Subordination
Agreement and First Amendment to Limited Guaranty dated April [___], 2020

Conformed  through Limited Waiver and First Amendment

to Amended and Restated Credit Agreement and Amended and

Amended and Restated Management Fee Subordination Agreement

dated September 3, 2019

 

 

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

June 7, 2018

among

VINTAGE STOCK AFFILIATED HOLDINGS LLC,

as Parent,

VINTAGE STOCK, INC.,
as Borrower,

THE LENDERS PARTY HERETO,
as Lenders,

and

COMVEST CAPITAL IV, L.P.,
as Agent

 

 




LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 



-i-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

I. DEFINITIONS

1

 

Section 1.01

Defined Terms1

 

 

Section 1.02

Accounting Terms and Determinations; Capitalized Leases.2425

 

 

Section 1.03

Other Definitional Provisions and References.2425

 

II. GENERAL TERMS

2526

 

Section 2.01

Term Loan2526

 

 

Section 2.02

Interest, Certain Payments, Fees and Premiums.2628

 

 

Section 2.03

Use of Proceeds2829

 

 

Section 2.04

Further Obligations / Maximum Lawful Rate2829

 

 

Section 2.05

Application of Payments2930

 

 

Section 2.06

Obligations Unconditional/Withholding Taxes; Changes in Law.3031

 

 

Section 2.07

Taxes3132

 

 

Section 2.08

Reversal of Payments3234

 

 

Section 2.09

Set-Off Rights3334

 

 

Section 2.10

Making of Payments; Settlement of Payments3334

 

 

Section 2.11

Proration of Payments3435

 

 

Section 2.12

Recordkeeping3435

 

 

Section 2.13

Certain Provisions Regarding the LIBOR Rate.3435

 

III. REPRESENTATIONS AND WARRANTIES

3436

 

Section 3.01

Financial Matters.3536

 

 

Section 3.02

Organization; Corporate Existence.3637

 

 

Section 3.03

Authorization3738

 

 

-ii-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

 

Section 3.04

Litigation3738

 

 

Section 3.05

Material Contracts3839

 

 

Section 3.06

Title to Properties3839

 

 

Section 3.07

Real Property3839

 

 

Section 3.08

Machinery and Equipment3940

 

 

Section 3.09

Capitalization3940

 

 

Section 3.10

Solvency3940

 

 

Section 3.11

No Investment Company3940

 

 

Section 3.12

Margin Securities3940

 

 

Section 3.13

Taxes3941

 

 

Section 3.14

ERISA4041

 

 

Section 3.15

Intellectual Property4142

 

 

Section 3.16

Compliance with Laws4142

 

 

Section 3.17

Licenses and Permits4142

 

 

Section 3.18

Insurance4142

 

 

Section 3.19

Environmental Laws.4243

 

 

Section 3.20

Sensitive Payments4243

 

 

Section 3.21

No Material Adverse Change4244

 

 

Section 3.22

No Default4244

 

 

Section 3.23

Brokers4344

 

 

Section 3.24

Full Disclosure4344

 

IV. CONDITIONS OF MAKING THE TERM LOAN

4344

 

Section 4.01

Representations and Warranties4344

 

 

Section 4.02

Loan Documents4344

 

 

Section 4.03

Due Diligence/Approval4546

 

 

-iii-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

 

Section 4.04

Quality of Earnings Report4546

 

 

Section 4.05

[Reserved]4546

 

 

Section 4.06

Legal Opinions4546

 

 

Section 4.07

Maximum Senior Leverage Ratio4546

 

 

Section 4.08

Revolving Facility4546

 

 

Section 4.09

Sponsor Equity Contribution4547

 

 

Section 4.10

Seller Note; Sponsor Note4647

 

 

Section 4.11

Fees and Reimbursements4647

 

 

Section 4.12

Further Matters4647

 

 

Section 4.13

No Default4647

 

 

Section 4.14

Pro Forma Financial Covenant Compliance4647

 

V. AFFIRMATIVE COVENANTS

4647

 

Section 5.01

Corporate; Insurance; Material Contracts; Laws4647

 

 

Section 5.02

Taxes4748

 

 

Section 5.03

Notices of Certain Material Events4748

 

 

Section 5.04

Periodic Reports4849

 

 

Section 5.05

Books and Records; Inspection4951

 

 

Section 5.06

Accounting5051

 

 

Section 5.07

Environmental Response5051

 

 

Section 5.08

Management5052

 

 

Section 5.09

Use of Proceeds5052

 

 

Section 5.10

Future Subsidiaries5052

 

 

Section 5.11

Further Assurances5152

 

 

Section 5.12

[Reserved]5153

 

 

Section 5.13

Board Observation Rights5153

 

 

-iv-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

 

Section 5.14

Post-Closing Deliveries.5254

 

 

Section 5.15

Seller Subordinated Debt Contributions5254

 

 

Section 5.16

Specified 2020 Equity Contributions54

 

VI. NEGATIVE COVENANTS

5354

 

Section 6.01

Indebtedness5354

 

 

Section 6.02

Liens5456

 

 

Section 6.03

Guarantees5557

 

 

Section 6.04

Sales of Assets5657

 

 

Section 6.05

Sale-Leaseback5657

 

 

Section 6.06

Investments5658

 

 

Section 6.07

Consolidations; Mergers; Acquisitions; Etc5758

 

 

Section 6.08

Dividends and Redemptions5759

 

 

Section 6.09

Compensation; Management Fees.5759

 

 

Section 6.10

Change of Business5860

 

 

Section 6.11

Receivables5860

 

 

Section 6.12

Certain Amendments; Jurisdiction of Formation; Principal Place of Business5860

 

 

Section 6.13

Affiliate Transactions5860

 

 

Section 6.14

Restrictive Agreements5860

 

 

Section 6.15

Fiscal Year5961

 

 

Section 6.16

Subordinated Debt5961

 

 

Section 6.17

Subsidiaries5961

 

 

Section 6.18

Financial Covenants.5961

 

VII. DEFAULTS

63

 

Section 7.01

Events of Default63

 

 

Section 7.02

Remedies6566

 

 

-v-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

 

Section 7.03

Waivers by Loan Parties66

 

VIII. PARTICIPATING LENDERS ASSIGNMENTS

66

 

Section 8.01

Participations66

 

 

Section 8.02

Assignment67

 

 

Section 8.03

Pledges/Security68

 

IX. MISCELLANEOUS

6869

 

Section 9.01

Survival6869

 

 

Section 9.02

Indemnification / Expenses6869

 

 

Section 9.03

GOVERNING LAW70

 

 

Section 9.04

Nonliability of Lenders7071

 

 

Section 9.05

Reservation of Remedies7071

 

 

Section 9.06

Notices7071

 

 

Section 9.07

Nature of Rights and Remedies; No Waivers72

 

 

Section 9.08

Binding Effect7273

 

 

Section 9.09

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL7273

 

 

Section 9.10

Certain Waivers73

 

 

Section 9.11

Severability7374

 

 

Section 9.12

Captions7374

 

 

Section 9.13

Sole and Entire Agreement7374

 

 

Section 9.14

Confidentiality74

 

 

Section 9.15

Marshaling7475

 

 

Section 9.16

No Strict Construction7475

 

 

Section 9.17

USA PATRIOT Act Notification7475

 

 

Section 9.18

Tax Treatment75

 

 

Section 9.19

Counterparts; Fax/Email Signatures75

 

 

-vi-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

X. AGENT.

7576

 

Section 10.01

Appointment; Authorization7576

 

 

Section 10.02

Delegation of Duties7576

 

 

Section 10.03

Limited Liability7677

 

 

Section 10.04

Reliance7677

 

 

Section 10.05

Notice of Default; Dissemination of Information77

 

 

Section 10.06

Credit Decision7778

 

 

Section 10.07

Indemnification78

 

 

Section 10.08

Agent Individually7879

 

 

Section 10.09

Successor Agent79

 

 

Section 10.10

Collateral and Guarantee Matters7980

 

 

Section 10.11

Agent Advances80

 

 

Section 10.12

Revolving Facility; Subordinated Debt8081

 

 

Section 10.13

Actions in Concert8081

 

 

Section 10.14

Competitors81

 

XI. Waiver; Amendments.

81

 

Section 11.01

General Terms81

 

 

Section 11.02

Agency Provisions82

 

 

Section 11.03

Defaulting Lenders82

 

 

Section 11.04

Replacement of Lenders8283

 

 

Section 11.05

EFFECT OF AMENDMENT AND RESTATEMENT8283

 

 

EXHIBITS

Exhibit AForm of Term Note

Exhibit B Form of Compliance Certificate

Exhibit CForm of Assignment and Acceptance

Exhibit DForm of Borrowing Notice

 

SCHEDULES

 

-vii-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Schedule C-1 Commitments and Pro Rata Shares

 

Disclosure Schedules

 

 

-viii-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (as it may from time to time be
amended, modified, supplemented and/or restated, this “Agreement”) is made and
entered into as of June 7, 2018, as amended on the First Amendment Effective
Date, as amended on the Second Amendment Effective Date, by and among the
lenders from time to time party hereto (“the “Lenders”), COMVEST CAPITAL IV,
L.P., a Delaware limited partnership (in its individual capacity, “Comvest”), as
the Agent (as defined below) for all Lenders, VINTAGE STOCK, INC., a Missouri
corporation (the “Borrower”), and acknowledged and agreed to by VINTAGE STOCK
AFFILIATED HOLDINGS LLC, a Nevada limited liability company and sole equity
holder of the Borrower (the “Parent”).

W I T N E S S E T H :

WHEREAS, pursuant to the Assignment Agreement (as defined below), (i) Comvest
assumed all of the rights, powers, privileges and duties of Existing Term Agent
(as defined below) under the Existing Agreement (as defined below), and (ii) the
lenders party hereto purchased from the lenders under the Existing Agreement all
of the Loans (as defined in the Existing Agreement) held by such lenders and
assumed all the right, title and interest of such lenders under the Existing
Agreement;

WHEREAS, Parent and the Borrower have requested that Comvest and the lenders
amend and restate in its entirety the Existing Agreement, and pursuant to the
Amendment and Restatement Agreement (as defined below), Comvest and such lenders
have agreed to such request upon the terms and conditions set forth therein and
herein;

WHEREAS, the Borrower is engaged in the retail business and through its
buy-sell-trade model offers a selection of entertainment products including new
and pre-owned movies, video games and music products, as well as ancillary
products such as books, comics, toys and collectibles and other related
merchandise (collectively, the “Business Operations”);

WHEREAS, in order to provide funds for the refinancing of all indebtedness under
the Existing Agreement on the Closing Date (as defined below), to pay
Transaction Costs (as defined below) and for the Borrower’s working capital and
other general corporate purposes, the Borrower has requested that the Lenders
extend to the Borrower a Term Loan (as defined below) pursuant to the terms and
conditions set forth in this Agreement; and

WHEREAS, the Lenders are willing to make the Term Loan, on a several basis, to
the Borrower on the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereby agree as follows:

I. DEFINITIONS

Defined Terms

.  In addition to the other terms defined elsewhere in this Agreement, as used
herein, the following terms shall have the following meanings:

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

“Acceleration Event” means the occurrence and continuance of any of the
following:  (a) an Event of Default under Section 7.01(b) as a result of the
failure to pay in full the Term Loan on the Maturity Date, (b) an Event of
Default under Section 7.01(g) or Section 7.01(h), or (c) any other Event of
Default under Section 7.01 and the declaration by Agent or the Required Lenders
pursuant to Section 7.02 that the Obligations are due and payable.

“Accounts” shall mean “accounts” (as defined in the UCC).

“Account Debtor” shall mean any Person who is obligated on an Account.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Affected Principal Amount” shall mean the principal amount of Term Loan subject
to a Voluntary Act Prepayment.

“Affiliate” shall mean, with respect to any Person, (a) any other Person in
Control of, Controlled by, or under common Control with the first Person, (b)
any other Person who has a substantial interest, direct or indirect, in the
first Person or any of its Affiliates, and (c) any officer or director of such
Person or any of the Affiliates of such Person; provided, however, that none of
the Agent, any Lender nor any of their respective Affiliates shall be deemed an
“Affiliate” of any Loan Party for any purposes of this Agreement solely as a
result of receiving any Capital Stock in any Loan Party in connection with
making the Term Loan or in connection with exercising any rights and remedies
under the Loan Documents.  For the purpose of this definition, a “substantial
interest” shall mean the direct or indirect legal or beneficial ownership of
more than ten percent (10%) of any class of Capital Stock. Notwithstanding
anything to the contrary herein, in no event shall the term “Affiliate” be
deemed to include any Sponsor Affiliate.

“Agent” shall mean Comvest in its capacity as administrative agent for all
Lenders hereunder and any successor thereto in such capacity.

“Agent Advances” shall have the meaning set forth in Section 10.11.

“Agent Payments Letter” shall mean that certain amended and restated letter,
dated as of even date with this Agreement, between the Borrower and the Agent
regarding certain payments owing from Borrower to Agent.

“Agent’s Discretion” shall mean the Agent’s determination made in the exercise
of commercially reasonable (from the perspective of a secured lender) credit or
business judgment.

“Agreement” shall have the meaning set forth in the Preamble.

“Aggregate Term Loan Commitment” shall mean $24,000,000.

 

-2-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

“Amendment and Restatement Agreement” shall mean that certain Amendment and
Restatement Agreement, dated as of even date herewith, by and among Parent,
Borrower, the lenders party thereto and Agent.

“Applicable Amortization Payment” shall mean, as of any date of determination,
an amount equal to (i) at any time the Senior Leverage Ratio is greater than or
equal to 1.50:1.00, $750,000, and (ii) at any time the Senior Leverage Ratio is
less than 1.50:1.00, $600,000. The Applicable Amortization Payment shall be
adjusted quarterly, to the extent applicable, as of the first day of the month
following the date on which financial statements are required to be delivered
pursuant to Section 5.04(b) after the end of the last month of each Fiscal
Quarter (including with respect to the last Fiscal Quarter of each Fiscal Year)
based on the Senior Leverage Ratio as of the last day of such Fiscal
Quarter.  Notwithstanding the foregoing, (i) for the Fiscal Quarter ending June
30, 2018, (ii) if Borrower fails to deliver the financial statements required by
Section 5.04(b), or the related certificate required by Section 5.04(d), by the
respective date required thereunder after the end of the last month of any
Fiscal Quarter, for the immediately succeeding  Fiscal Quarter and (iii) at any
time an Event of Default has occurred and is continuing, the Applicable
Amortization Payment shall, in each case, be $750,000. If, as a result of any
restatement of or other adjustment to the financial statements of the Loan
Parties or for any other reason, Agent determines in Agent’s Discretion that
(a) the Senior Leverage Ratio as calculated by Parent as of any applicable date
was inaccurate and (b) a proper calculation of the Senior Leverage Ratio would
have resulted in different principal repayment for any period, then (x) if the
proper calculation of Senior Leverage Ratio would have resulted in higher
principal repayment for such period, Borrower shall automatically and
retroactively be obligated to pay to the Agent promptly on demand by the Agent,
an amount equal to the excess of such principal repayment that should have been
paid for such period over the amount of the principal repayment actually paid
for such period; and (y) if the proper calculation of Senior Leverage Ratio
would have resulted in lower principal repayment for such period, then an amount
equal to the excess of the amount of the principal repayment actually paid for
such period over the amount of the principal repayment that should have been
paid for such period shall be automatically applied to the next principal
repayment due under this Agreement.

“Applicable ECF Percentage” shall mean, for the Fiscal Quarter ending June 30,
2018 and each Fiscal Quarter thereafter, if the Senior Leverage Ratio (a) is
greater than or equal to 2.251.50:1.00, 100%, and (b) is less than 2.25:1.00 but
greater than 1.50:1.00, 75%, and (c) is less than or equal to 1.50:1.00, 50%.

“Applicable Law” shall mean all applicable provisions of all (a) constitutions,
statutes, ordinances, rules, regulations and orders of all governmental and/or
quasi-governmental bodies, (b) Government Approvals, and (c) order, judgments
and decrees of all courts and arbitrators.

“Applicable Margin” shall mean the applicable rate per annum corresponding to
the applicable Senior Leverage Ratio level, all as set forth in the following
table:

Level

Senior Leverage Ratio

Applicable Margin for LIBOR Rate

Applicable Margin for Base Rate

I

Greater than 2.25:1.00

9.50%

8.50%

 

-3-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

II

Less than or equal to 2.25:1.00 and greater than or equal to 1.25:1.00

8.75%

7.75%

III

Less than 1.25:1.00 and greater than 1.00:1.00

8.50%

7.50%

IV

Less than or equal to 1.00:1.00

8.00%

7.00%

 

The Applicable Margin shall be adjusted quarterly, to the extent applicable, as
of the first day of the month following the date on which financial statements
are required to be delivered pursuant to Section 5.04(b) after the end of the
last month of each Fiscal Quarter (including with respect to the last Fiscal
Quarter of each Fiscal Year) based on the Senior Leverage Ratio as of the last
day of such Fiscal Quarter.  Notwithstanding the foregoing, (a) until the first
day of the month following the calendar month ending December 31, 2018, the
Applicable Margin shall be the rate corresponding to Level I in the foregoing
table, (b) for the calendar months May, June, July and August 2020, the
Applicable Margin shall be the rate corresponding to Level II in the foregoing
table and shall be reset on September 1, 2020, based on the Senior Leverage
Ratio for the Fiscal Quarter ending June 30, 2020, in accordance with this
Agreement, (c) if Borrower fails to deliver the financial statements required by
Section 5.04(b), or the related certificate required by Section 5.04(d), by the
respective date required thereunder after the end of the last month of any
Fiscal Quarter, the Applicable Margin shall be the rate corresponding to Level I
in the foregoing table until such financial statements and certificate are
delivered, and (cd) no reduction to the Applicable Margin shall become effective
at any time when an Event of Default has occurred and is continuing.

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, Agent determines in
Agent’s Discretion that (x) the Senior Leverage Ratio as calculated by Parent as
of any applicable date was inaccurate and (y) a proper calculation of the Senior
Leverage Ratio would have resulted in different pricing for any period, then
(i) if the proper calculation of Senior Leverage Ratio would have resulted in
higher pricing for such period, Borrower shall automatically and retroactively
be obligated to pay to the Agent promptly on demand by the Agent, an amount
equal to the excess of the amount of interest that should have been paid for
such period over the amount of interest actually paid for such period; and
(ii) if the proper calculation of Senior Leverage Ratio would have resulted in
lower pricing for such period, then an amount equal to the excess of the amount
of interest actually paid for such period over the amount of interest that
should have been paid for such period shall be automatically applied to the next
interest payment due under this Agreement.

“Assignment Agreement” shall mean that certain Agent Substitution and Loan
Assignment Agreement, dated as of even date herewith, by and among Existing Term
Agent, as retiring agent, Comvest, as successor agent, the assigning lenders
party thereto, the assignee lenders party thereto and Parent and Borrower, as
borrowers.

“Assignment and Acceptance” shall mean an Assignment and Acceptance Agreement
substantially in the form of Exhibit C attached hereto, or such other form as
may be acceptable to the Agent.

 

-4-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

“Audited ECF Calculation” shall have the meaning set forth in the definition of
“Required ECF Payment”.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” shall mean, for any day, the greatest of (i) the per annum rate of
interest which is identified as the “Prime Rate” and normally published in the
Money Rates section of The Wall Street Journal (or, if such rate ceases to be so
published, as quoted from such other generally available and recognizable source
as Agent may select), (ii) the sum of the Federal Funds Rate plus one half
percent (0.50%), (iii) the most recently used LIBOR Rate and (iv) two percent
(2.00%) per annum. Any change in the Base Rate due to a change in such Prime
Rate or the Federal Funds Rate shall be effective on the effective date of such
change in such Prime Rate or the Federal Funds Rate.

“Borrower” shall have the meaning set forth in the Preamble.

“Borrowing Notice” shall mean a notice executed by the chief executive officer
or chief financial officer of the Borrower, appropriately completed and
substantially in the form of Exhibit D attached hereto.

“Business Day” shall mean a day other than (a) a Saturday, (b) a Sunday, or
(c) a day on which banking institutions in either the State of Florida or the
State of New York are authorized or required by Applicable Law or executive
order to close.

“Business Operations” shall have the meaning set forth in the Recitals.

“Capital Expenditures” shall mean with respect to any Person, all expenditures
of such Person for tangible and other assets which are required, in accordance
with GAAP, to be capitalized on the consolidated balance sheet of such Person,
and the amount of all Capitalized Lease Obligations of such Person, including
all amounts paid or accrued by such Person in connection with the purchase
(whether on a cash or deferred payment basis) or lease (including Capitalized
Lease Obligations) of any machinery, equipment, real property, improvements to
real property (including leasehold improvements), or any other tangible or other
asset of such Person which is required, in accordance with GAAP, to be
capitalized on the consolidated balance sheet of such Person; provided that
“Capital Expenditures” shall not include any New Store Inventory Amounts.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including any units of or other interests in a partnership, and any and all
warrants, rights or options to purchase any of the foregoing.

“Capitalized Lease” shall mean any lease which is or should be capitalized on
the balance sheet of the lessee thereunder in accordance with GAAP.

 

-5-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

“Capitalized Lease Obligation” shall mean with respect to any Person, the amount
of the liability which reflects the amount of all future payments under all
Capitalized Leases of such Person as at any date, determined in accordance with
GAAP.

“Cash Equivalents” shall mean (a) marketable securities issued, or directly and
fully guaranteed or insured, by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve (12) months from the date of acquisition; (b) time deposits, demand
deposits, certificates of deposit, acceptances or prime commercial paper issued
by, or repurchase obligations for underlying securities of the types described
in clause (a) entered into with any commercial bank having a short-term deposit
rating of at least A-2 or the equivalent thereof by Standard & Poor’s
Corporation or at least P-2 or the equivalent thereof by Moody’s Investors
Service, Inc.; (c) commercial paper with a rating of A-1 or A-2 or the
equivalent thereof by Standard & Poor’s Corporation or P-1 or P-2 or the
equivalent thereof by Moody’s Investors Service, Inc. and in each case maturing
within twelve (12) months after the date of acquisition; (d) marketable direct
obligations issued by any state in the United States or any agency or
instrumentality thereof maturing within twelve (12) months from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings generally obtainable from either Standard & Poor’s Corporation
or Moody’s Investors Services, Inc.; (e) tax-exempt commercial paper of United
States municipal, state or local governments rated at least A-2 or the
equivalent thereof by Standard & Poor’s Corporation or at least P-2 or the
equivalent thereof by Moody’s Investors Services, Inc. and maturing within
twelve (12) months after the date of acquisition thereof; or (f) any mutual fund
or other pooled investment vehicle which invests principally in the foregoing
obligations.

“CERCLA” shall have the meaning set forth in the definition of “Environmental
Laws”.

“Change of Control” shall mean (a) if Sponsor shall cease to, directly or
indirectly, (i) own and control at least 75% of the outstanding Capital Stock of
the Parent on a fully diluted basis, (ii) own and control at least 75% of the
outstanding voting Capital Stock of the Parent or (iii) possess the right to
elect (through contract, ownership of voting securities or otherwise) at all
times a majority of the board of directors (or comparable body) of the Parent
and to direct the management policies and decisions of the Parent, (b) if the
Parent shall cease to directly own and control 100% of each class of the
outstanding Capital Stock of Borrower, (c) if Borrower shall cease to, directly
or indirectly, own and control 100% of each class of the outstanding Capital
Stock of each Subsidiary, or (d) a “Change of Control” (as defined in the
Revolving Loan Documents) has occurred.

“Closing Date” shall mean the date of this Agreement.

“Closing Payment” shall have the meaning set forth in the Agent Payments Letter.

“Code” shall mean the Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder, as amended and as in effect from time to
time.

 

-6-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

“Collateral” shall mean all collateral pledged or granted by any or all of the
Loan Parties as security for the payment and performance of all or any portion
of the Obligations, whether pursuant to the Collateral Agreement or any other
Security Document.

“Collateral Agreement” shall mean the Amended and Restated Collateral Agreement,
dated as of the Closing Date, by and among the Borrower, the other Loan Parties
from time to time parties thereto and the Agent, for its benefit and the benefit
of the other Secured Persons, as the same may be amended, modified, supplemented
and/or restated from time to time.

“Competitor” shall mean GameStop Corp., Trans World Entertainment Corp. or any
of their respective Affiliates.

“Compliance Certificate” shall mean a certificate delivered pursuant to
Section 5.04(d) and substantially in the form of Exhibit B attached hereto.

“Comvest” shall have the meaning set forth in the Preamble.

“Confidential Information” shall mean all information that is furnished to the
Agent or any Lender by or on behalf of any Loan Party, its Affiliates or any
Sponsor Affiliate, and which is designated in writing by such Person as being
confidential or would otherwise reasonably be understood to be confidential as
of the time it furnishes such information to the Agent or such Lender, pursuant
to any Loan Document concerning such Person’s business, but does not include any
such information once such information has become, or if such information is,
generally available to the public or available to the Agent, the applicable
Lender or other applicable Person from a source other than such Person which is
not, to the Agent’s, the applicable Lender’s or other applicable Person’s
knowledge, bound by any confidentiality agreement in respect thereof.

“Contract” shall mean any indenture, contract, lease, license or other agreement
(other than this Agreement or any other Loan Document) to which any Loan Party
is a party or to which any of their respective properties are subject.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall mean, with respect to each bank account and/or
securities account maintained by or in the name of any Loan Party, an agreement
(in form and substance satisfactory to the Agent in the Agent’s Discretion)
executed and delivered by such Loan Party, the depository bank or other
applicable account intermediary, as applicable, and the Agent, whereby, among
other things, the depository bank or other applicable account intermediary
acknowledges the Agent’s Lien on such account and all funds or property therein,
and “control” (within the meaning of the UCC) over such account is established
in favor of the Agent, on behalf of itself and the other Secured Persons.

 

-7-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

“Controlled Account” shall mean any bank account or securities account subject
to a Control Agreement.

“Covenant Default Equity Contribution” shall have the meaning set forth in
Section 6.18(g)(ii).

“Covenant Reset Determination” shall mean a determination by the Agent acting in
Agent’s Discretion, in consultation with the Borrower, with respect to certain
of the financial covenant levels set forth in Section 6.18, it being understood
that such determination shall take into account historical cushions to
Borrower’s financial model and such financial covenant levels shall not be more
restrictive on the Borrower than those in effect for the applicable period(s)
prior to giving effect to the Second Amendment.

“Current Assets” shall mean, as at any date of determination, the total assets
of the Loan Parties on a consolidated basis that may properly be classified as
current assets in conformity with GAAP, excluding cash and Cash Equivalents.

“Current Liabilities” shall mean, as at any date of determination, the total
liabilities of the Loan Parties on a consolidated basis that may properly be
classified as current liabilities in conformity with GAAP, excluding the current
portion of long term debt.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, readjustment
of debt, marshalling of assets, assignment for the benefit of creditors or
similar debtor relief laws of the United States, any state or any foreign
country from time to time in effect, affecting the rights of creditors generally
or the rights of creditors of banks.

“Default” shall mean any condition or event which with the giving of notice or
lapse of time or both would, unless cured or waived, become an Event of Default.

“Default Rate Interest” shall have the meaning set forth in Section 2.02(a).

“Defaulting Lender” shall mean any Lender designated as such by Agent that
(a) for so long as such failure shall exist, has failed to make its Pro Rata
Share of the Term Loan or any other payment that such Lender is required to make
pursuant to the terms of this Agreement, or (b)(i) has admitted in writing that
it is insolvent or (ii) has become the subject of a bankruptcy insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment (unless, in
the case of any Lender referred to in this clause (b), the Agent is reasonably
satisfied that such Lender intends, and has the financial wherewithal and all
approvals required to enable it, to continue to perform its obligations
hereunder as a Lender).

“Disclosure Schedule” shall mean the disclosure schedules attached hereto.

“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is

 

-8-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

exchangeable), or upon the happening of any event or condition, (a) matures or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date which is ninety-one (91) days after the Maturity Date, (b) is
convertible into or exchangeable for (i) debt securities or (ii) any Capital
Stock referred to in clause (a) above, in each case at any time prior to the
date which is ninety-one (91) days after the Maturity Date, (c) contains any
repurchase obligation that may come into effect either (i) prior to payment in
full of all Obligations or (ii) prior to the date that is ninety-one (91) days
after the Maturity Date or (d) provides for scheduled payments or the payment of
cash dividends or distributions prior to the date that is ninety-one (91) days
after the Maturity Date.  

“Dollars” or “$” shall mean United States Dollars, lawful currency for the
payment of public and private debts.

“Domestic Subsidiary” shall mean any Subsidiary which is incorporated or formed
solely under the laws of the United States, any State or Commonwealth in the
United States, or the District of Columbia.

“EBITDA” shall mean, for the applicable period, for the Loan Parties on a
consolidated basis, the sum of (a) Net Income, plus (b) Interest Expense
deducted in the calculation of such Net Income, plus (c) taxes on income,
whether paid, payable or accrued, deducted in the calculation of such Net
Income, plus (d) depreciation expense deducted in the calculation of such Net
Income, plus (e) amortization expense deducted in the calculation of such Net
Income, plus (f) all non-cash impairment charges with respect to goodwill or
intangible assets deducted in the calculation of such Net Income, plus (g) all
other non-cash, non-recurring or unusual losses, charges or expenses deducted in
the calculation of such Net Income (x) solely to the extent any such losses,
charges or expenses do not relate to, or are not in respect of, any accounts
receivable or inventory, in an amount not to exceed $500,000 in any Fiscal Year,
and (y) any other such losses, charges or expenses which have been approved in
writing by Agent in its sole discretion for the purpose of an add back to
EBITDA, plus (h) Transaction Costs deducted in the calculation of such Net
Income in an amount not to exceed $1,100,000, plus, (i) third-party costs, fees
and expenses incurred in connection with the Loan Documents (other than
Transaction Costs) or the Revolving Loan Documents in an amount not to exceed
$150,000 during any Fiscal Year (the “Third Party Fee Cap”) deducted in the
calculation of such Net Income (provided that any such costs, fees or expenses
of Agent, any Lender or Revolving Lender (including any attorneys’ fees or
expenses of Agent, any Lender or Revolving Lender) shall not be subject to, or
included in the calculation of, the Third Party Fee Cap), plus (j) Management
Fees (whether or not paid in cash) during such Fiscal Year to the extent
deducted in the calculation of such Net Income, plus (k) losses and setup and
store operating costs in an aggregate amount not to exceed $75,000 per retail
location of the Loan Parties permitted to be established under Section 6.18(f)
during the first nine (9) months such retail location is in operation.

Notwithstanding anything to the contrary herein, EBITDA shall be deemed to be,
for the calendar month ending (i) April 30, 2017, $904,000, (ii) May 31, 2017,
$1,021,000, (iii) June 30, 2017, $1,480,000, (iv) July 31, 2017, $1,026,000, (v)
August 31, 2017, $440,000, (vi) September 30, 2017, $944,000, (vii) October 31,
2017, $170,000, (viii) November 30, 2017,

 

-9-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

$801,000, (ix) December 31, 2017, $2,727,000, (x) January 31, 2018, $438,000,
(xi) February 28, 2018, $1,467,000, and (xii) March 31, 2018, $1,436,000.

“Environmental Laws” shall mean and include all federal, state, local and other
laws, rules, regulations, ordinances, permits, orders, and consent decrees
agreed to by any Loan Party, and all Environmental Notices, relating to health,
safety, and environmental matters applicable to the business and property of any
Loan Party.  Such laws and regulations include but are not limited to the
Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §6901 et seq., as
amended; the Comprehensive Environmental Response, Compensation and Liability
Act (“CERCLA”), 42 U.S.C. §9601 et seq., as amended; the Toxic Substances
Control Act (“TSCA”), 15 U.S.C. §2601 et seq., as amended; the Clean Water Act,
33 U.S.C. §1331 et seq., as amended, and applicable common law to the extent it
establishes duties, liabilities or causes of action related to the release,
presence, disposal of or other exposure to Hazardous Substances.

“Environmental Notice” shall mean any actual summons, citation, directive,
information request, notice of potential responsibility, notice of violation or
deficiency, order, claim, complaint, investigation, proceeding, judgment,
letter, or other communication, written or oral, from the United States
Environmental Protection Agency or other federal, state, local or other agency
or authority, or any other entity or individual, public or private, concerning
any intentional or unintentional act or omission which involves management of
Hazardous Substances in amounts in violation of Environmental Laws on or off any
Real Properties; the imposition of any Lien on any Real Properties, including
Liens asserted by government entities, in connection with any of any Loan
Party’s response to the presence or Release of Hazardous Substances in amounts
in violation of Environmental Laws; and any alleged violation of or
responsibility under any Environmental Laws.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

“ERISA Affiliate” shall mean, with respect to any Person, any other Person which
is under common control with the first Person within the meaning of Section
414(b), 414(c), 414(m) or 414(o) of the Code; provided, however, that with
respect to the Borrower, no Person which is an Affiliate of the Agent or any
Lender (other than the Loan Parties) shall be deemed an ERISA Affiliate for
purposes of this Agreement.

“Event of Default” shall have the meaning set forth in Section 7.01.

“Excess Cash Flow” shall mean, without duplication, with respect to any Fiscal
Quarter, (a) the sum of (i) EBITDA plus (ii) the Working Capital Adjustment
minus (b) the sum of (i) income taxes and  Interest Expense of the Loan Parties
paid in cash during such Fiscal Quarter to the extent deducted in determining
Net Income, plus (ii) unfinanced Capital Expenditures made during such Fiscal
Quarter, plus (iii) Management Fees paid in cash during such Fiscal Quarter,
plus (iv) all other non-cash charges added back to EBITDA (less all other
non-cash income added in determining Net Income), plus (v) third-party costs,
fees and expenses incurred in connection with the Loan Documents (including
Transaction Costs) or the Revolving Loan Documents, in each case to the extent
paid in cash during such Fiscal Quarter, plus (vi) scheduled principal payments
paid in cash in respect of Senior Debt of the Loan Parties (excluding repayment
of Revolving Loans except to the extent the related revolving

 

-10-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

commitments are permanently reduced in connection with such repayments), plus
(vii) voluntary prepayments of the Term Loan pursuant to Section 2.01(c).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Equity Contribution” shall mean any cash equity contribution from
Sponsor to Parent and/or from Parent to Borrower (in each case, funded with a
capital contribution to Parent or proceeds of Capital Stock issued by Parent
having terms acceptable to the Agent in the Agent’s Discretion and in any case,
not constituting Disqualified Capital Stock) used within 30 days of receipt
solely for purposes of specifically identified capital expenditures, store
openings and/or payment of Revolving Loans.

“Excluded Tax” shall mean with respect to any interest, make whole, or fee or
other amount received by a recipient under this Agreement, net income taxes
imposed on the recipient of such amount by the jurisdiction in which such
recipient is organized or has a present or former connection, other than a
connection arising solely from entering into the Loan Documents, receiving any
payments under the Loan Documents, or enforcing any rights or remedies under the
Loan Documents.

“Existing Agreement” shall mean that certain Term Loan Agreement, dated as of
November 3, 2016, by and among Borrower and Parent, as borrowers, the
subsidiaries of the Borrower party thereto, the lenders party thereto and
Existing Term Agent.

“Existing Term Agent” shall mean Wilmington Trust, National Association, as
administrative agent under the Existing Agreement.

“Extraordinary Receipts” shall mean, except as otherwise agreed to be excluded
from this definition by Agent in writing in the Agent’s Discretion, any cash or
Cash Equivalents received by or paid to or for the account of any Loan Party not
in the Ordinary Course of Business including amounts received in respect of
foreign, United States, state or local tax refunds, purchase price adjustments,
indemnification payments, and pension plan reversions.  

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor or version that is substantially
compatible and not more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
by the United States pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” shall mean, for any day, a rate per annum (rounded upward
to the nearest 1/100th of 1%) equal to the rate published by the Federal Reserve
Bank of New York on the preceding Business Day or, if no such rate is so
published, the average rate per annum, as determined by Agent in Agent’s
Discretion, quoted for overnight Federal Funds transactions last arranged prior
to such day.

“Financial Statements” shall have the meaning set forth in Section 3.01(a).

“First 2020 Equity Contribution” shall have the meaning set forth in Section
5.16.

 

-11-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

“First Amendment” shall mean that certain Limited Waiver and First Amendment to
Amended and Restated Credit Agreement and Amended and Restated Management Fee
Subordination Agreement, dated as of September 3, 2019, by and among the
Borrower, the Agent and the Lenders and acknowledged and agreed to by the Parent
and the Sponsor.

“First Amendment Effective Date” shall mean the date that the conditions set
forth in Section 5 of the First Amendment have been satisfied (or waived
pursuant to Section 11.01).

“Fiscal Quarter” shall mean a fiscal quarter of Borrower, ending on March 31,
June 30, September 30 or December 31 of each calendar year.

“Fiscal Year” shall mean the fiscal year of the Borrower which ends on September
30 of each year.

“Fixed Charge Coverage Ratio” shall mean, with respect to any Fiscal Quarter,
the ratio of (i) EBITDA minus unfinanced Capital Expenditures to (ii) Fixed
Charges of the Loan Parties on a consolidated basis, in each case for the twelve
(12) month period ending on the last day of such Fiscal Quarter; provided, that
for purposes of determining Fixed Charges with respect to items (a) and (b) of
the definition of Fixed Charges for the Fiscal Quarter ending (A) June 30, 2018,
the amount of such items for the one Fiscal Quarter period then ending shall be
multiplied by four (4), (B) September 30, 2018, the amount of such items for the
two Fiscal Quarter period then ending shall be multiplied by two (2), and (C)
December 31, 2018, the amount of such items for the three Fiscal Quarter period
then ending shall be multiplied by four-thirds (4/3).

“Fixed Charges” shall mean, for the period in question, on a consolidated basis,
the sum of (a) all principal payments scheduled or required to be made during or
with respect to such period in respect of Indebtedness of the Loan Parties
(excluding payment of Revolving Loans except to the extent the related revolving
commitments are permanently reduced in connection with such payments), plus (b)
all Interest Expense of the Loan Parties for such period paid or required to be
paid in cash during such period, plus (c) all taxes of the Loan Parties paid or
required to be paid for such period, plus (d) all distributions, dividends,
redemptions and other cash payments made or required to be made during such
period with respect to the Capital Stock of any Loan Party, plus (e) all
Management Fees paid or required to be paid during such period plus (f) the
positive difference, if any, of (i) the value of inventory of the Loan Parties
on a consolidated basis as of such date minus (ii) the value of inventory of the
Loan Parties on a consolidated basis one (1) year prior to such date (provided,
that, for the Fiscal Quarters ending June 30, 2018, September 30, 2018, December
31, 2018 and March 31, 2019, the amount in this clause (ii) shall be deemed to
be the value of the inventory of the Loan Parties on a consolidated basis as of
the Closing Date).

“Foreign Lender” shall have the meaning set forth in Section 2.07(a).

“Foreign Subsidiary” shall mean any Subsidiary which is not a Domestic
Subsidiary.

 

-12-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

“FRB” shall mean the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination, applied on a consistent basis.

“Government Approval” shall mean an authorization, consent, non-action,
approval, license or exemption of, registration or filing with, or report to,
any governmental or quasi-governmental department, agency, body or other unit.

“Guaranty”, “Guaranteed” or to “Guarantee”, as applied to any Indebtedness,
liability or other obligation, shall mean (a) a guaranty, directly or
indirectly, in any manner, including by way of endorsement (other than
endorsements of negotiable instruments for collection in the Ordinary Course of
Business), of any part or all of such Indebtedness, liability or obligation, and
(b) an agreement, contingent or otherwise, and whether or not constituting a
guaranty, assuring, or intended to assure, the payment or performance (or
payment of damages in the event of non-performance) of any part or all of such
Indebtedness, liability or obligation by any means (including the purchase of
securities or obligations, the purchase or sale of property or services, or the
supplying of funds).  

“Hazardous Substances” shall mean hazardous waste, hazardous substance,
pollutant, contaminant, toxic substance, oil, hazardous material, chemical or
other substance regulated by any Environmental Law.

“Indebtedness” shall mean (without duplication), with respect to any Person, (a)
any and all obligations or liabilities, contingent or otherwise, of such Person
for borrowed money, (b) any and all obligations of such Person represented by
promissory notes, bonds, debentures or the like, or on which interest charges
are customarily paid, (c) any and all liability of such Person secured by any
mortgage, pledge, lien or security interest on property owned or acquired,
whether or not such liability shall have been assumed, (d) any and all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (e) any and
all obligations of such Person issued or assumed as the deferred purchase price
of property or services (excluding trade payables incurred in the Ordinary
Course of Business that are not one hundred and twenty (120) days or more past
their respective invoice dates, but including the maximum potential amount
payable under any earn-out or similar obligations), (f) any and all Capitalized
Lease Obligations of such Person, (g) any and all obligations (contingent or
otherwise) of such Person as an account party or applicant in respect of letters
of credit and/or bankers’ acceptances, or in respect of financial or other
hedging obligations, (h) any and all Disqualified Capital Stock of such Person,
(i) any and all principal outstanding under any synthetic lease, off-balance
sheet loan or similar financing product with respect to such Person, and (j) any
and all Guarantees, endorsements (other than for collection in the Ordinary
Course of Business) and other contingent obligations of such Person in respect
of the obligations of others.

 

-13-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

“Intercompany Subordination Agreement” shall mean that certain Intercompany
Subordination Agreement, dated as of the Closing Date, among the Agent, as the
senior creditor, the Parent, the Borrower, and each other Loan Party that holds
any Indebtedness owing by any other Loan Party, as subordinated creditors.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, dated as of the Closing Date, by and between Agent and Revolving
Lender, and acknowledged by the Loan Parties.

“Interest Expense” shall mean, for the applicable period, for the Loan Parties
on a consolidated basis, total interest expense (including interest attributable
to Capitalized Leases) and fees with respect to outstanding Indebtedness, in
accordance with GAAP.

“Interest Rate” shall have the meaning set forth in Section 2.02(a).

“Interest Settlement Date” shall have the meaning set forth in Section 2.10.

“Investment”, as applied to any Loan Party, shall mean: (a) any investment by
such Loan Party in any shares of Capital Stock, evidence of Indebtedness or
other security issued by any other Person, (b) any loan to advance or extension
of credit to, or contribution to the capital of, any other Person by such Loan
Party, other than credit terms extended to customers in the Ordinary Course of
Business, (c) any other investment by such Loan Party in any assets (other than
purchases of non-material assets in the Ordinary Course of Business), Capital
Stock of any other Person, and (d) any commitment to make or do any of the
foregoing.

“Lenders” shall have the meaning set forth in the Preamble.

“Liabilities and Contingencies” shall have the meaning set forth in Section
3.01(c).

“LIBOR Rate” shall mean the greater of (a) a rate per annum equal to the London
interbank offered rate for deposits in Dollars for a period of one month and for
the outstanding principal amount of the Term Loan as published in the “Money
Rates” section of The Wall Street Journal (or another national publication
selected by Agent if such rate is not so published), two Business Days prior to
the first day of such one month period and (b) one percent (1.00%) per annum.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement that has the practical effect of creating a security
interest, in respect of such asset.

“Liquidity” shall mean, as of any date of determination for Parent and its
Subsidiaries on a consolidated basis equal to (a) the aggregate average
Revolving Commitments for the sixty (60) day period ending on such date minus
(b) the average Total Utilization of Revolving Commitments for the sixty (60)
day period ending on such date., an amount equal to the sum of (i) the
immediately available and Unrestricted Cash-on-Hand of the Loan Parties on
deposit in a Controlled Account and (ii) “Availability” under the Revolving Loan
Credit Agreement as determined by the Agent with reference to the most recent
borrowing base

 

-14-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

certificate delivered to the Agent (subject to any adjustments made by the Agent
in consultation with the Revolving Lender or otherwise in Agent’s Discretion).

“Liquidity Determination Date” shall mean the third (3rd) Business Day of each
calendar week.

“Liquidity Report” shall mean a report signed by the Chief Financial Officers of
the Borrower, in form and substance satisfactory to the Agent in Agent’s
Discretion, which sets forth Liquidity and such other information related
thereto as requested by the Agent in Agent’s Discretion.

“Loan Documents” shall mean the collective reference to this Agreement, the
Notes, the Security Documents, the Loan Party Guaranty, the Sponsor Guaranty,
the Intercompany Subordination Agreement, the Intercreditor Agreement, the
Seller Debt Subordination Agreement, the Sponsor Debt Subordination Agreement,
the Management Fee Subordination Agreement, the Assignment Agreement, the Agent
Payments Letter, the Amendment and Restatement Agreement and any and all other
agreements, instruments, certificates and other documents as may be executed and
delivered by any and all Loan Parties in connection with the foregoing, in each
case, as same may be amended, modified, supplemented and/or restated from time
to time.  

“Loan Party” shall mean the Parent, the Borrower or any Subsidiary of the
Borrower, as applicable; and “Loan Parties” shall mean, collectively, the
Parent, the Borrower and its Subsidiaries.

“Loan Party Guaranty” shall mean the Continuing Guaranty, dated as of the
Closing Date, by and among Parent and each Subsidiary party thereto, in favor of
the Agent, for its benefit and the benefit of the other Secured Persons, as same
may be amended, modified, supplemented and/or restated from time to time,
pursuant to which the Parent and each such Subsidiary guarantees the full and
timely payment and performance of all of the Obligations.

“Make Whole Amount” shall mean with respect to any Voluntary Act Prepayment, an
amount equal to the present value of the amount of the regularly scheduled
interest payments (calculated with reference to the last used (as of the time of
such Voluntary Act Prepayment) non-default LIBOR Rate (or non-default Base Rate,
if Base Rate was then used more recently than LIBOR Rate)) plus the last used
Applicable Margin, and with the assumption that such LIBOR Rate (or Base Rate,
as applicable) plus such Applicable Margin would have continued to apply through
the No Call Period End Date had such Voluntary Act Prepayment not been made,
discounted to the date such Voluntary Act Prepayment was made at a rate equal to
the sum of (a) the U.S. Treasury rate then published in the Key Interest Rates
section of the Market Data Center of The Wall Street Journal (or, if such rate
ceases to be so published, as quoted from such other generally available and
recognizable source as the Agent may select) (indexed off of the 3-year U.S.
treasury note) plus (b) 0.50%.

“Management Fees” shall have the meaning set forth in the Management Fee
Subordination Agreement.

 

-15-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

“Management Fee Subordination Agreement” shall mean that certain Amended and
Restated Management Fee Subordination Agreement, dated as of the Closing Date,
by and between the Sponsor and Agent and acknowledged by the Borrower.

“Master Agreement” shall have the meaning set forth in the definition of “Swap
Contract”.

“Material Adverse Effect” shall mean any event, act, omission, condition or
circumstance which, individually or in the aggregate, has a material adverse
effect on (a) the business, operations, properties, assets or condition,
financial or otherwise, of any Loan Party, (b) the ability of any Loan Party to
perform any of its obligations under any of the Loan Documents, or (c) the
validity or enforceability of, or the Agent’s or Lenders’ rights and remedies
under, any of the Loan Documents.

“Material Contracts” shall have the meaning set forth in Section 3.05.

“Mature Retail Location” shall mean, as of any date of determination, any retail
location of a Loan Party established and in operation continuously for a period
of eighteen (18) months or more as of such date.

“Maturity Date” shall mean May 26, 2023.

“Net Income” shall mean the consolidated net income (or loss) of the Loan
Parties, determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein): (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets or losses attributable to write-downs of assets, (iii) any equity
interest of any Loan Party or any Subsidiary in the unremitted earnings of any
Person that is not a Subsidiary, (iv) the income of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such Subsidiary and (v) any income
(or loss) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with any Loan Party or any Subsidiary of any Loan
Party on the date that such Person’s assets are acquired by any Loan Party or
any Subsidiary of any Loan Party.

“New Store Inventory Amounts” shall mean all amounts expended by any Loan Party
in acquiring inventory for sale or use in any newly established retail location
of such Loan Party.

“No Call Period End Date” shall mean June 7, 2019.

“Northpark Lease” shall mean that certain Shopping Center Lease, dated June 3,
2010, by and between Northpark Mall/Joplin, LLC, as landlord, and Vintage Stock,
Inc. (as successor to The Book Barn, Inc.), as tenant, as in effect on the
Closing Date or as amended, restated, supplemented or otherwise modified with
the consent of the Agent in Agent’s Discretion.

 

-16-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

“Notes” shall mean, collectively, any and all Term Notes issued from time to
time in accordance with this Agreement.

“Obligations” shall mean the collective reference to all Indebtedness (including
all of the Term Loan and Agent Advances) and all of the other liabilities and
obligations of every kind and description owed by any and all the Loan Parties
to the Agent and the other Secured Persons from time to time under or pursuant
to this Agreement, the Notes, the Security Documents and the other Loan
Documents, however evidenced, created or incurred, fixed or contingent, now or
hereafter existing, due or to become due.

“Ordinary Course of Business” shall mean, in respect of any action or omission
taken or not taken by any Person, the ordinary course of such Person’s business,
as conducted by such Person consistent with past practices.  For the avoidance
of doubt, the ordinary course of the Borrower’s business shall be deemed to
include all of the following: (i) bulk sales of inventory solely to Ingram
Entertainment; (ii) bulk sales of inventory in the amount of (A) $250,000 or
less in any single transaction or (B) $1,000,000 or less in the aggregate in any
Fiscal Year; and (iii) bulk sales of inventory in an amount exceeding the
amounts set forth in the preceding clause (ii) so long as (x) the Borrower has
provided Agent with such advance written notice of such proposed bulk sale as is
reasonably practicable in the circumstances and (y) Agent has consented to such
proposed bulk sale in Agent’s Discretion.

“Organic Documents” shall mean, as applicable, with respect to any Person that
is an entity, the certificate of incorporation, articles of incorporation,
certificate of formation, certificate of limited partnership, by-laws, operating
agreement, limited liability company agreement, limited partnership agreement
and such other governance documents of such Person.

“Other Taxes” shall mean all present or future stamp, court, documentary,
intangible, recording, sales, use, value added, property, excise, filing, or
other similar taxes that arise from any payment made under, or from the
execution, delivery, performance, enforcement, or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document.

“Parent” shall have the meaning set forth in the Preamble.

“Payment Default Amount” shall have the meaning set forth in Section 6.18(g)(i).

“Payment Default Equity Contribution” shall have the meaning set forth in
Section 6.18(g)(i).

“Permitted Indebtedness” shall mean any and all Indebtedness expressly permitted
pursuant to Section 6.01.

“Permitted Liens” shall mean those Liens expressly permitted pursuant to Section
6.02.

“Person” shall mean any individual, partnership, corporation, limited liability
company, banking association, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

 

-17-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

“Prepayment Event” shall mean:

(a)

any sale (other than sales of inventory in the Ordinary Course of Business and
intercompany sales solely among the Loan Parties permitted by Section 6.04),
transfer or other disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of any Loan Party other than sales,
transfers and dispositions of property and assets with an aggregate fair value
which does not exceed $250,000 in any Fiscal Year;

(b)

any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any property or asset of any
Loan Party with an aggregate fair value immediately prior to such event equal to
or greater than $150,000 in any Fiscal Year;

(c)

(i) the issuance by any Loan Party to any Person (other than to another Loan
Party) of any Capital Stock after the Closing Date, or (ii) the receipt by any
Loan Party of any capital contribution from any Person after the Closing Date
(including any Covenant Default Equity Contribution) other than (A) any capital
contribution from another Loan Party (excluding any Covenant Default Equity
Contribution), (B) any Payment Default Equity Contribution, (C) any Seller
Subordinated Debt Contribution, or (D) any Excluded Equity Contribution or (E)
any Specified 2020 Equity Contribution;

(d)

the incurrence by any Loan Party of any Indebtedness not permitted by this
Agreement;

(e)

the receipt by any Loan Party of any Extraordinary Receipts in excess of
$150,000 in the aggregate in any Fiscal Year;

(f)

any Change of Control; and

(g)

subject to any applicable conditions to payment set forth in Section 5.04 of the
Revolving Loan Credit Agreement, any Required ECF Payment.

“Prepayment Premium” shall mean each prepayment premium payable pursuant to
Section 2.02(d); provided, that the Affected Principal Amount, in an amount not
to exceed $3,000,000 in any Fiscal Year, subject to a Voluntary Act Prepayment
resulting from prepayment of the Term Loan from any portion of Excess Cash Flow
(which, for the avoidance of doubt, shall not include the proceeds of any
issuance of Capital Stock to, or any capital contribution received from, the
Sponsor) that is not required to be applied to prepay the Term Loan pursuant to
Section 2.01(d) shall not be subject to a Prepayment Premium.

“Pro Rata Share” shall mean, with respect to any Lender, the percentage equal to
such Lender’s share of the Aggregate Term Loan Commitment, or if the Term Loan
Commitments have been terminated, its share of the outstanding principal balance
of the Term Loan, in each case as set forth beside such Lender’s name under the
applicable heading on Schedule C-1 to this Agreement or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under this Agreement,
as such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 8.02.

 

-18-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

“Quarterly ECF Payment” shall have the meaning set forth in the definition of
“Required ECF Payment”.

“RCRA” shall have the meaning set forth in the definition of “Environmental
Laws”.

“Real Properties” shall mean, collectively, any real properties (land, buildings
and/or improvements) now owned or leased or occupied by any and all Loan
Parties, and, during the period of any and all Loan Parties’ occupancy thereof,
any other real properties heretofore owned or leased by any and all Loan Parties
(provided that, with respect to leased properties, the “Real Property” shall
refer only to the portion of the subject property (excluding common areas)
leased by any and all Loan Parties).

“Register” shall have the meaning set forth in Section 8.02.

“Related Fund” shall mean, with respect to any Lender, (i) any fund, trust or
similar entity that is advised or managed by (a) such Lender, (b) an Affiliate
of such Lender, (c) the same investment advisor that manages such Lender or
(d) an Affiliate of an investment advisor that manages such Lender or (ii) a
finance company, insurance company or other financial institution which
temporarily warehouses loans for such Lender or any Person described in clause
(i) above.

“Release” shall have the meaning assigned to it in CERCLA, 42 U.S.C. §9601, as
amended.

“Required ECF Payment” shall mean, within five (5) Business Days following
delivery of the financial statements required to be provided pursuant to Section
5.04(b), prepayment of the outstanding amount of the Term Loan by the Borrower
in an amount equal to (each such payment, a “Quarterly ECF Payment”):

 

(a)with respect to the Fiscal Quarter ending June 30, 2018, the Applicable ECF
Percentage multiplied by Excess Cash Flow for such Fiscal Quarter;

(b)with respect to the Fiscal Quarter ending September 30, 2018, the Applicable
ECF Percentage as of such date multiplied by Excess Cash Flow for the two Fiscal
Quarter period ending on such date minus the payment made pursuant to clause (a)
above;  

(c)with respect to the Fiscal Quarter ending December 31, 2018, the Applicable
ECF Percentage as of such date multiplied by Excess Cash Flow for the three
Fiscal Quarter period ending on such date minus the payments made pursuant to
clauses (a) and (b) above;

(d)with respect to the Fiscal Quarter ending March 31, 2019, the Applicable ECF
Percentage as of such date multiplied by Excess Cash Flow for the four Fiscal
Quarter period ending on such date minus the payments made pursuant to clauses
(a), (b) and (c) above; and

 

-19-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

(e)with respect to each Fiscal Quarter ending on any date thereafter, the
Applicable ECF Percentage as of such date multiplied by Excess Cash Flow for the
four Fiscal Quarter period then ending on such date, minus the amount of
Quarterly ECF Payments made in respect of the previous three Fiscal Quarters (it
being understood that no such Quarterly ECF Payment shall have been made for the
Fiscal Quarter ending March 31, 2020);

provided, that: (i) if the financial statements delivered pursuant to
Section 5.04(a) for any Fiscal Year demonstrate that Applicable ECF Percentage
of the Excess Cash Flow for all periods for which Quarterly ECF Payments were
due (such amount the “Audited ECF Calculation”), exceeds the aggregate amount of
all Quarterly ECF Payments actually made by Borrower, an additional prepayment
of the Term Loan shall be made by the Borrower, within five (5) Business Days
following delivery of such financial statements, in an amount equal to the
amount by which the Audited ECF Calculation exceeds the actual aggregate amount
of all Quarterly ECF Payments made by Borrower; and (ii) if the financial
statements delivered pursuant to Section 5.04(a) for any Fiscal Year demonstrate
that the aggregate amount of all Quarterly ECF Payments actually made by
Borrower exceeds the Audited ECF Calculation, an amount equal to the amount by
which the actual aggregate amount of all Quarterly ECF Payments made by Borrower
exceeds the Audited ECF Calculation shall be automatically applied to the next
Quarterly ECF Payment due under this Agreement.

“Required Lenders” shall mean Lenders having Pro Rata Shares the aggregate
amount of which exceeds fifty percent (50%) of the outstanding principal amount
of the Term Loan collectively.

“Revolving Commitment” shall mean the “Maximum Revolving Facility” as defined in
the Revolving Loan Credit Agreement in effect on the date hereof or as amended,
restated, supplemented or otherwise modified in accordance with the
Intercreditor Agreement, which shall not exceed $12,000,000.

“Revolving Lender” shall mean Texas Capital Bank, National Association, together
with all successors and assigns.

“Revolving Loan Credit Agreement” shall mean that certain Loan Agreement, dated
as of November 3, 2016, by and between the Borrower and the Revolving Lender, as
may be amended, amended and restated, modified, supplemented, refinanced,
replaced, substituted or renewed from time to time in accordance with the terms
of the Intercreditor Agreement.

“Revolving Loan Documents” shall mean all “Security Instruments” as defined in
the Revolving Loan Credit Agreement, as amended, amended and restated, modified,
supplemented, refinanced, replaced, substituted or renewed from time to time in
accordance with the terms of the Intercreditor Agreement.

“Revolving Loans” shall mean the revolving loans made to the Loan Parties from
time to time by the Revolving Lender under the Revolving Loan Credit Agreement.

“Same Store Sales Percentage” shall mean, as of any date of determination, (i)
the quotient of (a) the aggregate amount of sales (excluding bulk sales of
inventory) for all Mature Retail Locations for the twelve (12) month period
ending on such date divided by (b) the

 

-20-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

aggregate amount of sales (excluding bulk sales of inventory) for all Mature
Retail Locations for the twelve (12) month period ending such date of the
immediately preceding calendar year minus (ii) one.

“Second 2020 Equity Contribution” shall have the meaning set forth in Section
5.16.

“Second Amendment” shall mean that certain Limited Waiver and Second Amendment
to Amended and Restated Credit Agreement, Second Amendment to Amended and
Restated Management Fee Subordination Agreement and First Amendment to Limited
Guaranty, dated as of April [___], 2020, by and among the Borrower, the Agent
and the Lenders and acknowledged and agreed to by the Parent and the Sponsor.

“Second Amendment Effective Date” shall mean the date that the conditions set
forth in Section 6 of the Second Amendment have been satisfied (or waived
pursuant to Section 11.01).

“Secured Persons” shall mean the Agent and the Lenders.

“Security Documents” shall mean the Collateral Agreement, the Control
Agreements, and any other agreements or instruments securing or creating or
evidencing Liens securing all or any portion of the Obligations.

“Seller Debt Subordination Agreement” shall mean that certain Amended and
Restated Subordination Agreement, dated as of the Closing Date, by and among the
Sellers, Sponsor and the Agent and acknowledged by the Loan Parties.

“Seller Subordinated Debt” shall mean all Indebtedness of the Loan Parties under
the Seller Subordinated Note.

“Seller Subordinated Debt Contribution” shall mean a capital contribution due
from Sponsor to Parent no later than the first (1st) Business Day of each Fiscal
Quarter in the amount of (x) if an Event of Default under Section 7.01(b),
7.01(c) (solely with respect to Section 6.18), 7.01(g) or 7.01(h) has occurred
and is continuing as of such Business Day or at any time after such Business Day
prior to the making of such capital contribution, $200,000, and (y) otherwise,
$100,000; provided, that if, as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.04(b) the Senior Leverage Ratio is less than 2.30:1.00, any portion of
the Sponsor Equity Contribution made on the Closing Date in excess of $3,500,000
but less than $4,000,000 (the “Sponsor Equity Contribution Excess”) may be
designated by the Loan Parties to be a Seller Subordinated Debt Contribution
(and be permitted to be applied to the Seller Subordinated Debt in accordance
with the Seller Debt Subordination Agreement) so long as no Default or Event of
Default has occurred and is continuing as of (x) the last day of such Fiscal
Quarter or (y) the date any Sponsor Equity Contribution Excess is so applied to
payment of the Seller Subordinated Debt, it being understood that if the Senior
Leverage Ratio is greater than or equal to 2.30:1.00 as of the last day of any
subsequent Fiscal Quarter, the Loan Parties shall not be permitted to so apply
any Sponsor Equity Contribution Excess to payment of the Seller Subordinated
Debt on or after such day until such time as the Senior Leverage Ratio is less
than 2.30:1.00 as of the last day of any

 

-21-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Fiscal Quarter thereafter for which financial statements have been delivered
pursuant to Section 5.04(b).

“Seller Subordinated Note Documents” shall mean the Seller Subordinated Note and
all other documents, instruments or agreements executed and delivered by the
Parent for the benefit of any holder of the Seller Subordinated Note (or the
holder of any portion of the rights of any Seller thereunder) in connection
therewith, as may be amended, amended and restated, modified, supplemented,
refinanced, replaced, substituted or renewed from time to time in accordance
with the terms of the Seller Debt Subordination Agreement.

“Seller Subordinated Note” shall mean that certain Amended and Restated
Subordinated Promissory Note, dated as of the date hereof, by Parent in favor of
the Sellers, as in effect on the date hereof or as amended in accordance with
the Seller Debt Subordination Agreement.

“Sellers” shall mean, collectively, the (a) Rodney and Sherry Spriggs Living
Trust, dated April 18, 2012, (b) Steven and Anna Wilcox Living Trust, dated May
15, 2012, and (c) Ken and Deanna Caviness Living Trust, dated July 12, 2002.

“Senior Debt” shall mean (i)(a) solely for purposes of Section 4.07, the
outstanding principal balance of the Revolving Loans as of the Closing Date, and
(b) for all other purposes, the average daily outstanding principal balance of
the Revolving Loans during the Fiscal Quarter most recently ended, plus (ii) all
other Indebtedness of the Loan Parties as of the last day of the Fiscal Quarter
most recently ended, including the Obligations, minus (iii) the principal
balance of the Seller Subordinated Debt and the Sponsor Subordinated Debt as of
the last day of the Fiscal Quarter most recently ended.  For the avoidance of
doubt, for purposes of calculating Senior Debt, any obligation of any Loan Party
under any lease (including any lease of real property) that would have
constituted an operating lease had such lease been in existence on the Closing
Date shall not be deemed to constitute Indebtedness of any Loan Party.

“Senior Leverage Ratio” shall mean the ratio of Senior Debt of the Parent and
its Subsidiaries on a consolidated basis to EBITDA for the twelve (12) month
period most recently ended.

“Specified 2020 Equity Contribution” shall have the meaning set forth in Section
5.16.

“Specified Equity Contribution” shall have the meaning set forth in Section
6.18(g).

“Sponsor” shall mean Live Ventures Incorporated, a Nevada corporation.

“Sponsor Affiliate” shall mean (a) Sponsor, (b) any Person in Control of,
Controlled by, or under common Control with Sponsor (other than the Loan Parties
and their Subsidiaries), (c) any Person who has a substantial interest, direct
or indirect, in Sponsor or any other Person described in this definition, and
(d) any officer or director of Sponsor or any other Person described in this
definition (in each case, except to the extent such officer or director is also
an officer or director of a Loan Party or any Subsidiary of a Loan Party).  For
the purpose of

 

-22-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

this definition, a “substantial interest” shall mean the direct or indirect
legal or beneficial ownership of more than ten percent (10%) of any class of
Capital Stock.

“Sponsor Debt Subordination Agreement” shall mean that certain Subordination
Agreement, dated as of the Closing Date, by and among the Sponsor and the Agent
and acknowledged by the Loan Parties.

“Sponsor Equity Contribution” shall have the meaning set forth in Section 4.09.

“Sponsor Equity Contribution Excess” shall have the meaning set forth in the
definition of “Seller Subordinated Debt Contribution”.

“Sponsor Guaranty” shall mean the ContinuingLimited Guaranty, dated as of the
Closing Date, by the Sponsor, in favor of the Agent, for its benefit and the
benefit of the other Secured Persons, as same may be amended, modified,
supplemented and/or restated from time to time, pursuant to which the Sponsor
guarantees payment and performance of the Obligations upon the terms and
conditions therein.

“Sponsor Subordinated Debt” shall mean all Indebtedness of the Loan Parties
under the Sponsor Subordinated Note.

“Sponsor Subordinated Note” shall mean that certain Subordinated Promissory
Note, dated as of the date hereof, by Parent in favor of the Sponsor, as in
effect on the date hereof or as amended in accordance with the Sponsor Debt
Subordination Agreement.

“Sponsor Subordinated Note Documents” shall mean the Sponsor Subordinated Note
and all other documents, instruments or agreements executed and delivered by the
Parent for the benefit of any holder of the Sponsor Subordinated Note (or the
holder of any portion of the rights of Sponsor thereunder) in connection
therewith, as may be amended, amended and restated, modified, supplemented,
refinanced, replaced, substituted or renewed from time to time in accordance
with the terms of the Sponsor Debt Subordination Agreement.

“Subordinated Debt” shall mean all Indebtedness of the Loan Parties which is
contractually subordinated in right of payment, in a manner satisfactory to the
Agent (as evidenced by a subordination agreement pertaining thereto executed by
the Agent and the holder of such Indebtedness), to all of the Obligations,
including the Seller Subordinated Note and Sponsor Subordinated Note.

“Subsidiary” or “Subsidiaries” shall mean, with respect to any Person, any other
Person of which an aggregate of more than fifty percent (50%) of the outstanding
shares of Capital Stock having ordinary voting power to elect a majority of the
board of directors (or other comparable body) of such other Person is at the
time, directly or indirectly, owned legally or beneficially by such Person or
one or more Subsidiaries of such Person, or a combination thereof, or with
respect to which any such Person has the right to vote or designate the vote of
more than fifty percent (50%) of such shares of Capital Stock whether by proxy,
agreement, operation of Applicable Law or otherwise.  Unless the context
otherwise requires, each reference to a Subsidiary shall mean a Subsidiary of
the Borrower.

 

-23-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Term Loan” shall mean the term loan made pursuant to Section 2.01(a).

“Term Loan Commitment” shall mean, with respect to any Lender, the percentage
equal to such Lender’s share of the Aggregate Term Loan Commitment, in each case
as set forth beside such Lender’s name under the applicable heading on Schedule
C-1 to this Agreement.

“Term Note” shall mean any promissory note of the Borrower issued to a Lender
with respect to the Term Loan, as described in Section 2.01(f).

“Third Party Fee Cap” shall have the meaning set forth in the definition of
“EBITDA”.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Revolving
Loans.

“Transaction Costs” shall mean the fees, costs and expenses payable by the Loan
Parties on or before the Closing Date in connection with the transactions
contemplated by the Loan Documents.

“Treasury Regulations” shall mean the United States Treasury regulations issued
pursuant to the Code from time to time.

“TSCA” shall have the meaning set forth in the definition of “Environmental
Laws”.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York (or of any other state the Applicable Laws of which are required to be
applied in connection with the perfection of security interests in any
Collateral) on the Closing Date and hereafter from time to time.

“Unrestricted Cash-on-Hand” shall mean, on any date of determination, all cash
and Cash Equivalents owned by the Borrower and held in any deposit account
subject to a

 

-24-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Control Agreement in the United States or otherwise subject to a first priority
perfected Lien (subject to the Lien set forth in Sections 6.02(b)) in favor of
Agent, in each case, on such date of determination (excluding, for purposes of
clarity, any amounts available to be drawn or funded under lines of credit or
other debt facilities, including any revolving loans); provided that amounts
included under this definition shall (x) be included only to the extent such
amounts are not subject to any consensual Lien or other restriction or
encumbrance of any kind (other than Liens in favor of Agent and the Lien set
forth in Sections 6.02(b)) and (y) exclude any amounts held by the Loan Parties
in escrow, trust or other fiduciary capacity.  

“Voluntary Act Prepayment” shall mean (i) any voluntary prepayment made by or on
behalf of Borrower of all or any portion of the outstanding principal balance of
the Term Loan, including any prepayment pursuant to Section 2.01(c), (ii) any
mandatory prepayment made or required to be made by or on behalf of Borrower of
all or any portion of the outstanding principal balance of the Term Loan
pursuant to Section 2.01(d) resulting from a Prepayment Event under clauses (a),
(c), (d) or (f) of the definition of Prepayment Event, or (iii) any payment made
or required to be made of all or any portion of the outstanding principal
balance of the Term Loan as a result of an acceleration, with or without notice,
of all or any portion of the Obligations pursuant to Section 7.02 in connection
with (x) an Event of Default described in Section 7.01(g), or (y) any other
Event of Default, in the case of this clause (y), arising in all or in any part
from any voluntary act of Borrower, any other Loan Party or any of their
respective Affiliates or any Sponsor Affiliates.

“Wholly-Owned Domestic Subsidiary” shall mean each Domestic Subsidiary of which
all of the outstanding shares of Capital Stock are owned by the Borrower or
another Wholly-Owned Domestic Subsidiary of Borrower.

“Wholly-Owned Domestic Subsidiary Guarantor” shall mean each Wholly-Owned
Domestic Subsidiary of Borrower that is a party to the Loan Party Guaranty and
as a result thereof guarantees the full and timely payment and performance of
all of the Obligations.

“Wholly-Owned Subsidiary” shall mean each Subsidiary of which all of the
outstanding shares of Capital Stock (other than directors’ qualifying shares)
are owned by the Borrower or another Wholly-Owned Subsidiary of Borrower.

“Working Capital” shall mean, as at any date of determination, the excess or
deficiency of Current Assets over Current Liabilities.

“Working Capital Adjustment” shall mean, for any period of determination on a
consolidated basis for the Loan Parties, the amount (which may be a negative
number) equal to (i) Working Capital as of the beginning of such period, minus
(ii) Working Capital as of the end of such period.

Section 1.02Accounting Terms and Determinations; Capitalized Leases.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including determinations
made pursuant to the exhibits hereto) shall be made, and all financial
statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP applied on a consistent basis.  

 

-25-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

If at any time any change in GAAP would affect the computation of any financial
ratio or financial requirement set forth in any Loan Document, and either the
Borrower, the Agent or Required Lenders shall so request, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until agreed to by the Borrower and the Required Lenders, (i) such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) Borrower shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement and the
other Loan Documents which include a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (Codification of Accounting Standards 825-10) to value any Indebtedness or
other liabilities of any Loan Party or other Person at “fair value”, as defined
therein.

Notwithstanding anything to the contrary contained in the paragraph above or the
definitions of Capital Expenditures or Capitalized Leases, in the event of a
change in GAAP after the Closing Date requiring all leases to be capitalized,
only those leases (assuming for purposes of this paragraph that they were in
existence on the Closing Date) that would have constituted Capitalized Leases on
the Closing Date shall be considered Capitalized Leases (and all other such
leases shall constitute operating leases) and all calculations and deliverables
under this Agreement or the other Loan Documents shall be made in accordance
therewith (other than the financial statements delivered pursuant to this
Agreement; provided that all such financial statements delivered to the Agent
and the Lenders in accordance with the terms of this Agreement after the date of
such change in GAAP shall be accompanied by workpapers showing the adjustments
necessary to reconcile such financial statements with GAAP as in effect
immediately prior to such change).

Section 1.03Other Definitional Provisions and References.

References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits” or
“Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided.  Any term defined
herein may be used in the singular or plural.  “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation” unless
otherwise specifically provided.  Except as otherwise specified or limited
herein, references to any Person include the successors and assigns of such
Person.  References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”,
respectively.  Unless otherwise specified herein, the settlement of all payments
and fundings hereunder between or among the parties hereto shall be made in
lawful money of the United States and in immediately available funds.  Time is
of the essence for each performance obligation of the Loan Parties under this
Agreement and each Loan Document.  All amounts used for purposes of financial
calculations required to be made herein shall be without duplication.  Unless
otherwise specified herein, references to any statute or act shall include all
related current regulations and all amendments and any successor statutes, acts
and regulations.  Unless otherwise specified herein, references to any
agreement, instrument or document (i) shall include all schedules, exhibits,
annexes and other attachments thereto and (ii) shall be construed

 

-26-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

as referring to such agreement, instrument or other document as from time to
time amended, amended and restated, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein or in any other Loan Document).  Unless otherwise
specified herein, any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns.  The words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or otherwise within the limitations of, another covenant shall not
avoid the occurrence of a Default or Event of Default if such action is taken or
condition exists.  In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

II. GENERAL TERMS

Term Loan

.

(a)Term Loan. Subject at all times to all of the terms and conditions of this
Agreement, each Lender hereby severally agrees as to itself only (and not on
behalf of any other Lender) to make a term loan to the Borrower in such Lender’s
applicable Pro Rata Share of the Aggregate Term Loan Commitment (collectively,
the “Term Loan”).  The Term Loan shall be borrowed in a single borrowing on the
Closing Date, and the Term Loan Commitment of each Lender shall terminate
concurrently with the making of the Term Loan on the Closing Date by each such
Lender.  Any principal amounts repaid in respect of the Term Loan may not be
reborrowed. Neither any Lender nor the Agent shall be responsible for the
failure of any other Lender to fund its Pro Rata Share of the Term Loan required
hereunder.

(b)Amortization. Unless sooner due and payable by reason of acceleration
resulting from an Event of Default, the outstanding principal balance of the
Term Loan shall be due and payable (i) in quarterly installments on the first
(1st) day of each Fiscal Quarter, commencing on July 1, 2018, in an amount equal
to the Applicable Amortization Payment and (ii) in a final installment due and
payable on the Maturity Date, in an amount equal to the entire remaining
balance; provided, that the quarterly installment otherwise owed on July 1, 2020
may be paid no later than August 1, 2020.  Such payments of the outstanding
principal balance of the Term Loan shall be made for the account of each Lender
according to its Pro Rata Share thereof. The Borrower shall pay the outstanding
principal balance of the Term Loan in full on the Maturity Date.  

(c)Voluntary Prepayments. All or any portion of the unpaid principal balance of
the Term Loan, together with all accrued and unpaid interest on the principal
amount being prepaid, may at the Borrower’s option be prepaid in whole or in
part, at any time or from time to time, upon five (5) Business Days’ prior
written notice to the Agent, with payment accompanied by a Prepayment Premium,
if any, as provided in Section 2.02(d).

 

-27-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

(d)Mandatory Prepayments. The Borrower shall be required to prepay the unpaid
principal balance of the Term Loan (x) with respect to any Prepayment Event of
the type set forth in clause (g) of the definition thereof, no later than the
earlier of (i) 45 days after the end of each Fiscal Quarter and (ii) the date of
delivery of the financial statements described in Section 5.04(b); provided,
that no such prepayment shall be required for the Fiscal Quarter ending March
31, 2020, (y) with respect to any Prepayment Event of the type set forth in
clauses (a), (b) and (e) of the definition thereof, on or before the date
(including on any date on or prior to the No Call Period End Date) that is three
(3) Business Days following the date of receipt by any Loan Party of any
proceeds from such Prepayment Event (and on or before the date that is three (3)
Business Days following any date thereafter on which any other proceeds subject
thereto are received by any Loan Party), and (z) with respect to any other
Prepayment Event, on the date (including on any date on or prior to the No Call
Period End Date) of receipt by any Loan Party of any proceeds from such
Prepayment Event (and on any date thereafter on which any other proceeds subject
thereto are received by any Loan Party), in each case without any demand or
notice from the Agent, Lenders or any other Person, all of which is hereby
expressly waived by the Borrower, in the amount equal to one hundred percent
(100%) of the proceeds (other than with respect to any Prepayment Event of the
type set forth in clause (g) of the definition thereof, net of documented
reasonable out-of-pocket costs and expenses incurred in connection with the
collection of such proceeds, in each case payable to Persons that are not
Affiliates or Sponsor Affiliates) received by any Loan Party with respect to
such Prepayment Event; provided that with respect to a Prepayment Event of the
type described in clause (b) of the definition of Prepayment Event, so long as
no Event of Default exists, to the extent that the proceeds received by such
Person as a result of such Prepayment Event do not exceed $150,000 in the
aggregate during the applicable Fiscal Year (or, in the case of any Prepayment
Event of the type described in clause (b) of the definition of Prepayment Event
resulting from an act of God, flood or fire, do not exceed $750,000 in the
aggregate during the applicable Fiscal Year) and are actually applied within 180
days of such receipt to (I) replace the property or assets subject to such
Prepayment Event with property and/or assets performing the same or similar
functions or (II) repair, replace or reconstruct property and or assets damaged
by such Prepayment Event, such proceeds shall not be required to prepay the Term
Loan pursuant to this Section 2.01(d).  Any such prepayment shall be accompanied
by a Prepayment Premium, if any, as provided in Section 2.02(d). For the sake of
clarity, the foregoing shall not be deemed to be implied consent to any sale or
other event or occurrence giving rise to a Prepayment Event.

(e)Application of Applicable Amortization Payments and Prepayments. All
voluntary and mandatory prepayments of the Term Loan shall be applied to the
Applicable Amortization Payments in inverse order of maturity.

(f)Term Notes. Upon the request of any Lender, such Lender’s Pro Rata Share the
Term Loan shall be evidenced by a Term Note of the Borrower payable to such
Lender or its registered assigns substantially in the form of Exhibit A attached
hereto.  The terms of such Term Note, if any, are incorporated into this
Agreement by this reference.

Section 2.02 Interest, Certain Payments, Fees and Premiums.

(a)Interest. The Borrower shall pay the Agent on behalf of the Lenders interest
on the principal balance of the Term Loan outstanding from time to time from the
date hereof

 

-28-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

until the date that all of the Term Loan has been paid in full and each of the
Loan Documents have been terminated at the rate equal to the LIBOR Rate (or to
the extent provided in Section 2.13, the Base Rate) plus the Applicable Margin
(the “Interest Rate”); provided, however, that the Interest Rate shall be
increased by three percent (3.00%) (“Default Rate Interest”) (1) automatically
(without the need for any election or notice) upon the occurrence and during the
continuation of an Event of Default under Section 7.01(g) or 7.01(h) and (2) at
the election of Agent or the Required Lenders upon the occurrence and during the
continuance of any other Event of Default, which such election under this clause
(2) shall be evidenced by the Agent or the Required Lenders delivering written
notice of such election to Borrower (it being understood and agreed that Agent
or the Required Lenders shall be permitted to elect to have Default Rate
Interest provided for in this clause (2) apply retroactively back to the date
any then existing Event of Default first occurred). All interest shall be due
and payable monthly in arrears on the first Business Day of each calendar month
and on the Maturity Date, and shall be computed on the daily unpaid balance of
the Term Loan, based on a three hundred sixty (360) day year, counting the
actual number of days elapsed.

(b) Closing Payment. The Borrower shall pay the Closing Payment to the Agent,
for the benefit of the Lenders based on their Pro Rata Shares thereof, on the
Closing Date upon the execution and delivery of this Agreement as compensation
for the making of the Term Loan on the Closing Date (and not be counted as a
repayment of the Term Loan).  The Closing Payment shall be deemed fully earned
upon the parties’ execution and delivery of this Agreement, and shall not be
refundable in whole or in part and shall not be subject to reduction or set-off
under any circumstances. The parties agree that for federal and state income tax
purposes, the Closing Payment shall be treated as an adjustment to issue price
of the Term Loan in accordance with Treasury Regulation Section 1.1273-2(g)(2),
and the parties will file all their tax returns (including information returns)
in a manner consistent with this Section 2.02(b) unless there is a
“determination” within the meaning of Code section 1313 to the contrary.

(c)Other Payments. The Borrower shall further pay to the Agent the amounts set
forth in the Agent Payments Letter.

(d)Prepayment Premium. In the event that any Voluntary Act Prepayment (other
than any regularly scheduled principal amortization payments specifically
provided for in Section 2.01(b)) of all or any portion of the Term Loan is made
or is required to be made for any reason whatsoever prior to the Maturity Date
(including as a result of any acceleration of the Term Loan resulting from an
Event of Default, a foreclosure and sale of Collateral, any sale of Collateral
in any bankruptcy or insolvency proceeding, a mandatory prepayment or a
voluntary prepayment), in addition to the payment of the subject principal
amount and all unpaid accrued interest thereon, the Borrower shall be required
to pay to the Agent, for the benefit of the Lenders based on their respective
Pro Rata Shares thereof, a Prepayment Premium (as liquidated damages and
compensation for the costs of the Lenders being prepared to make funds available
hereunder with respect to the Term Loan) in an amount equal to (i) if such
Voluntary Act Prepayment is made on or before the No Call Period End Date, the
greater of (x) the Make Whole Amount with respect to the Affected Principal
Amount subject to such Voluntary Act Prepayment and (y) five percent (5.00%)
with respect to the Affected Principal Amount subject to such Voluntary Act
Prepayment, (ii) if such Voluntary Act Prepayment is made after the No Call
Period End Date but on or before the second (2nd) anniversary of the
ClosingSecond

 

-29-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Amendment Effective Date, an amount equal to three percent (3.00%) of the
Affected Principal Amount subject to such Voluntary Act Prepayment, (iii) if
such Voluntary Act Prepayment is made after the second (2nd) anniversary of the
Closingon or after the Second Amendment Effective Date but on or before the
third (3rd) anniversary of the Closing Date, an amount equal to one percent
(1.00%) of the Affected Principal Amount subject to such Voluntary Act
Prepayment, or (iv) if such Voluntary Act Prepayment is made after the third
(3rd) anniversary of the Closing Date, an amount equal to zero percent (0%) of
the Affected Principal Amount subject to such Voluntary Act Prepayment.  Each
such Prepayment Premium shall be deemed fully earned, and due and payable, upon
each such date that such Voluntary Act Prepayment made, or (if earlier) is
required to be made, and shall not be refundable in whole or in part and shall
not be subject to reduction or set-off under any circumstances. Borrower
acknowledges and agrees that (x) the provisions of this Section 2.02(d) shall
remain in full force and effect notwithstanding any rescission by Agent or
Required Lenders of an acceleration with respect to all or any portion of the
Obligations pursuant to Section 7.02 or otherwise, (y) payment of any Prepayment
Premium under this Section 2.02(d) constitutes liquidated damages and not a
penalty and (z) the actual amount of damages to the Agent and the Lenders or
profits lost by the Agent and the Lenders as a result of such Voluntary Act
Prepayment would be impracticable and extremely difficult to ascertain, and the
Prepayment Premium under this Section 2.02(d) is provided by mutual agreement of
the Borrower, Agent and Lenders as a reasonable estimation and calculation of
such lost profits or damages of the Agent and the Lenders.

(e)Clearance. Payments received by Agent in respect of the Obligations after
12:00 noon New York time on any day shall be deemed to be received on the next
succeeding Business Day, and if any payment is received by Agent other than by
wire transfer of immediately available funds, such payment shall be subject to
three (3) Business Days’ clearance prior to being credited to the Obligations
for interest calculation purposes.

Use of Proceeds

.  The Borrower shall utilize the proceeds of the Term Loan solely (a) to
refinance, in full on the Closing Date, the Indebtedness under the Existing
Agreement, (b) to fund working capital growth and other general corporate
purposes of the Borrower and (c) to pay Transaction Costs.  

Further Obligations / Maximum Lawful Rate

.  With respect to all Obligations for which the interest rate is not otherwise
specified herein (whether such Obligations arise hereunder or under other Loan
Documents, or otherwise), such Obligations shall bear interest at the highest
rate(s) in effect from time to time with respect to the Term Loan and shall be
payable upon demand by the Agent.  In no event shall the interest or other
amounts charged with respect to the Term Loan or any other Obligation exceed the
maximum amount permitted under Applicable Law.  Notwithstanding anything to the
contrary herein or elsewhere, if at any time the rate of interest payable or
other amounts hereunder or under any other Loan Document (the “Stated Rate”)
would exceed the highest rate of interest or other amount permitted under any
Applicable Law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest and other
amounts payable shall be equal to the Maximum Lawful Rate; provided, that if at
any time thereafter the Stated Rate is less than the Maximum Lawful Rate,
Borrower shall, to the extent permitted by Applicable Law, continue to pay
interest and such other amounts at the Maximum Lawful Rate until such time as
the total interest and other such amounts received is equal to the total
interest

 

-30-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

and other such amounts which would have been received had the Stated Rate been
(but for the operation of this provision) the interest rate payable or such
other amounts payable.  Thereafter, the interest rate and such other amounts
payable shall be the Stated Rate unless and until the Stated Rate again would
exceed the Maximum Lawful Rate, in which event this provision shall again
apply.  In no event shall the total interest or other such amounts received by
the Agent or any Lender exceed the amount which it could lawfully have received
had the interest and other such amounts been calculated for the full term hereof
at the Maximum Lawful Rate. If, notwithstanding the prior sentence, the Agent or
any Lender has received interest or other such amounts hereunder in excess of
the Maximum Lawful Rate, such excess amount shall be applied to the reduction of
the principal balance of the Term Loan or to other Obligations (other than
interest) payable hereunder or under the other Loan Documents, and if no such
principal or other Obligations are then outstanding, such excess or part thereof
remaining shall be paid to the Borrower.  In computing interest payable with
reference to the Maximum Lawful Rate applicable to the Agent or any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.

Application of Payments

.  All amounts paid to or received by the Agent in respect of the Obligations,
from whatever source (whether from any Loan Party pursuant to this Agreement,
the Loan Party Guaranty, or any other Loan Document, any realization upon any
Collateral or otherwise) shall, unless otherwise directed by the Borrower with
respect to any particular payment (provided, if an Event of Default is then in
existence, the Agent may disregard the Borrower’s direction), be applied by the
Agent to the Obligations in such order as the Agent may elect when no
Acceleration Event is in existence, and while an Acceleration Event is in
existence (or absent such election by Agent when no Acceleration Event is in
existence) shall be applied as follows:

(A)FIRST, to the payment of all fees (other than the Prepayment Premium), costs,
expenses and indemnities then owing to Agent under this Agreement or any other
Loan Document;

(B)SECOND, to the payment of all accrued and unpaid interest then owing to Agent
in respect of any Agent Advances, until paid in full;

(C)THIRD, to the payment of all principal then owing to Agent in respect of any
Agent Advances, until paid in full;

(D)FOURTH, to the payment of all fees (other than the Prepayment Premium),
costs, expenses and indemnities then due and owing to Lenders in respect of the
Term Loan, pro rata based on each Lender’s Pro Rata Share thereof, until paid in
full;

(E)FIFTH, to the payment of all accrued and unpaid interest then due and owing
to Lenders in respect of the Term Loan, pro rata based on each Lender’s Pro Rata
Share thereof, until paid in full;

(F)SIXTH, pro rata to the payment of all principal of the Term Loan then due and
owing, pro rata based on each Lender’s Pro Rata Share thereof, until paid in
full;

 

-31-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

(G)SEVENTH, to the payment of the Prepayment Premium then due and owing, pro
rata based on each Lender’s Pro Rata Share thereof, until paid in full; and

(H)EIGHTH, pro rata to the payment of all other Obligations then owing, until
paid in full.

Section 2.06Obligations Unconditional/Withholding Taxes; Changes in Law.

(a)Obligations Unconditional/Withholding Taxes. The payment and performance of
all Obligations shall constitute the absolute and unconditional obligations of
the Borrower, and shall be independent of any defense or rights of set-off,
recoupment or counterclaim which the Borrower or any other Person might
otherwise have against the Agent, any Lender or any other Person.  All payments
required (other than by the Agent to any Lender, or by the Agent or any Lender
to any Loan Party) by this Agreement and/or the other Loan Documents shall be
made in Dollars (unless payment in a different currency is expressly provided
otherwise in the applicable Loan Document) and paid free of any deductions or
withholdings for any taxes or other amounts and without abatement, diminution or
set-off.  If any Loan Party is required by Applicable Law to make such a
deduction or withholding from a payment hereunder or under any other Loan
Document, such Loan Party shall pay to the Agent such additional amount as is
necessary to ensure that, after the making of such deduction or withholding, the
Agent and the Lenders receive (free from any liability in respect of any such
deduction or withholding) a net sum equal to the sum which it would have
received and so retained had no such deduction or withholding been made or
required to be made. Each Loan Party shall (i) pay the full amount of such
deduction or withholding, which it is required to make by Applicable Law, to the
relevant authority within the payment period set by Applicable Law, and
(ii) promptly after any such payment, deliver to the Agent an original (or
certified copy) of an official receipt issued by the relevant authority in
respect of the amount withheld or deducted or, if the relevant authority does
not issue such official receipts, such other evidence of payment of the amount
withheld or deducted as is acceptable to the Agent in the Agent’s Discretion.
Furthermore, the Loan Parties shall timely pay to the relevant governmental
authority in accordance with Applicable Law, or at the option of the Agent
timely reimburse Agent and the Lenders for the payment of, any Other Taxes.

(b)Changes in Law. If, at any time and from time to time after the Closing Date
(or at any time before or after the Closing Date with respect to (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith shall, regardless of the date enacted, adopted or issued, or (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case for purposes of this clause (y) pursuant to Basel III), (i) any change
in any existing law, regulation, treaty or directive or in the interpretation or
application thereof, (ii) any new law, regulation, treaty or directive enacted
or application thereof, or (iii) compliance by the Agent or any Lender with any
request or directive (whether or not having the force of law) from any
governmental authority (A) subjects the Agent or any Lender to any tax, levy,
impost, deduction, assessment, charge or withholding of any kind whatsoever with
respect to any Loan Document, or changes the basis of taxation of payments to
the Agent or any Lender of any amount payable thereunder (except for

 

-32-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

an Excluded Tax), (B) imposes, modifies or deems applicable any reserve
(including any reserve imposed by the FRB), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by the Agent or any Lender or imposes on the Agent or any Lender any
other condition affecting the Term Loan that bears interest at a rate determined
by reference to the LIBOR Rate or its obligation to make the Term Loan that
bears interest at a rate determined by reference to the LIBOR Rate the result of
which is to increase the cost to (or to impose a cost on) the Agent or any
Lender of making or maintaining the Term Loan that bears interest at a rate
determined by reference to the LIBOR Rate, or (C) imposes on the Agent or any
Lender any other condition or increased cost in connection with the transactions
contemplated thereby or participations therein, and the result of any of the
foregoing is to increase the cost to the Agent or any Lender of making or
continuing the Term Loan or to reduce any amount receivable hereunder or under
any other Loan Documents, then, in any such case, the Agent or such Lender
shall, as soon as practicable thereafter, give written notice thereof to the
Borrower, and the Borrower shall pay to the Agent or such Lender, as applicable,
promptly following such notice, any additional amounts necessary to compensate
the Agent or such Lender, on an after-tax basis, for such additional cost or
reduced amount as reasonably determined by the Agent or such Lender.  Each such
notice of additional amounts payable pursuant to this Section 2.06(b) submitted
by the Agent or any Lender to the Borrower must also be sent to the Agent and
shall, absent manifest error, be final, conclusive and binding for all purposes.

Taxes

.  

(a)Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) (a “Foreign Lender”) for U.S. federal income
tax purposes shall execute and deliver to Borrower and Agent, on or prior to the
Closing Date (in the case of each Foreign Lender that is a party hereto on the
Closing Date) or on or prior to the date of any assignment pursuant to which it
becomes a Lender (in the case of each other Foreign Lender) one or more (as
Borrower or Agent may reasonably request) IRS Forms W‑8ECI, W‑8BEN, W‑8BEN-E,
W‑8IMY (as applicable) or other applicable form, certificate or document
prescribed by the Code, the regulations issued thereunder or the United States
Internal Revenue Service certifying as to such Foreign Lender’s entitlement to
exemption from withholding or deduction of all relevant taxes, and, in the case
of such Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, a certificate to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code.  Such forms shall be delivered by
each Foreign Lender on or before the date it becomes a party to this Agreement
and on or before the date, if any, such Foreign Lender changes its applicable
lending office by designating a different lending office.  Borrower shall not be
required to pay additional amounts for United States federal withholding taxes
to any Foreign Lender or indemnify such Foreign Lender for United States federal
withholding taxes pursuant to Sections 2.06 and 2.07 to the extent that the
obligation to pay such additional amounts or pay such taxes would not have
arisen but for the failure of such Foreign Lender to comply with this paragraph.

(b)Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to each of the Borrower and Agent
a

 

-33-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

duly signed, properly completed IRS Form W-9 (or successor form) on or prior to
the Closing Date (or on or prior to the date it otherwise becomes a party
hereto), certifying that such Lender is entitled to an exemption from, or is
otherwise not subject to, United States backup withholding tax.  Borrower shall
not be required to pay additional amounts for United States federal withholding
taxes to any Lender or indemnify such Lender for United States federal
withholding taxes pursuant to Sections 2.06 and 2.07 to the extent that the
obligation to pay such additional amounts or pay such taxes would not have
arisen but for the failure of such Lender to comply with this paragraph.

(c)Each Lender required to deliver any forms, certificates, or other evidence
with respect to United States federal income tax withholding matters pursuant to
this Section 2.07 hereby agrees, from time to time, after the initial delivery
by such Lender of such forms, certificates, or other evidence (and whenever a
lapse in time or change in circumstance renders such forms, certificates, or
other evidence obsolete or inaccurate in any material respect) to promptly
deliver to Agent and Borrower one or more original copies of, as applicable, IRS
Forms W-8BEN, W‑8BEN-E, W-8ECI, W-8IMY, or W-9, a certificate to the effect that
such Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code, and such other documentation
required by the Code, the regulations issued thereunder, or the United States
Internal Revenue Service or otherwise by Applicable Law, all as reasonably
requested by Borrower in writing to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income taxation
with respect to payments made to such Lender under the Loan Documents. If a
payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Agent, at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent, such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA or to determine, if necessary, the amount to deduct and
withhold from such payment.  For the avoidance of doubt, for the purposes of
this Section 2.07(c), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(d)Borrower shall indemnify the Agent and each Lender for the full amount of
taxes (other than Excluded Taxes) arising in connection with this Agreement or
any other Loan Document (including any such taxes imposed or asserted on or
attributable to amounts payable under Sections 2.06 and 2.07) paid by Agent or
each such Lender and any reasonable out-of-pocket third party expenses arising
therefrom or with respect thereto (including reasonable attorneys’ fees),
whether or not such taxes were correctly or legally imposed or asserted by the
relevant governmental authority.

(e)This Section 2.07 and Section 2.06 shall remain operative and in full force
and effect regardless of the expiration or any termination of this Agreement.

 

-34-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Reversal of Payments

.  To the extent that any payment or payments made to or received by the Agent
or any Lender pursuant to this Agreement or any other Loan Document are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid to any trustee, receiver or other Person under any
state, federal or other bankruptcy or other such Applicable Law, then, to the
extent thereof, such amounts (and all Liens, rights and remedies therefore)
shall be revived as Obligations and continue in full force and effect under this
Agreement and under the other Loan Documents as if such payment or payments had
not been received by the Agent or such Lender.  This Section 2.08 shall remain
operative and in full force and effect regardless of the expiration or any
termination of this Agreement.

Set-Off Rights

.  The Parent and the Borrower each agrees that the Agent, each Lender and each
of their respective Affiliates have all rights of set-off and bankers’ lien
provided by Applicable Law, and in addition thereto, the Parent and the Borrower
each agrees that at any time an Event of Default has occurred and is continuing,
the Agent and each Lender may (upon written notice to the Loan Parties) apply to
the payment of any Obligations, whether or not then due, any and all balances,
credits, deposits, accounts or moneys or other properties of any Loan Party then
or thereafter with the Agent, any Lender or any of their respective
Affiliates.  Notwithstanding the foregoing, no Lender shall exercise, or permit
any of its Affiliates to exercise, any rights described in the preceding
sentence without the prior written consent of the Agent.

Making of Payments; Settlement of Payments

.  All payments  made by the Borrower or any other Loan Party under any Loan
Document to the Agent or any Lender shall be paid directly by the Borrower or
such Loan Party to Agent (as opposed to any individual Lender) without setoff,
recoupment or counterclaim and in immediately available funds by wire transfer
to Agent’s account specified below (or to such other account designated in
writing from time to time by Agent to Borrower) not later than 12:00 noon New
York time on the date due, and funds received after that hour shall be deemed to
have been received by Agent on the following Business Day. Wiring instructions
for the Agent’s account are as follows:

Bank Name:

Citibank, N.A.

Bank Address:

153 East 53rd Street, 18th Floor

 

New York, NY 10022

Swift:

CITIUS33

ABA#:

021-000-089

Account Number:


6779035780

Account Name:

Comvest Capital IV, L.P.

Reference:

Vintage Stock, Inc.

 

The Agent shall promptly remit to each Lender its share of all principal
payments received with respect to the Term Loan in collected funds by the Agent
from the Borrower for the account of such Lender.  On the first Business Day of
each month (each an “Interest Settlement Date”), the Agent will notify each
Lender of the amount of such Lender’s applicable Pro Rata Share of

 

-35-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

interest on the Term Loan as of the end of the last day of the immediately
preceding month.  Provided that such Lender is not a Defaulting Lender, the
Agent will pay to such Lender, by wire transfer to such Lender’s account on the
next Business Day following the Interest Settlement Date, such Lender’s Pro Rata
Share of interest received in collected funds by the Agent from the Borrower for
the account of such Lender for the immediately preceding month.  It is agreed
and understood that, in the case of a Defaulting Lender, the Agent shall be
entitled to set off the funding shortfall of such Defaulting Lender against such
Defaulting Lender’s respective share of any payments received by or on behalf of
any Loan Party.  

Proration of Payments

.  If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of set-off or otherwise) on account of principal of
or interest on the Term Loan (but excluding (i) any payment pursuant to Section
2.06 or Section 2.07 and (ii) participations and assignments pursuant to
Sections 8.01 and 8.02) in excess of its applicable Pro Rata Share of payments
and other recoveries obtained by all Lenders on account of principal of and
interest on the Term Loan then held by them, then such Lender shall purchase
from the other Lenders such participations in the Term Loan held by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or other recovery ratably with each of them; provided, that if all or any
portion of the excess payment or other recovery is thereafter recovered from
such purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.

Recordkeeping

. Agent, on behalf of each Lender, shall record in its records the date and
amount of the portion of the Term Loan made by each Lender and each repayment
thereof.  The aggregate unpaid principal amount so recorded shall be rebuttably
presumptive evidence of the principal amount of the Term Loan owing and
unpaid.  The failure to record any such amount or any error in so recording any
such amount shall not, however, limit or otherwise affect the Obligations of the
Borrower hereunder or under any Note to repay the principal amount of the Term
Loan hereunder, together with all interest accruing thereon.

Section 2.13Certain Provisions Regarding the LIBOR Rate.

(a)If the Agent determines (which determination shall be binding and conclusive
on Borrower) in the Agent’s Discretion that, by reason of circumstances
affecting the interbank eurodollar market, adequate and reasonable means do not
exist for ascertaining the LIBOR Rate, then the Agent shall promptly notify
Borrower thereof and, so long as such circumstances shall continue, the Term
Loan shall, unless then repaid in full, automatically bear interest at a per
annum rate determined by reference to the Base Rate plus the Applicable Margin.

(b)If any change in, or the adoption of any new, law or regulation, or any
change in the interpretation of any applicable law or regulation by any
governmental or other regulatory body charged with the administration thereof,
would make it (or in the good faith judgment of the Agent or any Lender cause a
substantial question as to whether it is) unlawful for the Agent or such Lender
to make, maintain or fund loans based on the

 

-36-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

LIBOR Rate, then the Agent or such Lender, as applicable, shall promptly notify
Borrower and the Agent and, so long as such circumstances shall continue,  the
Term Loan shall automatically bear interest at a per annum rate determined by
reference to the Base Rate plus the Applicable Margin.

(c)Notwithstanding any provision of this Agreement to the contrary, the Agent
and the Lenders shall be entitled to fund and maintain its funding of all or any
part of its Pro Rata Share of the Term Loan in any manner it may determine at
its sole discretion.

III. REPRESENTATIONS AND WARRANTIES

The Parent and the Borrower each hereby jointly and severally make the following
representations and warranties to the Agent and the Lenders, in each case, as of
the Closing Date, all of which representations and warranties shall survive the
Closing Date and the making of the Term Loan, and are as follows:

Section 3.01Financial Matters.

(a)The Borrower has heretofore furnished to the Agent and the Lenders (i) the
audited financial statements (including balance sheets, statements of income and
statements of cash flows) of the Parent and its Subsidiaries as of September 30,
2017 for the twelve (12) month period then ended, and (ii) the unaudited
financial statements of the Loan Parties as of April 30, 2018 for the seven (7)
month period then ended (collectively, the “Financial Statements”).

(b)The Financial Statements (i) have been prepared in accordance with GAAP
applied on a consistent basis for all periods (subject, in the case of unaudited
statements, to the absence of full footnote disclosures, and to normal
non-material year-end audit adjustments), (ii) are complete and correct in all
material respects, (iii) fairly present in all material respects the financial
condition of each Loan Party as of said dates, and the results of each of their
operations for the periods stated, (iv) contain and reflect all necessary
adjustments and accruals for a fair presentation, in all material respects, of
the financial condition of each Loan Party and the results of each of their
respective operations as of the dates of and for the periods covered by such
Financial Statements, and (v) make full and adequate provision, subject to and
in accordance with GAAP, for the various assets and liabilities (including
deferred revenues) of the Loan Parties, fixed or contingent, and the results of
each of their operations and transactions in its accounts, as of the dates and
for the periods referred to therein.  

(c)As of the Closing Date, except as set forth in Schedule 3.01 of the
Disclosure Schedule, no Loan Party has any liabilities, obligations or
commitments of any kind or nature whatsoever, whether absolute, accrued,
contingent or otherwise (collectively “Liabilities and Contingencies”),
including Liabilities and Contingencies under employment agreements and with
respect to any “earn-outs”, stock appreciation rights, or related compensation
obligations, except: (i) Liabilities and Contingencies disclosed or reflected in
the Financial Statements or footnotes thereto, (ii) Liabilities and
Contingencies incurred in the Ordinary Course of Business and consistent with
past practice since the date of the most recent Financial Statements, or (iii)
those Liabilities  and Contingencies which are not required to be disclosed or
reflected under GAAP.  The reserves, if any, reflected on the consolidated
balance sheet of the Parent included

 

-37-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

in the most recent Financial Statements are appropriate and reasonable.  As of
the Closing Date, no Loan Party has had (during the periods covered by the
Financial Statements) or presently does have any Indebtedness for money
borrowed, outstanding obligations for the purchase price of property, contingent
obligations or liabilities for taxes, or any unusual forward or long-term
commitments,  except as specifically set forth or provided for in the Financial
Statements or in Schedule 3.01 of the Disclosure Schedule.

(d)Since the date of the most recent Financial Statements through the Closing
Date, except as set forth in Schedule 3.01 of the Disclosure Schedule, there has
been no material adverse change in the working capital, condition (financial or
otherwise), assets, liabilities, reserves, business, management or operations of
any Loan Party, including the following:

(i)there has been no material change in any assumptions underlying, or in any
methods of calculating, any bad debt, contingency or other reserve relating to
any Loan Party;

(ii)there have been (A) no material write-downs in the value of any inventory
of, and there have been no write-offs as uncollectible of any notes, Accounts or
other receivables of any Loan Party other than write-offs of Accounts or other
receivables reserved in full as of the date of the most recent Financial
Statements, and (B) no reserves established for the uncollectibility of any
notes, Accounts or other receivables of any Loan Party except to the extent that
the same have been disclosed to the Agent and the Lenders in writing;

(iii)no debts have been cancelled, no claims or rights of substantial value have
been waived and no properties or assets (real, personal or mixed, tangible or
intangible) have been sold, transferred, or otherwise disposed of by any Loan
Party except in the Ordinary Course of Business;

(iv)there has been no change in any method of accounting or accounting practice
utilized by any Loan Party;

(v)no material casualty, loss or damage has been suffered by any Loan Party,
regardless of whether such casualty, loss or damage is or was covered by
insurance;

(vi)no Loan Party has received written notice of any changes in the policies or
practices of any customer, supplier or referral source which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;

(vii)there has been no incurrence of (A) any liability or obligation outside of
the Ordinary Course of Business, or (B) any Indebtedness other than Permitted
Indebtedness;

(viii)there has been no declaration, setting aside or payment of any dividend or
distribution or any other payment of any kind by any Loan Party to or in respect
of any Capital Stock of any Loan Party; and

(ix)no action described in this Section 3.01(d) has been agreed to be taken by
any Loan Party.

 

-38-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Section 3.02Organization; Corporate Existence.

(a)Each of the Loan Parties (i) with respect to the Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Missouri, (ii) with respect to each other Loan Party is duly organized
and validly existing and in good standing under the laws indicated with respect
to such other Loan Party on Schedule 3.02 of the Disclosure Schedule and is the
type of entity indicated with respect to such other Loan Party on Schedule 3.02
of the Disclosure Schedule, (iii) has all requisite power and authority to own,
lease and operate its properties and to carry on its business as now conducted
and as proposed hereafter to be conducted, (iv) is qualified to do business as a
foreign entity in each jurisdiction in which the failure of such Loan Party to
be so qualified could reasonably be expected to have a Material Adverse Effect,
and (v) has all requisite right, power and authority to execute and deliver, and
perform all of its obligations under, the Loan Documents to which it is a party
and to consummate all of the transactions contemplated by the Loan
Documents.  True and complete copies of the Organic Documents of each Loan
Party, together with all amendments and modifications thereto, have been
furnished to the Agent.

(b)The Borrower is a direct and Wholly-Owned Subsidiary of the Parent.  The
outstanding Capital Stock of the Borrower, the Subsidiaries and the Parent, and
the number and amount of all outstanding options, warrants, convertible
securities, subscriptions and other rights to acquire Capital Stock of the
Borrower, the Subsidiaries and the Parent, in each case, as of the Closing Date,
are as set forth in Schedule 3.02 of the Disclosure Schedule.  

(c)On the Closing Date, the Borrower has no Subsidiaries and the Parent has no
Subsidiaries other than the Borrower.

Authorization

.  

(a)The execution, delivery and performance by the Borrower and each other Loan
Party of their respective obligations under the Loan Documents to which they are
a party, and the consummation of each of the transactions contemplated hereby,
have been duly authorized by all requisite corporate and other action and will
not, either prior to or as a result of the consummation of the transactions
contemplated by the Loan Documents: (i) violate any provision of Applicable Law,
any order of any court or other agency of government, any provision of the
Organic Documents of any such Person, or any Contract to which any such Person
is a party, or by which any such Person or any assets or properties of any such
Person are bound, or (ii) be in conflict with, result in a breach of, or
constitute (after the giving of notice or lapse of time or both) a default
under, or, except for any Lien in favor of Agent, for the benefit of Agent and
the other Secured Persons, as may be provided in the Loan Documents, result in
the creation or imposition of any Lien of any nature whatsoever upon any of the
property or assets of Borrower or any other Loan Party pursuant to, any such
Organic Document, Contract or otherwise.  

(b)Except for the filing of amendments to financing statements in respect of any
and all Lien filings against the Loan Parties under the Existing Agreement, no
Loan Party is required to obtain any Government Approval, consent or
authorization from, or to file any declaration or statement with, any
governmental instrumentality or agency in connection with or

 

-39-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

as a condition to the execution, delivery or performance of any of the Loan
Documents or any of the transactions contemplated hereby.

(c)Each of the Loan Documents constitutes the valid and binding obligation of
each Loan Party (in each case to the extent a party thereto), enforceable
against each such Loan Party in accordance with each of their respective terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization or moratorium laws, or other similar laws affecting
creditors’ rights and general principles of equity.

Litigation

.  Except as disclosed on Schedule 3.04 of the Disclosure Schedule, there is no
action, suit or proceeding at law or in equity or by or before any governmental
instrumentality or other agency now pending or, to the knowledge of the Parent
or the Borrower, threatened against or affecting any Loan Party or any of their
respective assets, which, if adversely determined, could, in the aggregate,
reasonably be expected to have a Material Adverse Effect or result in
liabilities to the Loan Parties in excess of $100,000.  Neither the Parent nor
the Borrower has any knowledge of any state of facts, events, conditions or
circumstances which could reasonably be expected to properly constitute grounds
for or the basis of any suit, action, arbitration, proceeding or investigation
(including any unfair labor practice charges, interference with union organizing
activities, or other labor or employment claims) against or with respect to any
Loan Party which, if adversely determined, could, in the aggregate, reasonably
be expected to have a Material Adverse Effect or result in liabilities in excess
of $100,000.

Material Contracts

.  Except as disclosed on Schedule 3.05(1) of the Disclosure Schedule, no Loan
Party is (a) a party to any Contract the termination of which could reasonably
be expected to have a Material Adverse Effect or (b) in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (x) any Contract to which it is a party or by which any
of its assets or properties is bound, which default, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
result in liabilities in excess of $150,000 or (y) any Material
Contract.  Except as disclosed on Schedule 3.05(2) of the Disclosure Schedule,
no Loan Party is party to any (i) employment agreements covering the management
of any Loan Party, (ii) collective bargaining agreements or other labor
agreements covering any employees of any Loan Party, (iii) agreements for
managerial, consulting or similar services to which any Loan Party is a party or
by which it is bound, (iv) agreements regarding any Loan Party, its assets or
operations or any investment therein to which any of its equity holders is a
party, (v) patent licenses, trademark licenses, copyright licenses or other
lease or license agreements to which any Loan Party is a party, either as lessor
or lessee, or as licensor or licensee, (vi) distribution, marketing or supply
agreements to which any Loan Party is a party, (vii) customer agreements to
which any Loan Party is a party (in each case with respect to any Contract of
the type described in the preceding clauses (i), (iii), (iv), (v), (vi) and
(vii) requiring payments of more than $150,000 in the aggregate in any Fiscal
Year), (viii) partnership agreements to which any Loan Party is a partner,
limited liability company agreements to which any Loan Party is a member or
manager, or joint venture agreements to which any Loan Party is a party, (ix)
real estate leases  or (x) any other Contract to which any Loan Party is a
party, in each case with respect to this clause (x), the  breach, nonperformance
or cancellation of which could reasonably be expected to have a Material Adverse
Effect (all types of Contracts (subject to any applicable thresholds expressly
provided in

 

-40-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

this Section 3.05) referenced in this Section 3.05 are hereinafter referred to
as “Material Contracts”).  

Title to Properties

.  Each Loan Party has good title to all of its properties and assets, free and
clear of all mortgages, security interests, restrictions, encumbrances and other
Liens of any kind, except for restrictions on the nature of use thereof imposed
by Applicable Law, and except for Permitted Liens, none of which materially
interfere with the use and enjoyment of such properties and assets in the normal
course of the Business Operations as presently conducted, or materially impair
the value of such properties and assets for the purpose of such business.  

Real Property

.  Schedule 3.07 of the Disclosure Schedule sets forth a correct and complete
list of all Real Properties owned, leased or occupied by any Loan Party on the
Closing Date, including a statement as to whether such property is owned, leased
and or occupied by any Loan Party.  Each of the Loan Parties has a valid
interest in each Real Property currently leased or occupied by the Loan
Parties.  No Loan Party nor, to Parent’s or the Borrower’s knowledge, any other
party thereto, is in material breach or violation of any requirements of any
such lease; and such Real Properties are in good condition (reasonable wear and
tear excepted) and are adequate for the current and proposed businesses of the
Loan Parties.  The use of such Real Properties by the Loan Parties in the normal
conduct of the Business Operations does not violate in any material respect any
applicable building, zoning or other Applicable Law, ordinance or regulation
affecting such Real Properties, and no covenants, easements, rights-of-way or
other such conditions of record impair in any material respect any Loan Party’s
use of such Real Properties in the normal conduct of the Business Operations.

Machinery and Equipment

.  The machinery and equipment owned and/or used by the Loan Parties is, as to
each individual material item of machinery and equipment, and in the aggregate
as to all such material machinery and equipment, in good and usable condition
and in a state of good maintenance and repair (reasonable wear and tear
excepted), and adequate for its use in the Business Operations.

Capitalization

.  Neither the Parent nor the Borrower, directly or indirectly, owns any Capital
Stock of any other Person except that the Parent owns all of the Capital Stock
issued by the Borrower.

Solvency

.  After giving effect to the Term Loan, the borrowings made by the Borrower
under this Agreement, and the consummation of the transactions contemplated
hereby:  (a) no Loan Party is insolvent or has unreasonably small capital for
its business, (b) the fair saleable value of all of the assets and properties of
each of each Loan Party exceeds the aggregate liabilities and Indebtedness of
each such Loan Party (including contingent liabilities), (c) no Loan Party is
contemplating either the filing of a petition under any state, federal or other
bankruptcy or insolvency law, or the liquidation of all or any substantial
portion of its assets or property, (d) no Loan Party has any knowledge of any
Person contemplating the filing of any such petition against any Loan Party
thereof, and (e) each Loan Party reasonably anticipates that it will be able to
pay its debts as they mature.

 

-41-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

No Investment Company

.  No Loan Party is an “investment company” or a company “controlled” by an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

Margin Securities

. No Loan Party owns or has any present intention of acquiring any “margin
security” or any “margin stock” within the meaning of Regulations T, U or X of
the FRB (herein called “margin security” and “margin stock”).  None of the
proceeds of the Term Loan will be used, directly or indirectly, for the purpose
of purchasing or carrying, or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry, any margin
security or margin stock or for any other purpose which might constitute the
transactions contemplated hereby a “purpose credit” within the meaning of said
Regulations T, U or X, or cause this Agreement to violate any other regulation
of the FRB or the Exchange Act, or any rules or regulations promulgated under
such statutes.

Taxes

.

(a)All federal and material state, local and other tax returns and tax reports
required to be filed by any Loan Party have been timely filed after giving
effect to legally available extensions to file such returns with the appropriate
governmental agencies in all jurisdictions in which such returns and reports are
required to be filed.  All federal and material state, local, foreign and other
income, franchise, sales, use, property, excise, ad valorem, value-added,
payroll and other taxes (including interest, penalties and additions to tax and
including estimated tax installments where required to be filed and paid) due
from or with respect to the Loan Parties have been fully paid, and appropriate
accruals have been made on the Loan Parties’ books for taxes not yet due and
payable.  All material taxes and other assessments and levies which any Loan
Party is required by Applicable Law to withhold or to collect have been duly
withheld and collected, and have been paid over to the proper governmental
authorities to the extent due and payable.  Except as set forth in Schedule 3.13
of the Disclosure Schedule, there are no material outstanding or pending claims,
deficiencies or assessments for taxes, interest or penalties with respect to any
taxable period of any Loan Party, and no outstanding tax Liens.

(b)Except as disclosed in Schedule 3.13 of the Disclosure Schedule, neither the
Parent nor the Borrower has any knowledge or has received written notice of any
pending audit with respect to any federal, state, local or other tax returns of
any Loan Party, and no waivers of statutes of limitations have been given or
requested with respect to any tax years or tax filings of any Loan Party.

(c)No Loan Party engages in any transaction or holds any investment that would
give rise to non-deductible expenses, non-creditable taxes, or income inclusions
under sections 162(c), (e), (f), (g), or (j), 280E, 901(j), 908, or 952(a) of
the Code or similar laws.

ERISA

.  With respect to each obligation of any Loan Party or any ERISA Affiliate to
make any contributions to any pension, profit sharing or other similar plan
providing for deferred compensation to any employee as may now exist or may
hereafter be established by such Loan Party or an ERISA Affiliate of such Loan
Party, or for which such Loan Party or such ERISA Affiliate have a duty to
contribute and which constitutes an “employee pension benefit plan” within the
meaning of Section 3(2) of ERISA:  (a) the Loan

 

-42-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Parties or the subject ERISA Affiliate has paid when due all amounts necessary
to fund such plan(s) in accordance with its terms and applicable law, including
Section 412 of the Code, (b) except for normal premiums payable by the Loan
Parties to the Pension Benefit Guaranty Corporation (“PBGC”), no Loan Party nor
the subject ERISA Affiliate has taken any action which could reasonably be
expected to result in any material liability to the PBGC, or any of its
successors or assigns, (c) the present value of all accrued benefits thereunder
has not at any time exceeded the value of the assets of such plan(s) allocable
to such accrued benefits, (d) there have not been any transactions that could
reasonably be expected to result in the imposition of any tax or penalty under
Section 4975 of the Code or under Section 502 of ERISA on any Loan Party, (e)
there has not been any termination or partial termination thereof (other than a
partial termination resulting solely from a reduction in the number of employees
of a Loan Party or an ERISA Affiliate of any Loan Party, which reduction is not
anticipated by any Loan Party), and there has not been any “reportable event”
(as such term is defined in Section 4043(b) of ERISA) on or after the effective
date of Section 4043(b) of ERISA with respect to any such plan(s) subject to
Title IV of ERISA, (f) no “accumulated funding deficiency” (within the meaning
of ERISA) has been, (g) such plan(s) have been “qualified” within the meaning of
Section 401(a) of the Code, and have been duly administered in all material
respects in compliance with ERISA and the Code, and (h) no Loan Party is aware
of any fact, event, condition or cause which could reasonably be expected to
adversely affect the qualified status thereof.  As respects any “multiemployer
plan” (as such term is defined in Section 3(37) of ERISA) to which any Loan
Party or any ERISA Affiliate thereof has heretofore been, is now, or may
hereafter be required to make contributions, any Loan Party or such ERISA
Affiliate has made all required contributions thereto, and there has not been
any “complete withdrawal” or “partial withdrawal” (as such terms are
respectively defined in Sections 4203 and 4205 of ERISA) therefrom on the part
of any Loan Party or such ERISA Affiliate.  

Intellectual Property

.  The Loan Parties own or have the valid right to use all material patents,
trademarks, copyrights, software, computer programs, equipment designs, network
designs, equipment configurations, technology and other intellectual property
used, marketed and sold in the Business Operations, and the Loan Parties are in
compliance in all material respects with all licenses, user agreements and other
such agreements regarding the use of intellectual property used in the Business
Operations; and neither the Parent nor the Borrower has any knowledge that, or
has received any written notice claiming that, any of such intellectual property
infringes upon or violates the rights of any other Person.

Compliance with Laws

.  Except as set forth on Schedule 3.16 of the Disclosure Schedule: (a) the Loan
Parties are in compliance, in all material respects, with all occupational
safety, health, wage and hour, employment discrimination, environmental
flammability, labeling and other Applicable Law; (b) no Loan Party is aware of
any state or facts, events, conditions or occurrences which may now or hereafter
constitute or result in a violation, in any material respect, of any Applicable
Law, or which may reasonably be expected to give rise to the assertion of any
such violation; (c) no Loan Party has received written notice of default or
violation, nor is any Loan Party in default or violation, with respect to any
judgment, order, writ, injunction, decree, demand or assessment issued by any
court or any federal, state, local, municipal or other governmental agency,
board, commission, bureau, instrumentality or department, domestic or foreign,
relating to any aspect of any Loan Party’s business, affairs, properties or
assets; and (d) no Loan Party has received written notice of or

 

-43-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

been charged with, or is, to the Parent’s or the Borrower’s knowledge, under
investigation with respect to, any violation in any material respect of any
provision of any Applicable Law.

Licenses and Permits

.  Each Loan Party has all federal, state, local and other licenses and permits
required to be maintained in connection with and material to the Business
Operations, and all such licenses and permits are valid and in full force and
effect.   Each Loan Party has complied with the requirements of such licenses
and permits in all material respects, and has received no written notice of any
pending or threatened proceedings for the suspension, termination, revocation or
limitation thereof.  No Loan Party is aware of any facts or conditions that
could reasonably be expected to cause or permit any of such licenses or permits
to be voided, revoked or withdrawn.

Insurance

.  Schedule 3.18 of the Disclosure Schedule lists all insurance coverages
maintained by each Loan Party on the Closing Date, including the names of
insurers, policy limits and deductibles in summary fashion.  No Loan Party has
received written notice of cancellation or intent not to renew any of such
policies, and there has not occurred, and no Loan Party is aware of any
occurrence or the existence of any condition (other than general industry-wide
conditions) such as could reasonably be expected to cause any of such insurers
to cancel any of such insurance coverages, or could be reasonably likely to
materially increase the premiums charged to any Loan Party for coverages
consistent with the scope and amounts of coverages as in effect on the Closing
Date.

Section 3.19Environmental Laws.

(a)Each Loan Party has complied in all material respects with all Environmental
Laws relating to its business and properties, and to the knowledge of the Parent
and the Borrower there exist no Hazardous Substances, nor underground storage
tanks at, on, under or about, any of the Real Properties the existence of which
could reasonably be expected to have a Material Adverse Effect or result in
liabilities in excess of $50,000 in the aggregate to any Loan Party.

(b)No Loan Party has received written notice of any pending or threatened
litigation or administrative proceeding which in any instance (i) asserts or
alleges any violation of applicable Environmental Laws on the part of any Loan
Party, (ii) asserts or alleges that any Loan Party is required to clean up,
remove or otherwise take remedial or other response action due to the disposal,
depositing, discharge, leaking or other release of any Hazardous Substances, or
(iii) asserts or alleges that any Loan Party is required to pay all or any
portion of the costs of any past, present or future cleanup, removal or remedial
or other response action or compensation for damage to persons or property which
arises out of or is related to the disposal, depositing, discharge, leaking or
other release of any Hazardous Substances by any Loan Party.  To the Parent’s
and the Borrower’s knowledge, no Loan Party is subject to any judgment, decree,
order or citation related to or arising out of any Environmental Laws.  To the
Parent’s and the Borrower’s knowledge, no Loan Party has been named or listed as
a potentially responsible party by any governmental body or agency in any matter
arising under any Environmental Laws.  No Loan Party is a participant in, nor
does the Parent or the Borrower have knowledge of, any governmental
investigation involving any of the Real Properties.

(c)No Loan Party nor, to the Parent’s and the Borrower’s knowledge, any other
Person has caused or permitted any Hazardous Substances or other materials to be
stored,

 

-44-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

deposited, treated, recycled or disposed of on, under or at any of the Real
Properties which materials, if known to be present, could reasonably be expected
to require or authorize cleanup, removal or other remedial action by any Loan
Party under any applicable Environmental Laws.

Sensitive Payments

.  No Loan Party has (a) made any contributions, payments or gifts to or for the
private use of any governmental official, employee or agent where either the
payment or the purpose of such contribution, payment or gift is illegal under
the Applicable Laws of the United States or the jurisdiction in which made or
any other applicable jurisdiction, (b) established or maintained any unrecorded
fund or asset for any purpose or made any false or artificial entries on its
books, (c) made any payments to any Person with the intention that any part of
such payment was to be used for any purpose other than that described in the
documents supporting the payment, or (d) engaged in any “trading with the enemy”
or other transactions violating any rules or regulations of the Office of
Foreign Assets Control or any similar Applicable Laws, rules or regulations.

No Material Adverse Change

.  Since September 30, 2017, there has been no material adverse change in the
business, operations, properties or condition (financial or otherwise) of any
Loan Party.  

No Default

.  After giving effect to the Assignment Agreement, no Default or Event of
Default has occurred and is continuing.  

Brokers

.  Except as set forth on Schedule 3.23 of the Disclosure Schedules, and except
for fees payable to the Agent and the Lenders pursuant to the Loan Documents, no
broker, finder or other intermediary has brought about the obtaining, making or
closing of the transactions contemplated by the Loan Documents, and no Loan
Party, has or will have any obligation to any Person in respect of any finder’s
or brokerage fees in connection herewith or therewith.

Full Disclosure

.  No statement of fact made in writing (other than the projections or any other
forward-looking information and any information of a general economic or
industry-specific nature) by or on behalf of any Loan Party or any Affiliate
thereof in this Agreement or any other Loan Document, or in any information
memorandum, business summary, agreement, certificate, schedule or other
statement or report furnished by or on behalf of any Loan Party or Affiliate
thereof to the Agent or any Lender pursuant to, or in connection with, this
Agreement or any other Loan Document, when taken as a whole, contained, as of
the date such statement of fact was furnished, any untrue statement of a
material fact, or omitted to state, as of the date such statement of fact was
furnished, any material fact necessary to make any statements contained herein
or therein not misleading.  All financial projections delivered by or on behalf
of any Loan Party or Affiliate thereof to the Agent or any Lender pursuant to,
or in connection with, this Agreement or any other Loan Document (i) were
prepared by such Person in good faith, (ii) were prepared in accordance with
assumptions which were reasonable at the time such projections were so delivered
(and, if later, were also reasonable on the Closing Date) and (iii) reflect the
Loan Parties’ judgment based on circumstances at the time such projections were
delivered of the most likely set of conditions and course of action for the
projected period (it being understood that such projections are subject to
uncertainties and contingencies, many of

 

-45-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

which are beyond the control of the Loan Parties, that actual results may vary
from projected results and that such variances may be material).

IV. CONDITIONS OF MAKING THE TERM LOAN

The obligation of each Lender to make its Pro Rata Share of the Term Loan on the
Closing Date is subject to the following conditions precedent, all of which must
be satisfied in a manner acceptable to the Agent (and as applicable, pursuant to
documentation which is in form and substance acceptable to the Agent):

Representations and Warranties

.  The representations and warranties set forth in Article III hereof and in the
other Loan Documents shall be true and correct on and as of the Closing Date
both before and after giving effect to the transactions contemplated hereby
(including the funding of the Term Loan).

Loan Documents

.  Agent shall have received each of the following:

(a)this Agreement duly executed by Agent, each Lender, Borrower and Parent;

(b)the Notes, to the extent requested by a Lender, duly executed by Borrower;

(c)the Collateral Agreement and any and all other Security Documents required by
the Agent at the Closing Date, in each case duly executed by the Loan Parties
party thereto;

(d)the Agent Payments Letter duly executed by the Borrower and the Agent;

(e)the Management Fee Subordination Agreement duly executed by the Agent and the
Sponsor;

(f)the Intercreditor Agreement duly executed by the Agent and the Revolving
Lender;

(g)the Seller Debt Subordination Agreement duly executed by the Sellers, Sponsor
and the Agent;

(h)the Sponsor Debt Subordination Agreement duly executed by the Sponsor and the
Agent;

(i)the Intercompany Subordination Agreement duly executed by the Agent and the
Loan Parties;

(j)the Loan Party Guaranty duly executed by each of the Loan Parties party
thereto;

(k)the Sponsor Guaranty duly executed by the Sponsor;

 

-46-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

(l)the Assignment Agreement duly executed by the Agent, the Existing Term Agent,
the assigning lenders party thereto, the assignee lenders party thereto, Parent
and Borrower;

(m)the Amendment and Restatement Agreement duly executed by the Agent, the
lenders party thereto, Parent and Borrower;

(n)a certificate or certificates of insurance evidencing the insurance required
by Section 5.01(c);

(o)a Borrowing Notice duly executed by the Borrower;

(p)a duly executed certificate of the Secretary or an Assistant Secretary of
each Loan Party party to any Loan Document, certifying (i) the adoption of
resolutions of the boards of directors (or other comparable body) of such Person
authorizing and directing the execution and delivery of the Loan Documents to
which such Person is a party and all further agreements, instruments,
certificates and other documents to be delivered pursuant hereto and thereto to
which such Person is a party; (ii) the names of the officers of each such Person
who are authorized to execute and deliver the Loan Documents to which such
Person is a party and all other agreements, instruments, certificates and other
documents to be delivered pursuant hereto and thereto to which such Person is a
party, together with the true signatures of such officers (it being understood
and agreed that the Agent may conclusively rely on such certificate until the
Agent shall receive any further such certificate canceling or amending the prior
certificate and submitting the signatures of the officers named in such further
certificate) and (iii) copies of the Organic Documents (certified by the
Secretary of State or other appropriate governmental official, as applicable,
with respect to each certificate of incorporation or formation) of each such
Person;

(q)a certificate of the Secretary of State or other appropriate governmental
official of the jurisdiction of incorporation or formation, as applicable, of
each Loan Party party to any Loan Document of each jurisdiction in which such
Person is qualified to do business as a foreign corporation, dated reasonably
prior to the Closing Date, stating that such Person is duly formed or qualified
and in good standing in such jurisdiction; and

(r)such other agreements, instruments, documents, proxies and certificates
(including satisfactory lien and judgment searches and payoff letters and
release letters, if any, respecting the Loan Parties) as the Agent or its
counsel may require, and including such other agreements instruments, documents
and certificates listed on any closing checklist delivered to the Borrower by
the Agent.

Due Diligence/Approval

.  The Agent shall have completed its business (including background checks on
Jon Isaac, Rodney Spriggs, Seth Bayless and Mark Szafranowski) and legal due
diligence pertaining to the Loan Parties and the transactions contemplated
hereby with results thereof satisfactory to the Agent in its sole discretion,
and the Term Loan and this Agreement shall have been approved by the Agent’s
Investment Committee.

 

-47-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Quality of Earnings Report

.  The Agent shall have received a third party accounting and tax due diligence
report on the Loan Parties in form and substance satisfactory to the Agent.

[Reserved]

.

Legal Opinions

.  The Agent shall have received the favorable written opinions of Mann Conroy,
LLC, Rice Reuther Sullivan & Carrol, LLP and Venable LLP, counsel for each Loan
Party and the Sponsor, dated the Closing Date, with respect to the Loan
Documents and the transactions contemplated thereby.

Maximum Senior Leverage Ratio

.  After giving pro forma effect to the making of the Term Loan, the
consummation of the transactions contemplated hereby and the payment of all
Transaction Costs, the Senior Leverage Ratio for the twelve (12) month period
ending March 31, 2018 shall not be greater than 2.66:1.00.

Revolving Facility

.  As of the Closing Date, the Agent shall have received evidence that Total
Utilization of the Revolving Commitments does not exceed $10,250,000 and that
the total Revolving Commitments are equal to $12,000,000. Agent shall have
received a fully executed or conformed copy of each Revolving Loan
Document.  Each Revolving Loan Document shall be in full force and effect and
shall include terms and provisions reasonably satisfactory to Agent, including
such amendments and modifications requested by Agent to permit the Term Loan,
the Liens securing the Term Loan, this Agreement and the other Loan Documents.

Sponsor Equity Contribution

.  Agent shall have received evidence that Parent shall have received an equity
contribution (in the form of cash common equity or preferred stock on terms and
conditions reasonably satisfactory to Agent) in an amount not less than
$4,000,000 (the “Sponsor Equity Contribution”). Parent shall have made an equity
contribution to the Borrower in an amount equal to the Sponsor Equity
Contribution.

Seller Note; Sponsor Note

.  Agent shall have received all Seller Subordinated Note Documents and all
Sponsor Subordinated Note Documents, in each case duly executed by the parties
thereto in form and substance satisfactory to the Agent.  

Fees and Reimbursements

.  Borrower shall have paid all fees, costs and expenses due and payable under
this Agreement and the other Loan Documents on the Closing Date.  

Further Matters

.  All legal matters, and the form and substance of all documents, incident to
the transactions contemplated hereby shall be satisfactory to the Agent.

No Default

.  No Default or Event of Default shall have occurred and be continuing or would
result from the making of the Term Loan or the consummation of the transactions
contemplated hereby.

Pro Forma Financial Covenant Compliance

.  After giving pro

 

-48-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

forma effect to the making of the Term Loan and the consummation of the
transactions contemplated hereby, the Borrower is in compliance on a pro forma
basis with the covenants set forth in Section 6.18 recomputed for the most
recently ended month for which information is available using the financial
covenant levels for the first testing date set forth in Section 6.18.

V. AFFIRMATIVE COVENANTS

Each of the Parent and the Borrower hereby covenants and agrees that, from the
Closing Date and until all Obligations (whether now existing or hereafter
arising) have been paid in full and all lending commitments (if any) under each
of the Loan Documents have been terminated, the Parent and the Borrower shall,
and shall cause each of their respective Subsidiaries to:

Corporate; Insurance; Material Contracts; Laws

.  Do or cause to be done all things necessary to at all times (a) preserve,
renew and keep in full force and effect its corporate or other legal existence,
and all rights, licenses, permits and franchises that are necessary to the
conduct of the Business Operations, (b) maintain, preserve and protect all of
its franchises and trade names, and preserve all of its property that is
material to the conduct of the Business Operations, and keep the same in good
repair, working order and condition (reasonable wear and tear excepted), and
from time to time make, or cause to be made, all repairs, renewals,
replacements, betterments and improvements thereto necessary so that the
Business Operations carried on in connection therewith may be conducted at all
times in the Ordinary Course of Business, (c) maintain insurance in amounts, on
such terms and against such risks (including fire and other hazards insured
against by extended coverage, and public liability insurance covering claims for
personal injury, death or property damage, business interruption insurance, and
key person life insurance on the lives of Rodney Spriggs and Steve Wilcox with
coverage in the amounts of $12,000,000 and $6,000,000, respectively) as are both
maintained as of the Closing Date and as are customary for companies of similar
size in the same or similar businesses and operating in the same or similar
locations as well as all such other insurance as is required by the Agent in
Agent’s Discretion, each of which policies shall be issued by a financially
sound and reputable insurer satisfactory to the Agent in Agent’s Discretion, and
shall name the Agent, for the benefit of the Agent and the other Secured
Persons, as lender’s loss payee and additional insured (as applicable) as its
interest appears and, unless otherwise agreed to by Agent, provide for the Agent
to receive written notice thereof at least thirty (30) days prior to any
cancellation of the subject policy, and (d) comply in all material respects with
all Material Contracts to which it is a party or by which its assets or
properties are bound, all benefit plans which it maintains or is required to
contribute to, and all Applicable Laws (including all applicable Environmental
Laws and all Applicable Laws referred to in Sections 3.19 and 3.20), and all
requirements of its insurers, whether now in effect or hereafter enacted,
promulgated or issued.  The Borrower shall provide to the Agent certificates
from the applicable insurers evidencing all such required insurance promptly
upon request.

 

a.Unless Borrower provides the Agent with a certificate of insurance or other
evidence of the continuing insurance coverage required by this Agreement within
five (5) Business Days of the Agent’s written request, the Agent may purchase
insurance of the type described in the preceding

 

-49-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

paragraph at Borrower’s expense to protect the Agent’s and each other Secured
Person’s interests.  This insurance may, but need not, protect any Loan Party’s
interests.  The coverage that the Agent purchases may, but need not, pay any
claim that is made against any Loan Party in connection with their
assets.  Borrower may later cancel any insurance purchased by the Agent, but
only after providing the Agent with evidence that Borrower has obtained the
insurance coverage required by this Agreement.  If the Agent purchases such
insurance, as set forth above, Borrower shall be responsible for the costs of
that insurance, including interest and any other charges that may be imposed
with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance and the costs of the insurance may
be added to the principal amount of the Term Loan owing hereunder.

Taxes

.  File, pay and discharge, or cause to be paid and discharged, all federal,
state and other material taxes, assessments and governmental charges or levies
imposed upon any Loan Party or upon its income and profits or upon any of its
property (real, personal or mixed) or upon any part thereof, before the same
shall become in default or past-due, as well as all lawful claims for labor,
materials, supplies and otherwise, which, if unpaid when due, could reasonably
be expected to become a Lien or charge upon such property or any part thereof;
provided, however, that no Loan Party shall be required to pay and discharge or
cause to be paid and discharged any such tax, assessment, charge, levy or claim
so long as (a) the validity thereof shall be being diligently contested by the
Loan Parties in good faith by appropriate proceedings which result in the stay
of any enforcement thereof and the Loan Parties shall have set aside on its
books adequate reserves with respect to any such tax, assessment, charge, levy
or claim so contested, and (b) payment with respect to any such tax, assessment,
charge, levy or claim shall be made before any Person has the right to seize or
sell any property of any Loan Party in satisfaction thereof.  

Notices of Certain Material Events

.  Give prompt (but in any case no later than three (3) Business Days after the
occurrence of) written notice to the Agent and each Lender of (a) any
proceedings instituted against any Loan Party in any federal, state or other
court or before any commission or other regulatory body, whether federal, state
or other, which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect or could result in liabilities in excess of $100,000 in
the aggregate, and of any adverse determination in any such proceeding, (b) the
occurrence of any casualty to any Collateral with an aggregate value in excess
of $100,000 (whether or not covered by insurance, the value of which being
determined immediately prior to giving effect to such casualty), (c) any event
that could reasonably be expected to result in any Material Adverse Effect, any
Default or any Event of Default, (d) any actual or alleged breaches of any
Material Contract (to the extent such breach was committed by a Loan Party or
for which any Loan Party has obtained knowledge) or termination or threat in
writing to terminate any Material Contract or any amendment to or modification
of any Material Contract and (e) any change in any Loan Party’s certified
accountant or resignation, or decision not to stand for re‑election, by any
member of any Loan Party’s board of directors (or other comparable body), or any
other change in the composition of

 

-50-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

any Loan Party’s board of directors (or other comparable body), and in each case
the action that each Loan Party has taken, is taking, or proposes to take with
respect thereto.

Periodic Reports

.  Furnish to the Agent and each Lender:

(a)Within one hundred and five (105) calendar days after the end of each Fiscal
Year, consolidated balance sheets, and consolidated and consolidating statements
of income, statements of stockholders’ equity, and statements of cash flows of
the Parent and its Subsidiaries, together with footnotes and supporting
schedules thereto, certified (as to the consolidated statements) by a nationally
recognized independent certified public accounting firm selected by the Borrower
and satisfactory to the Agent in the Agent’s Discretion, showing the financial
condition of the Parent and its Subsidiaries at the close of such Fiscal Year
and the results of operations of the Loan Parties during such Fiscal Year;

(b)Within forty-five (45) calendar days after the end of each Fiscal Quarter,
consolidated and consolidating unaudited balance sheets, statements of income
and statements of cash flows of the Parent and its Subsidiaries, together with
supporting schedules thereto, prepared by the Parent and certified by the
Borrower’s Chief Financial Officer, such balance sheets to be as of the close of
such Fiscal Quarter and such statements of income and statements of cash flows
to be for the period from the beginning of the then-current Fiscal Year to the
end of such Fiscal Quarter, together with comparative statements of income and
cash flows for the corresponding period in the immediately preceding Fiscal
Year, in each case subject to the absence of footnotes and normal audit and
year-end adjustments;

(c)Within thirty (30) calendar days after the end of each calendar month,
consolidated and consolidating unaudited balance sheets, statements of income
and statements of cash flows of the Parent and its Subsidiaries, together with
supporting schedules thereto, prepared by the Parent and certified by the
Borrower’s Chief Financial Officer, such balance sheets to be as of the close of
such calendar month and such statements of income and statements of cash flows
to be for the period from the beginning of the then-current Fiscal Year to the
end of such calendar month, together with comparative statements of income and
cash flows for the corresponding period in the immediately preceding Fiscal
Year, in each case subject to the absence of footnotes and normal audit and
year-end adjustments;

(d)Concurrently with the delivery of each of the financial statements required
by Sections 5.04(a), 5.04(b) and 5.04(c), (i) a Compliance Certificate (signed
by the Chief Financial Officer of the Borrower), (w) certifying that such person
has examined the provisions of this Agreement and the other Loan Documents and
that no Default or Event of Default has occurred and is continuing, (x) when
delivered in connection with the financial statements required by Sections
5.04(a) and 5.04(b), certifying to, and setting forth (in reasonable detail),
the calculations supporting such statements in respect of Section 6.18, to the
extent applicable, (y) certifying that such financial statements fairly present
in all material respects the financial condition and results of operations of
the Parent and its Subsidiaries as of the dates and periods covered by such
financial statements and have been prepared in accordance with GAAP applied on a
consistent basis, subject to, in the case of the financial statements delivered
pursuant to Sections 5.04(b) and 5.04(c), changes resulting from audit and
normal year‑end adjustments and the absence of footnote disclosures, and (z)
when delivered in connection with the financial

 

-51-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

statements required by Section 5.04(c), certifying to, and attaching, the
monthly profit and loss statement for each retail location of the Loan Parties,
and (ii) with respect to each such financial statements being delivered with
respect to a period ending on the last day of a Fiscal Quarter, a management
discussion and analysis, in form and detail reasonably acceptable to Agent,
describing the performance of the Parent and its Subsidiaries for such periods;

(e)As soon as approved by the Borrower’s board of directors (or other comparable
body) (but in any event not later than 30 days following the beginning of each
Fiscal Year), a budget and operating plan (on a month-by-month basis) for such
Fiscal Year, in such detail as may be required by the Agent in Agent’s
Discretion, and promptly following the preparation thereof, any material updates
to any of the foregoing from time to time prepared, if any;

(f)As and when distributed to each Loan Party’s direct and indirect
equityholders, copies of all proxy materials, reports and other information
which each Loan Party provides to its equityholders; and as and when distributed
to any other holders of Indebtedness of any Loan Party, copies of all reports,
statements and other information provided to such holders;

(g)As soon as practical (but in no event more than two (2) Business Days from
the receipt or delivery thereof), all default notices, acceleration notices,
collateral reports or other material information, notices and/or reports
delivered to or from the Revolving Lender relating to the Revolving Loan
Documents or from the holder of any Subordinated Debt relating to such
Subordinated Debt; and

(h)No later than one (1) Business Day after each Liquidity Determination Date, a
Liquidity Report calculated as of such Liquidity Determination Date;

(i)As and when distributed to the Revolving Lender, each borrowing base
certificate delivered under the Revolving Loan Credit Agreement; provided, that
the Borrower shall provide the Agent with a borrowing base certificate,
calculated in accordance with the Revolving Loan Documents and signed by a
financial officer of the Borrower, no less than once per calendar week;

(j)On the first (1st) Business Day of each calendar week, a weekly cash flow
forecast for the 13-week period commencing on such date together with a variance
analysis, in form and substance satisfactory to the Agent in Agent’s Discretion;

(k)On the first (1st) Business Day of each calendar week, a store level sales
data report for the prior calendar week, in the form delivered by the Borrower
to the Agent prior to the Second Amendment Effective Date; and

 

-52-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

(l)(h) Promptly, from time to time, such other information regarding any Loan
Party’s operations, assets, business, affairs and financial condition, as the
Agent may request in Agent’s Discretion.

Books and Records; Inspection

.  Maintain centralized books and records regarding the Business Operations at
the Borrower’s principal place of business, and permit the Agent (accompanied by
any Lender who is an Affiliate or Related Fund of Comvest, along with
representatives of, advisors of, and other professionals retained by or on
behalf of, the Agent or such Lender) to inspect (provided that Borrower shall
only be required to reimburse Agent for up to one such inspection, for costs,
fees and expenses actually incurred by Agent in connection therewith in an
amount not to exceed $35,000 in the aggregate, in any Fiscal Year plus any
additional inspections that are conducted during the existence of an Event of
Default), at any time during normal business hours (or at any time during the
existence of an Event of Default), upon at least three (3) Business Days’
advance notice (provided that no such notice shall be required during the
existence of an Event of Default), all of each Loan Party’s various books,
records, operations and properties, to make copies, abstracts and/or
reproductions of such books and records, and to discuss the business, financials
and affairs of the Loan Parties with the management, employees, customers,
suppliers, accountants, representatives and advisors of the Loan Parties
(provided that, if, and to the extent, such information, in the reasonable good
faith judgment of such Loan Party is not appropriate to be discussed in the
presence of the Agent or such Lender in order to avoid a conflict of interest
with respect to a material matter or, upon and consistent with the advice of
legal counsel to the Loan Parties, is necessary to preserve the attorney-client
privilege with respect to any matter, then to the extent the disclosure of any
information related to such issue would cause such a conflict of interest or
would result in the loss of such attorney-client privilege, such information may
be withheld by such Person), and to consult with and advise the officers and
management of the Loan Parties with respect to such Loan Parties’ business,
finances and affairs, which consultation and advice the Loan Parties shall cause
such officers and management to give due consideration, though such officers and
management are not required to follow such advice.

Accounting

.  Maintain a standard system of accounting in order to permit the preparation
of financial statements in accordance with GAAP applied on a consistent basis.

Environmental Response

.  In the event of any material discharge, spill, injection, escape, emission,
disposal, leak or other Release of Hazardous Substances in amounts in violation
of applicable Environmental Laws by any Loan Party on any Real Property owned or
leased by any Loan Party, which is not authorized by a permit or other approval
issued by the appropriate governmental agencies and which requires notification
to or the filing of any report with any federal, state or other governmental
agency, the Parent and the Borrower shall, and shall cause each of its
Subsidiaries to, promptly: (a) notify the Agent and each Lender; and (b) comply
with the notice requirements of the Environmental Protection Agency and
applicable governmental agencies, and take all steps necessary to promptly clean
up such discharge, spill, injection, escape, emission, disposal, leak or other
Release in accordance with all applicable Environmental Laws and the Federal
National Contingency Plan, and, if required, receive a certification from all
applicable state agencies or the Environmental Protection Agency, that such Real
Property has been cleaned up to the satisfaction of such agency(ies).

 

-53-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Management

.  Cause Rodney Spriggs to continue to be employed as, and to actively perform
the duties of, the Chief Executive Officer of each Loan Party unless a successor
is appointed within sixty (60) days after the termination of such individual’s
employment, and such successor is satisfactory to the Agent in Agent’s
Discretion.  

Use of Proceeds

.  Cause all proceeds of the Term Loan to be utilized solely in the manner and
for the purposes set forth in Section 2.03.

Future Subsidiaries

.  At any time and from time to time when any Loan Party proposes to form or
acquire any Subsidiary subsequent to the Closing Date, the Borrower shall give
written notice thereof to the Agent reasonably in advance of (and in no event
less than thirty (30) days prior to) the formation or acquisition of such
Subsidiary. Prior to, or concurrently with, the formation or acquisition of such
Subsidiary, the Borrower shall provide the Agent with true and complete copies
of the Organic Documents of such Subsidiary and a written notice stating, with
respect to such Subsidiary, (a) its proper legal name, (b) its jurisdiction of
incorporation or formation, (c) the jurisdictions (if any) in which it is
qualified or is required to be qualified to do business as a foreign entity, (d)
the number of shares of Capital Stock and (e) the record owners of such
outstanding Capital Stock. The Borrower shall cause such new Subsidiary to,
contemporaneously with the formation or acquisition of such new Subsidiary
execute and deliver (i) a joinder to the Loan Party Guaranty as a guarantor
thereunder (and/or such other guaranty of all of the Obligations required by the
Agent) in form and substance satisfactory to the Agent in the Agent’s
Discretion, (ii) a joinder to the Collateral Agreement (and/or such other
Security Documents required by the Agent) as a grantor thereunder (with
completed perfection certificate) in form and substance satisfactory to the
Agent in the Agent’s Discretion, (iii) a joinder to the Intercompany
Subordination Agreement as a Subordinated Creditor in form and substance
satisfactory to the Agent in the Agent’s Discretion, and (iv) other Security
Documents and Loan Documents as required by Agent in the Agent’s Discretion, all
which must be in form and substance satisfactory to the Agent in the Agent’s
Discretion and to the extent required by the Agent must be accompanied by legal
opinions and other documents in form and substance satisfactory to the Agent in
the Agent’s Discretion.  Notwithstanding the foregoing, this Section 5.10 shall
not limit any of the other provisions of this Agreement or of any other Loan
Document that restrict the Loan Parties from forming or otherwise acquiring any
Subsidiary.

Further Assurances

.  Each of the Parent and the Borrower shall, and shall cause each Subsidiary,
at their own cost and expense, to promptly and duly take, execute, acknowledge
and deliver (or cause to be duly taken, executed, acknowledged and delivered)
all such further acts, documents and assurances as may from time to time be
necessary or as the Agent may from time to time in the Agent’s Discretion
require in order to (a) carry out the intent and purposes of the Loan Documents
and the transactions contemplated thereby, (b) establish, create, preserve,
protect and perfect a first priority Lien (subject only to Permitted Liens) in
favor of the Agent, for the benefit of Agent and each other Secured Person, in
all real and personal property (wherever located) from time to time owned by the
Loan Parties and in all Capital Stock from time to time issued by the Borrower
and each Subsidiary, and (c) cause the Parent and each Subsidiary to guarantee
all of the Obligations, all pursuant to documentation that is in form and
substance satisfactory to the Agent in the Agent’s Discretion.  

 

-54-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

[Reserved]

.

Board Observation Rights

.  Cause Comvest (provided that, in the event that none of Comvest, its
Affiliates and or Related Funds is a Lender, then the Lender with the then
greatest Pro Rata Share of all of the Term Loan shall have the rights afforded
to Comvest under this Section 5.13 and all references in this Section 5.13 to
Comvest shall be deemed to be a reference to such Lender) to have the right to
designate one representative, who shall: (a) receive prior notice (no later than
such notice is given to the members of the board of directors (or other
comparable body), the equityholders, and the committee members, as applicable)
of all meetings (both regular and special) of the board of directors (or other
comparable body) and of the equityholders of each Loan Party and each committee
of any such board of directors (or other comparable body); (b) be entitled to
attend (or, at the option of such representative, monitor by telephone) all such
meetings; (c) receive all notices, information, reports and minutes of meetings,
which are furnished (or made available) to the members of any such board of
directors (or other comparable body) and/or committee and/or equityholders in
their respective capacities as such at the same time and in the same manner as
the same is furnished (or made available) to such members and equityholders; and
(d) be entitled to participate in all discussions conducted at such meetings;
provided, however, that if, and to the extent, an issue is to be discussed or
otherwise arises at any meeting of the board of directors (or comparably body)
of any Loan Party which, in the reasonable good faith judgment of such board of
directors (or comparable body) is not appropriate to be discussed in the
presence of such representative of Comvest in order to avoid a conflict of
interest with respect to a material matter on the part of such non-voting
observer or, upon and consistent with the advice of legal counsel to the Loan
Parties, is necessary to preserve an attorney-client privilege with respect to
any matter, then to the extent a discussion of such issue would cause such a
conflict of interest or would result in the loss of such attorney-client
privilege, such issue may be discussed without such representative of Comvest
present, and such representative of Comvest may be excluded from distribution of
applicable portions of related materials or related draft resolutions or
consents.  If any action is proposed to be taken by any such board of directors
(or other comparable body), equityholders and/or committee by written consent in
lieu of a meeting, the Parent and the Borrower shall give, or shall cause to be
given, written notice thereof to such representative of Comvest, which notice
shall describe in reasonable detail the nature and substance of such proposed
action and shall be delivered not later than the date upon which any member of
any such board of directors (or other comparable body), equityholders and/or
committee receives the same.  The Parent and the Borrower shall furnish, or
shall cause to be furnished, to such representative a copy of each such written
consent not later than five (5) days after it has been signed by a sufficient
number of signatories to make it effective. At least two times per Fiscal Year,
Borrower shall hold a scheduled meeting of Borrower’s executive officers to
review Borrower’s business and operations, and the rights of Comvest and each
Lender, and the limitations thereon, set forth in this Section 5.13 with respect
to meetings of Borrower’s board of directors shall apply mutatis mutandis with
respect to each such meeting of Borrower’s executive officers.

Section 5.14Post-Closing Deliveries.

In consideration for Agent and Lenders agreeing to fund the Term Loan hereunder
even though the following items required as conditions precedent under
Section 4.02 were not

 

-55-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

satisfied on the Closing Date, the Loan Parties shall deliver, or cause to be
delivered, to Agent, or otherwise complete to Agent’s satisfaction in its sole
discretion, the following items within the time periods designated below (unless
such time periods are extended by Agent in its sole discretion pursuant to its
written consent):

(a)Within 30 days of the Closing Date, loss payable and additional insured
endorsements evidencing the insurance required by Section 5.01(c).

Seller Subordinated Debt Contributions

.  Cause Sponsor to make each Seller Subordinated Debt Contribution to the
Parent for so long as any Seller Subordinated Debt is outstanding, for
application in accordance with the Seller Debt Subordination Agreement;
provided, that if the Senior Leverage Ratio is less than 2.25:1.00 as of the
last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.04(b), the Sponsor shall
not be required to make, and the Loan Parties shall not be required to cause the
Sponsor to make, any Seller Subordinated Debt Contribution to the Parent until
such time as the Senior Leverage Ratio is greater than or equal to 2.25:1.00 as
of the last day of any subsequent Fiscal Quarter. Notwithstanding the foregoing,
the Sponsor shall not be required to make a Seller Subordinated Debt
Contribution on the first (1st) Business Day following June 30, 2020.

Specified 2020 Equity Contributions

.  On or prior to April 22, 2020, the Borrower shall have received, directly or
indirectly, an equity contribution (in the form of cash common equity or
preferred stock on terms and conditions reasonably satisfactory to Agent) from
the Sponsor in cash in an amount not less than $1,000,000 (the “First 2020
Equity Contribution”). Subject to the terms and conditions set forth in the
Sponsor Guaranty, the Borrower shall have received, directly or indirectly, an
equity contribution (in the form of cash common equity or preferred stock on
terms and conditions reasonably satisfactory to Agent) from the Sponsor in cash
on such date, and in such amount, as determined by the Sponsor and Agent, acting
reasonably (the “Second 2020 Equity Contribution” and, together with the First
2020 Equity Contribution, the “Specified 2020 Equity Contributions”).

VI. NEGATIVE COVENANTS

Each of the Parent and the Borrower hereby covenants and agrees that, until all
Obligations (whether now existing or hereafter arising) have been paid in full
and all lending commitments (if any) under each of the Loan Documents have been
terminated, neither the Parent nor the Borrower shall, and neither the Parent
nor the Borrower shall permit any Subsidiary to, directly or indirectly:

Indebtedness

. Incur, create, assume, become or be liable in any manner with respect to, or
permit to exist, any Indebtedness, other than:

(a)the Obligations;

(b)Revolving Loans in an aggregate principal amount at any time outstanding not
to exceed $12,000,000 solely to the extent the Revolving Loans are subject to
the Intercreditor Agreement;

 

-56-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

(c)Indebtedness existing on the date of this Agreement and described on Schedule
3.01 of the Disclosure Schedule;

(d)Indebtedness incurred or assumed for the purpose of financing all or any part
of the cost of acquiring any fixed asset (including through Capitalized Leases),
in an aggregate principal amount at any time outstanding not greater than
$100,000;

(e) intercompany Indebtedness resulting from inter-company loans solely between
(i) the Borrower and any Wholly-Owned Domestic Subsidiary Guarantor and (ii)
Wholly-Owned Domestic Subsidiary Guarantors, in each case to the extent such
Indebtedness is permitted by, and is subject to, the Intercompany Subordination
Agreement;

(f)Guarantees to the extent permitted pursuant to Section 6.03;

(g)Seller Subordinated Debt in an aggregate principal amount at any time
outstanding not to exceed $10,000,000 solely to the extent the Seller
Subordinated Debt is subject to the Seller Debt Subordination Agreement;

(h)unsecured Indebtedness arising in connection with the endorsement of
instruments or other payment items for deposit or incurred in respect of netting
services, overdraft protection, and other like services, in each case, incurred
in the Ordinary Course of Business;

(i)Indebtedness incurred in the Ordinary Course of Business under performance,
surety, statutory or appeal bonds;

(j)Indebtedness owed to any Person providing property, casualty, liability or
other insurance to any Loan Party, so long as the amount of such Indebtedness is
not in excess of the amount of the unpaid cost of, and shall be incurred only to
defer the cost of, such insurance for the year in which such Indebtedness is
incurred and such Indebtedness is outstanding only during such year;

(k)Indebtedness incurred in the Ordinary Course of Business in respect of credit
cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or cash management or related services in an aggregate amount not to
exceed $250,000 at any time outstanding and provided that all amounts
outstanding in respect of such credit cards, credit card processing services,
debit cards, stored value cards, commercial cards, or cash management or related
services are paid in full on a monthly basis;

(l)Indebtedness comprising Investments permitted under Section 6.06;

(m)accrual of interest, accretion or amortization of original issue discount, or
the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Indebtedness permitted under this Section 6.01;

 

-57-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

(n)obligations (contingent or otherwise) existing or arising under Swap
Contracts in an amount not to exceed $250,000 in the aggregate at any time
outstanding; provided, that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(o)Sponsor Subordinated Debt in an aggregate principal amount at any time
outstanding not to exceed $470,000 solely to the extent the Sponsor Subordinated
Debt is subject to the Sponsor Debt Subordination Agreement; and

(p)unsecured Indebtedness, of a type not described above, not to exceed $250,000
in the aggregate at any time outstanding.

Liens

. Create, incur, assume or suffer to exist any Lien or other encumbrance of any
nature whatsoever on any of its assets, now or hereafter owned, other than:

(a)Liens in favor of the Agent (for the benefit of the Agent and the other
Secured Persons) securing the Obligations;

(b)Liens in favor of the Revolving Lender on Collateral securing the obligations
of the Borrower under the Revolving Loan Documents solely to the extent such
Liens are subject to the Intercreditor Agreement;

(c)Liens existing on the date of this Agreement and described on Schedule 6.02
of the Disclosure Schedule;

(d)any Lien on any asset securing Indebtedness permitted under Section 6.01(d),
provided, that such Lien attaches only to the assets financed by such
Indebtedness, and such Lien attaches concurrently with or within ninety (90)
days after the acquisition thereof;

(e)subject to Section 5.02, Liens securing the payment of taxes which are either
not yet due or the validity of which is being diligently contested by the Loan
Parties, as applicable, in good faith by appropriate proceedings which result in
the stay of any enforcement thereof and the Loan Parties shall have set aside on
their books adequate reserves with respect to any such tax so contested, and
payment with respect to any such tax shall be made before any Person has the
right to seize or sell any property of any Loan Party in satisfaction thereof;

(f)Liens arising in the Ordinary Course of Business that are imposed by
Applicable Law (as opposed to by Contract) (i) in favor of carriers,
warehousemen, landlords, mechanics and materialmen and (ii) in connection with
worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA or the Code) or in connection with
surety bonds, bids, performance bonds and similar obligations, in all cases
described in this paragraph (f) for sums not overdue and not involving any
deposits or

 

-58-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

advances or borrowed money or the deferred purchase price of property or
services and, in each case, for which the Loan Parties maintain adequate
reserves;

(g)easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;

(h)any interest or title of a lessor or sublessor under any lease permitted by
this Agreement;

(i)Liens arising from precautionary uniform commercial code financing statements
filed under any lease permitted by this Agreement solely covering such leased
items;

(j)licenses, sublicenses, leases or subleases granted to third parties in the
Ordinary Course of Business not interfering with the business of any Loan Party;

(k)Liens in favor of collecting banks arising under Section 4-210 of the UCC;

(l)Liens (including the right of setoff) in favor of a bank or other depository
institution arising as a matter of Applicable Law encumbering deposits;

(m)judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section
7.01(i);

(n)Liens granted to Northpark Mall/Joplin, LLC pursuant to the Northpark Lease;
and

(o)Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 6.01(j).

Guarantees

.  Guarantee, endorse or otherwise in any manner become or be responsible for
obligations of any other Person, except (a) endorsements of negotiable
instruments for collection in the Ordinary Course of Business, (b) Guarantees of
the Obligations, (c) guarantees by any Loan Party of obligations of the Borrower
or of a Wholly-Owned Domestic Subsidiary Guarantor and (d) Guarantees of the
Revolving Loans.

Sales of Assets

.  Sell, lease, transfer, encumber or otherwise dispose of any of any Loan
Party’s properties, assets, rights, licenses or franchises other than (a) sales
of inventory in the Ordinary Course of Business, (b) disposition of surplus or
obsolete personal properties (other than shares of Capital Stock of any
Subsidiary) in the Ordinary Course of Business with a fair market value not to
exceed $200,000 in the aggregate in any Fiscal Year, (c) other sales of assets
(other than shares of Capital Stock of any Subsidiary) for fair value so long as
all of the following conditions are met:  (i) the aggregate market value of such
assets sold in any single transaction or series of related transactions does not
exceed $150,000 and the aggregate market value of assets sold in any Fiscal Year
does not exceed $200,000, (ii) not less than 75% of the sales price is paid in
cash, and (iii) no Default or Event of Default then exists or would result
therefrom, or (d) as otherwise expressly permitted by Section 6.07.

 

-59-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Sale-Leaseback

.  Enter into any arrangement, directly or indirectly, with any Person whereby
any Loan Party shall sell or transfer any property (real, personal or mixed)
used or useful in the Business Operations, whether now owned or hereafter
acquired, and thereafter rent or lease such property.

Investments

.  Make any Investment, except:

(a)Investments (i) made by the Borrower in Wholly-Owned Domestic Subsidiary
Guarantors; (ii) made by one Wholly-Owned Domestic Subsidiary Guarantor in
another Wholly-Owned Domestic Subsidiary Guarantor, and (iii) constituting
capital contributions from the Parent to the Borrower;

(b)advances to employees of any Loan Party for normal business expenses not to
exceed at any time outstanding $25,000 in the aggregate;

(c)Investments in securities of Account Debtors received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
Account Debtors;

(d)Investments in cash and Cash Equivalents;

(e)Investments in negotiable instruments deposited or to be deposited for
collection in the Ordinary Course of Business;

(f)advances made in connection with the purchase of goods or services in the
Ordinary Course of Business;

(g)guarantees permitted under Section 6.03;

(h)Investments resulting from entering into any Swap Contract permitted under
Section 6.01;

(i)deposits of cash made in the Ordinary Course of Business to secure
performance of operating leases; and

(j)so long as no Event of Default has occurred and is continuing or would result
therefrom, any other Investments in an aggregate amount not to exceed $150,000
during the term of this Agreement.

Consolidations; Mergers; Acquisitions; Etc

. Dissolve or liquidate, or consolidate or merge with or into, sell all or
substantially all of the assets of any Loan Party to, or acquire all or
substantially all, or any material portion, of the securities, assets or
properties of, any other Person, except for, upon no less than thirty (30) days’
prior written notice to the Agent (and so long as prior to the date of
consummating any such transaction, the Loan Parties have complied with all items
required under Section 5.11 by the Agent with respect thereto): (a)
consolidations of a Wholly-Owned Domestic Subsidiary Guarantor with another
Wholly-Owned Domestic Subsidiary Guarantor; (b) mergers of a Wholly-Owned
Domestic Subsidiary Guarantor into the Borrower (with the Borrower being the
surviving entity) or into another Wholly-Owned

 

-60-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Domestic Subsidiary Guarantor; or (c) sales made by a Wholly-Owned Domestic
Subsidiary Guarantor to the Borrower or to another Wholly-Owned Domestic
Subsidiary Guarantor, in each case for fair value.

Dividends and Redemptions

.  Directly or indirectly declare or pay any dividends, or make any distribution
of cash or property, or both, to any Person in respect of any of the shares of
the Capital Stock of any Loan Party, or directly or indirectly redeem, purchase
or otherwise acquire for consideration any securities or shares of the Capital
Stock of any Loan Party; provided, that this Section 6.08 shall not be deemed to
prohibit:

(a)the payment of dividends or distributions by any Subsidiary to the Borrower
or any Wholly-Owned Domestic Subsidiary Guarantor; and

(b)distributions by the Borrower to the Parent and to its other equity holders
for tax purposes in order for Parent (or its owners if Parent is a partnership
or disregarded entity for federal income tax purposes) and such other equity
holders to pay their federal and state income tax due solely from the taxable
income of the Company allocable to Parent (or its owners) and such other equity
holders; provided, that for the period beginning on the Closing Date and ending
on the thirty-six (36) month anniversary thereof, the amount of such
distributions shall not exceed five percent (5%) of the Net Income of the Loan
Parties (which, for the avoidance of doubt, shall not include the Net Income of
the Sponsor Affiliates) for the twelve (12)-month period ending on the last day
of the most recent Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.04(b); provided further, that no such
distributions shall be made with respect to a taxable period until the aggregate
amount of losses allocable to the Parent and such other equity holders from
prior periods have been fully recovered by allocations from the Borrower of
taxable income.; and

(c)solely to the extent such dividend or distribution is made from the proceeds
of the Specified 2020 Equity Contribution, dividends or distributions by the
Borrower to the Parent, and from the Parent to the Sponsor, in an amount not to
exceed $500,000 in the aggregate so long as (1) for each of the three (3)
calendar months prior to such date, the Business Operations are cash flow
positive as determined by the Agent in Agent’s Discretion, (2) all deferred rent
liabilities have been paid to the applicable landlord(s), (3) both before and
after giving pro forma effect to the making of such dividend or distribution,
(x) the Senior Leverage Ratio for the twelve (12) month period ending on the
last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.04(b) is less than
1.75:1.00, (y) the Borrower is in compliance with Section 6.18 and (z) no
Default or Event of Default has occurred and is continuing, (4) the Borrower has
delivered a certificate to the Agent, duly executed by the Borrower’s Chief
Executive Officer, evidencing satisfaction of the conditions set forth in the
foregoing clauses (1) – (3) (such certificate to include such calculations and
other information related thereto and shall be in form and substance
satisfactory to the Agent in Agent’s Discretion) and (5) for the period
beginning on the Second Amendment Effective Date until the date of such dividend
or distribution, exclusive of any mandatory prepayments

 

-61-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

or repayments otherwise required under this Agreement, including under Section
2.01(b), the Borrower has repaid the Term Loans in an amount equal to
$2,350,000.

Section 6.09Compensation; Management Fees.

(a)Directly or indirectly pay any cash compensation to any executive officers of
any Loan Party (which, for the avoidance of doubt, shall not include any store
managers) except (i) in accordance with the employment agreements between such
Loan Party and such executive officers as in effect on the Closing Date, copies
of which have been provided to the Agent prior to the Closing Date, or (ii)
reasonable compensation for services (including bonus compensation) actually
rendered by such persons to such Loan Party which have been approved by the
board of directors (or other comparable body) of such Loan Party and, if and to
the extent such payments to (x) any single person would exceed $75,000, or (y)
all such persons would exceed $200,000, in each case, during any Fiscal Year,
have been disclosed in writing to the Agent prior to the making of any such
payments.

(b)Directly or indirectly pay any management fees to any Affiliate of any Loan
Party or any Sponsor Affiliate except the Management Fee in accordance with the
terms of the Management Fee Subordination Agreement.

Change of Business

.  Directly or indirectly engage in a business other than the Business
Operations as now being conducted or as currently proposed to be conducted, or
any business reasonably related thereto.  The Parent shall not (i) engage in any
business activities other than serving as a passive holding company for the
Borrower, (ii) have any material assets other than the outstanding Capital Stock
issued by the Borrower, (iii) have any Subsidiaries other than the Borrower or
(iv) have any material liabilities other than the Obligations or guarantees
permitted under Section 6.03.

Receivables

.  Sell or assign in any way any Accounts, other accounts receivable, promissory
notes or trade acceptances held by any Loan Party with or without recourse,
except for collections (including endorsements) in the Ordinary Course of
Business.

Certain Amendments; Jurisdiction of Formation; Principal Place of Business

.  Agree, consent, permit or otherwise undertake to (a) amend or otherwise
modify any of the terms or provisions of any Loan Party’s Organic Documents, the
Seller Subordinated Note Documents or the Sponsor Subordinated Note Documents
except for such amendments or other modifications required by Applicable Law or
which are not adverse to the interests of the Agent or any Lender and which, in
each instance, are fully disclosed in writing to the Agent no less than five (5)
Business Days prior to being effectuated, (b) without the prior written consent
of Agent, change its jurisdiction of organization, incorporation or formation,
or (c) without the prior written consent of Agent, move its chief executive
office or principal place of business (other than within the same state).

Affiliate Transactions

.  Enter into any Contract or transaction with any Affiliate of any Loan Party
or any Sponsor Affiliate except (a) as disclosed in Schedule 6.13 of the
Disclosure Schedule, (b) for intercompany transactions among the Loan Parties
expressly

 

-62-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

permitted by this Agreement, or (c) in the Ordinary Course of Business on terms
and conditions no less favorable to any Loan Party than those which could be
obtained in an arms’ length transaction with an unaffiliated third party and
which are fully disclosed in writing to the Agent no less than five (5) Business
Days prior to being consummated.

Restrictive Agreements

.  Directly or indirectly (i) enter into or assume any agreement (other than the
Loan Documents, the Revolving Loan Documents and other than Capitalized Leases
and purchase money debt documents which contain prohibitions only upon the
property leased or purchased thereunder) prohibiting the creation or assumption
of any Lien upon its properties or assets, whether now owned or hereafter
acquired or (ii) create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind (other than
pursuant to the Loan Documents or the Revolving Loan Documents) on the ability
of any such Person to pay or make any dividends or distributions to its
equityholders, to pay any Indebtedness owed by such Person, to make loans or
advances or to transfer any of its property or assets.

Fiscal Year

.  Change its Fiscal Year.

Subordinated Debt

.  Prepay, redeem or purchase any Subordinated Debt, or make any payment on any
Subordinated Debt, in each case in violation of the applicable subordination or
intercreditor agreement, or the subordination terms set forth in such
Subordinated Debt.

Subsidiaries

.  Establish or acquire any Foreign Subsidiary after the Closing Date.  

Section 6.18Financial Covenants.

(a)Maximum Capital Expenditures.

(i)At all times the Senior Leverage Ratio is greater than or equal to 2.00:1.00,
permit the aggregate amount of Capital Expenditures for the Loan Parties on a
consolidated basis for any period set forth below to exceed the amount set forth
below for such period:

Fiscal Year

Maximum Capital Expenditures

2018 and each Fiscal Year thereafter

$1,000,000

 

b.



(ii)At all times the Senior Leverage Ratio is less than 2.00:1.00, permit the
aggregate amount of Capital Expenditures for the Loan Parties on a consolidated
basis for any period set forth below to exceed the amount set forth below for
such period:



 

-63-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Fiscal Year

Maximum Capital Expenditures

2018 and 2019

$1,500,000

2020

$2,000,000

2021

$1,750,000

2022 and each Fiscal Year thereafter

$1,500,000

(b)Minimum EBITDA. At all times that the Senior Leverage Ratio is greater than
or equal to 1.50:1.00Beginning with the Fiscal Quarter ending September 30,
2020, permit EBITDA for the twelve (12) month period ending on the last day of
any Fiscal Quarter to be less than $11,500,000an amount resulting from the
Covenant Reset Determination.  If a Covenant Reset Determination is not made by
September 15, 2020, the Borrower shall be in default of this Section 6.18(b).

 

-64-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

(c)Maximum Senior Leverage Ratio.  PermitBeginning with the Fiscal Quarter
ending September 30, 2020, permit the Senior Leverage Ratio for the twelve (12)
month period ending on the last day of any Fiscal Quarter to be greater than
thea ratio set forth below for such date:resulting from the Covenant Reset
Determination. If a Covenant Reset Determination is not made by September 15,
2020, the Borrower shall be in default of this Section 6.18(c).

Fiscal Quarter Ending

Senior Leverage Ratio

June 30, 2018 and September 30, 2018

2.85:1.00

December 31, 2018

2.65:1.00

March 31, 2019

2.60:1.00

June 30, 2019

2.40:1.00

September 30, 2019

2.40:1.00

December 31, 2019

2.40:1.00

March 31, 2020

2.20:1.00

June 30, 2020

2.10:1.00

September 30, 2020

2.05:1.00

December 31, 2020

1.85:1.00

March 31, 2021

1.60:1.00

June 30, 2021 and each Fiscal Quarter thereafter

1.55:1.00

(d)Minimum Fixed Charge Coverage Ratio. PermitBeginning with the Fiscal Quarter
ending September 30, 2020, permit the Fixed Charge Coverage Ratio for the twelve
(12) month period ending on the last day of any Fiscal Quarter to be less than
the ratio set forth below for such date:a resulting from the Covenant Reset
Determination. If a Covenant Reset Determination is not made by September 15,
2020, the Borrower shall be in default of this Section 6.18(d).

Fiscal Quarter Ending

Fixed Charge Coverage Ratio

June 30, 2018, September 30, 2018 and December 31, 2018

1.30:1.00

March 31, 2019

1.10:1.00

June 30, 2019, September 30, 2019 and December 31, 2019

1.30:1.00

 

-65-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Fiscal Quarter Ending

Fixed Charge Coverage Ratio

March 31, 2020 and each Fiscal Quarter thereafter

1.40:1.00

(e)Maximum Same Store Sales Decline. At all times that the Senior Leverage Ratio
is greater than or equal to 1.50:1.00Beginning with the Fiscal Quarter ending
September 30, 2020, permit the Same Store Sales Percentage to be less than or
equal to negative five and one-half percent -5.50% as of the last day of any
Fiscal Quarter to be less than or equal to an amount resulting from the Covenant
Reset Determination. If a Covenant Reset Determination is not made by September
15, 2020, the Borrower shall be in default of this Section 6.18(e).

(f)Maximum New Store Openings. Establish more than five (5) new retail locations
ofOn and after the Second Amendment Effective Date, the Loan Parties in any
consecutive twelve (12)-month period; provided, that no Loan Party mayshall not
be permitted to establish any new retail location if, at the time such location
is established, the Borrower is not in compliance on a pro forma basis with the
covenants set forth in this Section 6.18 (recomputed as of the most recently
ended Fiscal Quarter for which financial statements have been provided pursuant
to Section 5.04(b)).without the consent of the Agent, acting in Agent’s
Discretion.

(g)Equity Cure.  

(i)In the event the Loan Parties would otherwise default in any payment of
principal, interest, fees or other amount payable under this Agreement or any
other Loan Document (each, a “Payment Default Amount”) when the same shall be
due and payable, any cash equity contribution to Borrower (funded with a capital
contribution to Parent or proceeds of Capital Stock issued by Parent having
terms acceptable to the Agent in the Agent’s Discretion and in any case, not
constituting Disqualified Capital Stock) on or prior to the due date for such
payment will, at the irrevocable election of the Parent, be permitted solely for
the purposes of making such payment (any such equity contribution, a “Payment
Default Equity Contribution”), provided, that (A) notice of Parent’s irrevocable
election to make a Payment Default Equity Contribution shall be delivered to
Agent no later than the day on which such Payment Default Equity Contribution is
made, (B) the amount of any Payment Default Equity Contribution will be no
greater than the applicable Payment Default Amount, and (C) the gross proceeds
of each Payment Default Equity Contribution shall be paid to the Agent to be
applied to the applicable Payment Default Amount.

(ii)In the event the Loan Parties fail to comply with the financial covenants
set forth in Section 6.18(b), (c) or (d) as of the last day of any Fiscal
Quarter, as applicable, any cash equity contribution to Borrower (funded with a
capital contribution to Parent or proceeds of Capital Stock issued by Parent
having terms acceptable to the Agent in the Agent’s Discretion and in any case,
not constituting Disqualified Capital Stock) after the last day of such Fiscal
Quarter, and on or prior to the day that is ten (10) Business Days after the day
on which financial statements are required to be delivered for that Fiscal
Quarter, will, at the irrevocable election of

 

-66-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

the Parent, be included in the calculation of EBITDA solely for the purposes of
determining compliance with such covenants at the end of Fiscal Quarter, and for
not more than three (3) subsequent periods that includes such Fiscal Quarter
(any such equity contribution so included in the calculation of EBITDA, a
“Covenant Default Equity Contribution”; each Payment Default Equity Contribution
and Covenant Default Equity Contribution is referred to herein as a “Specified
Equity Contribution”); provided, that (A) notice of Parent’s irrevocable
election to make a Covenant Default Equity Contribution shall be delivered to
Agent no later than the day on which financial statements are required to be
delivered for the applicable Fiscal Quarter, (B) the amount of any Covenant
Default Equity Contribution will be no greater than the amount required to cause
the Loan Parties to be in compliance with such covenants, (C) all Covenant
Default Equity Contributions will be disregarded for purposes of the calculation
of EBITDA for all other purposes, including calculating basket levels, pricing
and other items governed by reference to EBITDA, (E) the gross proceeds of all
Covenant Default Equity Contributions shall be paid to the Agent to be applied
as a mandatory prepayment (including the Make-Whole Amount or Prepayment Premium
applicable thereto) of the Term Loan and applied under Section 2.05 hereof when
funded and (F) the amount of the Term Loan prepaid with the proceeds of Covenant
Default Equity Contributions shall be deemed outstanding for purposes of
determining compliance with such covenants for the current Fiscal Quarter and
the next three Fiscal Quarters thereafter.

(iii)Notwithstanding anything to the contrary herein, Specified Equity
Contributions shall not be made (A) more than twice during the term of this
Agreement, (B) in two consecutive Fiscal Quarters, (C) more than once during any
four consecutive Fiscal Quarter period or (D) in any single Fiscal Quarter in an
amount greater than $2,000,000.

(h)Minimum Liquidity. On and after the Second Amendment Effective Date, the Loan
Parties shall not permit Liquidity at any time to be less than $1,000,000.

VII. DEFAULTS

Events of Default

.  Each of the following events is herein, sometimes referred to as an “Event of
Default”:

(a)if any representation, warranty or other statement or disclosure made herein
or in any other Loan Document, or in any certificate, financial statement,
instrument or other statement furnished by or on behalf of any Loan Party in
connection with this Agreement, any other Loan Document or with respect to the
Term Loan and/or any other Obligations shall be false, inaccurate or misleading
in any material respect (without duplication of any existing materiality
qualifiers) when made or when deemed made;

(b)any default in the payment by any Loan Party of any (i) principal payable
under this Agreement or any other Loan Document when the same shall be due and
payable, whether at the due date thereof or at a date required for prepayment or
by acceleration or otherwise, or (ii) interest, fees or other amount (other than
principal) payable under this Agreement or any other Loan Document when the same
shall be due and payable, whether at the due date thereof or at a date required
for prepayment or by acceleration or otherwise, and in the

 

-67-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

case of clause (ii) above, the continuance of any such non-payment (in whole or
in part) for a period of three (3) Business Days;

(c)any default by any Loan Party in the due observance or performance of any
covenant, condition or agreement contained in Section 5.01(c), 5.03, 5.04, 5.05,
5.08, 5.09, 5.10, 5.13, 5.14, 5.16 or in any Section of Article VI hereof;  

(d)any default by any Loan Party in the due observance or performance of any
covenant, condition or agreement contained in Section 5.15, and the continuance
of such default unremedied for a period of three (3) Business Days;

(e)any default by any Loan Party in the due observance or performance of any
covenant, condition or agreement contained in any provision of this Agreement or
any other Loan Document and not addressed in Section 7.01(a), (b), (c) or (d),
and the continuance of such default unremedied for a period of twenty (20) days
after the earlier of (i) the date upon which any Loan Party obtains knowledge of
such default and (ii) the date upon which any Loan Party receives written notice
of such default from Agent; provided, that such twenty (20) day grace period
shall not be available for any default that is not reasonably capable of being
cured within such period or for any intentional default;

(f)(x) any default with respect to any Indebtedness (other than the Obligations)
of any Loan Party that has an outstanding aggregate balance in an amount in
excess of $200,000 if (i) such default shall consist of the failure to pay all
or any portion of such Indebtedness when due, whether by acceleration or
otherwise, or (ii) the effect of such default is to permit the holder, with or
without notice or lapse of time or both, to accelerate the maturity of all or
any portion of any such Indebtedness or to cause all or any portion of such
Indebtedness to become due prior to the stated maturity thereof or (y) the
occurrence of any “Event of Default” (as defined in the Revolving Loan Credit
Agreement);

(g)any Loan Party shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar Applicable Law or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any action to authorize any of the
foregoing;

(h) an involuntary case or other proceeding shall be commenced against any Loan
Party seeking liquidation, reorganization or other relief with respect to it or
its debts under any bankruptcy, insolvency or other similar Applicable Law or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of sixty (60) days; or an order for relief shall be entered against any
Loan Party under any bankruptcy, insolvency or other similar Applicable Law as
now or hereafter in effect;

(i)one or more judgments, orders, decrees or arbitration awards for the payment
of money aggregating in excess of $200,000 shall be rendered against any one or
more of the

 

-68-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Loan Parties and either (i) enforcement proceedings shall have been commenced by
any creditor upon any such judgments or orders or (ii) there shall be any period
of thirty (30) days during which a stay of enforcement of any such judgments, or
orders, decrees or awards, by reason of a pending appeal, bond or otherwise,
shall not be in effect;

(j)the occurrence of any levy upon or seizure or attachment of, or any uninsured
loss of or damage to, any property of any Loan Party having an aggregate fair
value or repair cost (as the case may be) in excess of $200,000 individually or
in the aggregate, and any such levy, seizure or attachment shall not be set
aside, bonded or discharged within thirty (30) days after the date thereof;

(k)if any Lien purported to be created by any Security Document shall cease to
be a valid perfected first priority Lien (subject only to any priority accorded
by Applicable Law to Permitted Liens or pursuant to the Intercreditor Agreement)
on the assets or properties covered thereby, or any Loan Party shall assert in
writing that any Lien purported to be created by any Security Document is not a
valid perfected first priority lien (subject only to any priority accorded by
Applicable Law to Permitted Liens or pursuant to the Intercreditor Agreement) on
the assets or properties purported to be covered thereby;

(l)if any of the Loan Documents shall cease to be in full force and effect
(other than as a result of the discharge thereof in accordance with the terms
thereof) or if any Loan Party or any of its Affiliates or any Sponsor Affiliate
seeks to revoke all or any portion of any Loan Document to which it is a party;

(m)(i) any subordination or intercreditor provision in favor of Agent or any
Lender in any document or instrument governing Subordinated Debt, including the
Seller Subordinated Note Documents and Sponsor Subordinated Note Documents, (ii)
any subordination or intercreditor provision in favor of Agent or any Lender in
any subordination or intercreditor agreement that relates to any Subordinated
Debt, (iii) any subordination or intercreditor provision in any guaranty by any
Loan Party of any Subordinated Debt or (iv) any provision of the Intercreditor
Agreement, Seller Debt Subordination Agreement or Sponsor Debt Subordination
Agreement, shall, in each case, cease to be in full force and effect, or any
Person (including the holder of any applicable Subordinated Debt or the
Revolving Lender) shall contest in any manner the validity, binding nature or
enforceability of any such provision or shall be in breach of any such
provision;

(n) if any Loan Party or any of its officers, directors or members of senior
management shall be indicted for, convicted of or plead nolo contendere to any
criminal offense constituting a felony;

(o)the occurrence of a Change of Control;

(p)  (i) the institution of any steps by any Person to terminate a pension plan
subject to Title IV of ERISA if as a result of such termination any Loan Party
could reasonably be expected to make a contribution to such pension plan or
could incur a liability or obligation to such pension plan, in excess of
$200,000; (ii) a contribution failure occurs with respect to any such pension
plan sufficient to give rise to a Lien under Section 303(k) of ERISA or Section
430(k) of the Code or under any other Applicable Law on the assets of any Loan
Party; (iii) there

 

-69-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

shall occur any withdrawal or partial withdrawal from a multiemployer plan (as
defined in Section 4001(a)(3) of ERISA) and the withdrawal liability to such
multiemployer plan that could reasonably be expected to be imposed on any Loan
Party is in excess of $200,000; (iv) any plan to which any Loan Party
contributes that is intended to be qualified under Section 401 of the Code is
determined by a governmental authority not to be so qualified; or (v) an excise
tax or penalty in excess of $200,000 is imposed under Chapter 43 of the Code or
under any other Applicable Law on any Loan Party; or

(q)any Loan Party (i) ceases substantially all, or any material portion, of its
normal business operations for a period in excess of ten (10) consecutive days,
or (ii) suffers any material disruption, interruption or discontinuance of a
material portion of its normal business operations for a period in excess of ten
(10) consecutive days, in each case, determined in Agent’s Discretion.

Remedies

.  If any Event of Default shall have occurred and be continuing, Agent may, and
at the written request of the Required Lenders shall, with or without notice,
(i) declare all or any portion of the Obligations, including all or any portion
of any Loan and all Prepayment Premiums (if any) payable in connection with a
repayment or prepayment of all or any portion of the Term Loan, to be forthwith
due and payable, all without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by Borrower and each other Loan Party;
and (ii) exercise any rights and remedies provided to Agent under any Loan
Document and/or at law or equity, including all remedies provided under the UCC;
provided, however, that upon the occurrence of an Event of Default specified in
specified in Section 7.01(g) or 7.01(h), all of the Obligations, including all
Prepayment Premiums (if any) payable in connection with a repayment or
prepayment being made or being required to be made of all or any portion of the
Term Loan, shall become immediately due and payable, each without declaration,
notice or demand by any Person. No delay or omission on Agent’s or any Lender’s
part in exercising any right, remedy or option shall operate as a waiver of such
or any other right, remedy or option or of any Default or Event of Default.

Waivers by Loan Parties

.  Except as otherwise provided for in this Agreement or by Applicable Law, each
of Parent and Borrower (on behalf of each Loan Party) waives:  (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by the Agent or any Lender on which any Loan Party
may in any way be liable, and hereby ratifies and confirms whatever the Agent or
any Lender may do in this regard, (b) all rights to notice and a hearing prior
to the Agent or any Lender taking possession or control of, or to the Agent’s or
any Lender’s replevy, attachment or levy upon, the Collateral or any bond or
security which might be required by any court prior to allowing the Agent or any
Lender to exercise any of its remedies and (c) the benefit of all valuation,
appraisal, marshalling and exemption laws.

PARTICIPATING LENDERS ASSIGNMENTS

.

Participations

.  Anything in this Agreement or any other Loan Document to the contrary
notwithstanding, any Lender may, at any time and from time to time,

 

-70-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

without in any manner affecting or impairing the validity of any Obligations,
sell to one or more Persons participating interests in its Term Loan and/or
other interests hereunder and/or under any other Loan Document (any such Person,
a “Participant”) with the prior written consent of the Agent.  In the event of a
sale by a Lender of a participating interest to a Participant, (a) such Lender’s
obligations hereunder and under the other Loan Documents shall remain unchanged
for all purposes, (b) the Borrower, the Agent and such Lender shall continue to
deal solely and directly with each other in connection with such Lender’s rights
and obligations hereunder and under the other Loan Documents and (c) all amounts
payable by the Borrower shall be determined as if such Lender had not sold such
participation and shall be paid directly to the Agent on behalf of such Lender
or to such Lender, as applicable.  The Borrower agrees that if amounts
outstanding under this Agreement or any other Loan Document are due and payable
(as a result of acceleration or otherwise), each Participant along with each
Affiliate of each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement and
the other Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, that such right of set-off shall not be exercised without
the prior written consent of the Agent and shall be subject to the obligation of
each Participant and Affiliate thereof to share with Agent and the Lenders its
share thereof.  The Borrower also agrees that each Participant shall be entitled
to the benefits of Sections 2.06 and 2.07 as if it were a
Lender.  Notwithstanding the granting of any such participating interests: (i)
the Borrower and the Agent shall look solely to the Lender that sold such
participation interest for all purposes of this Agreement, the Loan Documents
and the transactions contemplated hereby, (ii) the Borrower and the Agent shall
at all times have the right to rely upon any waivers or consents signed by such
Lender as being binding upon all of the Participants of such Lender, and (iii)
all communications in respect of this Agreement and such transactions with such
Lender need not involve any Participant of such Lender.  Each Lender granting a
participation hereunder shall maintain, as a non-fiduciary agent of the
Borrower, a register (a “Participant Register”) as to the participations granted
and transferred under this Section containing the same information specified in
Section 8.02 on the Register as if each Participant were a Lender.  No
participation shall be effective for any purpose under the Loan Documents unless
and until recorded in a Participant Register by the applicable Lender.  The
requirement for a Participant Register set forth in this Section 8.01 shall be
construed so that the Term Loan and/or other interests hereunder are at all
times maintained in “registered form” within the meaning of Treasury Regulation
Section 1.871-14(c).  No Participant shall have any direct or indirect voting
rights hereunder except with respect to any event described in Section 11.01
expressly requiring the unanimous vote of all Lenders or, as applicable, all
directly affected Lenders.  

Assignment

.  Anything in this Agreement or any other Loan Document to the contrary
notwithstanding any Lender may, at any time and from time to time, without in
any manner affecting or impairing the validity of any Obligations, assign all or
any its portion of the Term Loan (along with the related rights and interests)
to any Person (an “Assignee Lender”), with the prior written consent of the
Agent (provided such consent of Agent shall not be (x) unreasonably withheld,
delayed or conditioned or (y) required with respect to any assignment by a
Lender to a Lender or an Affiliate or Related Fund of a Lender, in each case so
long as no such Person is a Defaulting Lender.  Except as the Agent may
otherwise agree, any such assignment (other than any assignment by a Lender to a
Lender or an Affiliate or Related Fund of a Lender) shall be in a minimum
aggregate amount equal to $1,000,000 of the Term

 

-71-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Loan or, if less, all of the remaining Term Loan of such assigning Lender.  No
such assignment shall be effective unless and until the Agent shall have
received and accepted an effective Assignment and Acceptance executed, delivered
and fully completed by the applicable parties thereto (including the Agent) and
a processing fee of $5,000 to be paid to the Agent by the Lender to whom such
interest is assigned (unless such processing fee is waived by the Agent; and
provided that no such processing fee shall be required with respect to an
assignment by a Lender to its Affiliates or Related Funds).  Any attempted
assignment not made in accordance with this Section 8.02 shall be null and
void.  From and after the date on which the conditions described above have been
met, (i) such Assignee Lender shall be deemed automatically to have become a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee Lender pursuant to such Assignment and Acceptance,
shall have the rights and obligations of a Lender hereunder and (ii) the
assigning Lender, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, shall be released
from its rights (other than its indemnification rights) and obligations
hereunder.  Upon the request of the Assignee Lender (and, as applicable, the
assigning Lender) pursuant to an effective Assignment and Acceptance, the
Borrower shall execute and deliver to the Agent for delivery to the Assignee
Lender (and, as applicable, the assigning Lender) a Note in the principal amount
of the Assignee Lender’s Term Loan (and, as applicable, a Note in the principal
amount of the Term Loan retained by the assigning Lender).  Each such Note shall
be dated the effective date of such assignment.  Upon receipt by the assigning
Lender of such Note, the assigning Lender shall return to the Borrower any prior
Note held by it.  Without limiting the foregoing, in no event, without the prior
written consent of Agent, which consent of Agent may or may not be given (and
which if given, such consent may be conditioned on any matter required by Agent)
in the sole and absolute discretion of Agent, may any Lender transfer and assign
all or any interests in its Term Loan and/or other interests hereunder and/or
under any other Loan Document to (x) any Sponsor Affiliate, any Loan Party or
any Affiliate of any Loan Party, or (y)  any holder of Subordinated Debt (or
Indebtedness owing by a Loan Party which is secured by a Lien that is either
senior or subordinated to any of the Liens of Agent securing the Obligations) or
any Affiliate of any such holder.  Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Acceptance delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender, and principal amount and stated interest of the Term Loan owing to, such
Lender pursuant to the terms hereof.  Subject to receipt of any required tax
forms reasonably required by Agent, Agent shall record the applicable transfers,
assignments and assumptions in the Register. The entries in such Register shall
be conclusive, and Borrower, Agent and Lenders may treat each Person whose name
is recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary, and no
assignment shall be effective for any purpose under the Loan Documents unless
and until recorded in the Register.  Such Register shall be available for
inspection by Borrower and any Lender (solely as to such Lender), at any
reasonable time upon reasonable prior notice to Agent.  The requirement for the
Register set forth in this Section 8.02 shall be construed so that the Term Loan
and/or other interests hereunder are at all times maintained in “register form”
within the meaning of Treasury Regulation Section 1.871-14(c).  Notwithstanding
anything to the contrary herein, if no Event of Default under Section 7.01(b),
(g) or (h) has occurred and is continuing, neither Agent nor any Lender may
assign all or any of its rights or obligations under this Agreement to any
Competitor.

 

-72-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Pledges/Security

.  Notwithstanding any provision of this Agreement or any other Loan Document to
the contrary, the Agent and each Lender may at any time pledge or grant a
security interest in all or any portion of its rights under this Agreement and
the other Loan Documents to secure obligations of the Agent or such Lender,
including any pledge or grant to secure obligations to a Federal Reserve Bank;
provided, that notwithstanding the foregoing no such Person to whom such pledge
or grant is made in favor of shall be permitted to be a Lender hereunder without
the prior written consent of the Agent.

IX. MISCELLANEOUS

Survival

.  This Agreement and all covenants, agreements, representations and warranties
made by the Loan Parties herein and in the certificates delivered pursuant
hereto, shall survive the making by the Agent or any Lender of the Term Loan and
the execution and delivery to Agent and the Lenders of this Agreement, and shall
continue in full force and effect for until all of the Obligations have been
paid in full and all Loan Documents have been terminated.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and permitted assigns of such party; and all
covenants, promises and agreements in this Agreement contained, by or on behalf
of the Parent and the Borrower shall inure to the benefit of the successors and
permitted assigns of the Agent and the Lenders.

Indemnification / Expenses

.  

(a)Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify the Agent, each Lender and each Participant and their
respective managers, directors, officers, employees, attorneys and agents
against (each, an “Indemnified Person”), and shall hold each Indemnified Person
harmless from, any and all losses, claims, taxes (other than an Excluded Tax)
damages and liabilities and related reasonable (provided such “reasonable”
qualifier shall not apply with respect to costs and expenses of Agent incurred
during the existence of an Event of Default) expenses, including reasonable
counsel fees and expenses, incurred by any Indemnified Person arising out of, in
any way connected with, or as a result of: (a) the use of any of the proceeds of
the Term Loan; (b) this Agreement or any other Loan Document; (c) the
transactions contemplated by this Agreement or any other Loan Document; (d) the
ownership and operation of any Loan Party’s assets, including all Real
Properties and improvements or any Contract or the performance by any Loan Party
of its obligations under any Contract; (e) any finder’s fee, brokerage
commission or other such obligation payable or alleged to be payable in respect
of the transactions contemplated by this Agreement or any other Loan Document
which arises or is alleged to arise from any agreement, action or conduct of any
Loan Party, or any of its Affiliates or any Sponsor Affiliate; and/or (f) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not the Agent, any Lender, any Participant or any of their respective
directors, officers, managers, employees, attorneys or agents are a party
thereto; provided that such indemnity provided to any such Person shall not
apply to any such losses, claims, damages, liabilities or related expenses to
the extent arising solely from the willful misconduct or gross negligence of any
Indemnified Person as determined by a final, non-appealable judgment of a court
of competent jurisdiction.  All amounts due under this Section 9.02 shall be
payable on written demand therefor.

 

-73-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

(b)The Borrower hereby agrees to promptly pay (i) all reasonable costs and
expenses  (provided such “reasonable” qualifier shall not apply with respect to
costs and expenses incurred by the Lender during the existence of an Event of
Default) of the Agent (including the reasonable fees, costs and expenses of
legal counsel to, and appraisers, accountants, consultants and other
professionals and advisors retained by or on behalf of the Agent) incurred in
connection with: (A) all loan proposals and commitments pertaining to the
transactions contemplated hereby (whether or not such transactions are
consummated), (B) the examination, review, due diligence investigation,
documentation, negotiation, and closing of the transactions contemplated by the
Loan Documents (whether or not such transactions are consummated), (C) the
creation, perfection and maintenance of Liens pursuant to the Loan Documents,
(D) the performance by the Agent of its rights and remedies under the Loan
Documents, (E) the administration of the Loan Documents, (F) the preparation,
execution, syndication, delivery and administration of this Agreement and the
other Loan Documents, including with respect to any amendments, modifications,
consents and waivers to and/or under any and all Loan Documents (whether or not
such amendments, modifications, consents or waivers are consummated), (G) any
periodic public record searches conducted by or at the request of Agent
(including title investigations and public records searches), pending litigation
and tax lien searches and searches of applicable corporate, limited liability,
partnership and related records concerning the continued existence, organization
and good standing of certain Persons) and any periodic management background
checks, (H) protecting, storing, insuring, handling, maintaining, auditing,
examining, valuing or selling any Collateral, (I) exercising board observation
rights and/or inspection rights (subject to the limitations set forth in Section
5.05), (J) any litigation, dispute, suit or proceeding relating to any Loan
Document, and (K) any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all of the Loan Documents (it being agreed
that such costs and expenses may include the costs and expenses of workout
consultants, investment bankers, financial consultants, appraisers, valuation
firms and other professionals and advisors retained by or on behalf of the
Agent), (ii) without limitation of the preceding clause (i) all reasonable costs
and expenses of Agent (or any of its Affiliates) in connection with the Agent’s
(or such Affiliate’s) reservation of funds in anticipation of the funding of the
Term Loan to be made hereunder and (iii) all reasonable and out of pocket costs
and attorney fees (limited to one counsel for all Lenders other than the Agent)
of each Lender incurred during the existence of an Event of Default in
connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all of the Loan Documents.  Any fees,
costs and expenses owing by the Borrower or other Loan Party hereunder shall be
due and payable within five (5) Business Days after written demand therefor.

(c)The foregoing indemnity and cost and expense reimbursements shall remain
operative and in full force and effect regardless of the expiration or any
termination of this Agreement, the consummation of the transactions contemplated
by this Agreement, the repayment of the Term Loan, the invalidity or
unenforceability of any term or provision of any Loan Document, any
investigation made by or on behalf of the Lender, and the content or accuracy of
any representation or warranty made by any Loan Party in any Loan Document.

GOVERNING LAW

.  THIS AGREEMENT, ALONG WITH ALL OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED OTHERWISE IN SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY AND
CONSTRUED IN

 

-74-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES (EXCEPT
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW).  FURTHER,
THE LAW OF THE STATE OF NEW YORK SHALL APPLY TO ALL DISPUTES OR CONTROVERSIES
ARISING OUT OF OR CONNECTED TO OR WITH THIS AGREEMENT AND ALL SUCH OTHER LOAN
DOCUMENTS (UNLESS EXPRESSLY PROVIDED OTHERWISE IN SUCH OTHER LOAN DOCUMENT)
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES (EXCEPT SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATION LAW).

Nonliability of Lenders

.  The relationship between Borrower on the one hand and Lenders and Agent on
the other hand shall be solely that of borrower and lender.  Neither Agent nor
any Lender shall have any fiduciary responsibility to Borrower or any other Loan
Party.  Neither Agent nor any Lender undertakes any responsibility to Borrower
or any other Loan Party review or inform Borrower or any other Loan Party of any
matter in connection with any phase of Borrower’s or any other Loan Party’s
business or operations.  Execution of this Agreement by Borrower constitutes a
full, complete and irrevocable release of any and all claims which Borrower or
any other Loan Party may have at law or in equity in respect of all prior
discussions and understandings, oral or written, relating to the subject matter
of this Agreement and the other Loan Documents.  

Reservation of Remedies

.  Neither any failure nor any delay on the part of the Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or future exercise, or the exercise of any
other right, power or privilege.

Notices

.  All notices, requests, demands and other communications under or in respect
of this Agreement or any transactions hereunder shall be in writing (which may
include facsimile communication) and shall be personally delivered or mailed (by
prepaid registered or certified mail, return receipt requested), sent by prepaid
recognized overnight courier service, or by facsimile transmission to the
applicable party at its address or facsimile number indicated below.

If to Agent or Comvest:

Comvest Capital IV, L.P.
525 Okeechobee Boulevard, Suite 1050
West Palm Beach, Florida 33401
Attention: Jason Gelberd and Vintage Stock Account Manager
Facsimile: (561) 727-2100

with a copy to:

Alston & Bird LLP
2828 N. Harwood, Suite 1800
Dallas, Texas 75201


 

-75-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Attention:  Kate K. Moseley
Facsimile: (214) 922-3874

If to any other Lender, as provided on its signature page to this Agreement or
in the applicable Assignment Acceptance

 

If to the Parent or the Borrower:

Vintage Stock, Inc.
325 E. Warm Springs Road, #102
Las Vegas, Nevada 89119
Attention:  Virland Johnson
Facsimile:  (702) 997-1576

with a copy (which shall not constitute notice) to:

Live Ventures Incorporated
325 E. Warm Springs Road, #102
Las Vegas, Nevada 89119
Attention:  Michael Stein
Facsimile:  (702) 997-5968

and

Venable LLP
750 E. Pratt Street, Suite 900
Baltimore, Maryland 21202
Attention:  Anthony J. Rosso and W. Bryan Rakes
Facsimile:  (410) 244-7742

or, as to each party, at such other address or facsimile number as shall be
designated by such party in a written notice to the other party delivered as
aforesaid.  All such notices, requests, demands and other communications shall
be deemed given (a) when personally delivered, (b) when received after being
deposited in the mails with postage prepaid (by registered or certified mail,
return receipt requested), (c) one (1) Business Day after being timely delivered
to the overnight courier service, if prepaid and sent overnight delivery,
addressed as aforesaid and with all charges prepaid or billed to the account of
the sender, or (d) when sent by facsimile transmission to a facsimile number
designated by such addressee and the sender receives a confirmation of
transmission from the sending facsimile machine.

Nature of Rights and Remedies; No Waivers

.  All obligations of the Loan Parties and rights and remedies of the Agent and
Lenders expressed herein or in any other Loan Document shall be in addition to
and not in limitation of those provided by Applicable Law.  The rights and
remedies herein and therein provided shall be cumulative and not exclusive of
any rights or remedies provided by Applicable Law.  No failure to exercise and
no delay in exercising, on the part of the Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial

 

-76-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  No reference in any Loan Document to the “continuing” nature of any
Event of Default or that an Event of Default “remains in existence” (or any
similar references) shall be construed as establishing or otherwise indicating
that any Loan Party has the right to cure any such Event of Default, but is
rather presented merely for convenience should such Event of Default be waived
in accordance with Article XI (which the parties hereto understand and agree
would require a written waiver from the Agent and the applicable Lenders as
provided in Article XI expressly waiving such Event of Default).  For the sake
of clarity, once an Event of Default shall have occurred, no Loan Party shall
have a right to cure such Event of Default and no such Event of Default shall be
deemed cured and/or cease to exist and/or cease to be continuing unless and
until such Event of Default is waived in writing in accordance with Article XI
of this Agreement.

Binding Effect

.  This Agreement shall be binding upon and inure to the benefit of the Parent,
the Borrower, the Agent and the Lenders and their respective successors and
permitted assigns, except that neither the Parent nor the Borrower shall assign
any of its rights or obligations hereunder without the prior written consent of
each Lender.

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (UNLESS EXPRESSLY PROVIDED OTHERWISE IN SUCH OTHER LOAN DOCUMENT)
SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF  THE STATE OF NEW YORK IN THE
COUNTY OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, IN AGENT’S SOLE DISCRETION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND,
AND EACH PARTY HERETO, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY CONSENTS TO THE JURISDICTION OF THE AFOREMENTIONED COURTS.  EACH
PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, OR BASED ON
UPON 28 U.S.C. § 1404, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING AND
ADJUDICATION OF ANY SUCH ACTION, SUIT OR PROCEEDING IN ANY OF THE AFOREMENTIONED
COURTS AND AGREES TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT.   EACH PARTY HERETO EACH HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS AGREEMENT OR, ANY OTHER LOAN DOCUMENT, OR UNDER ANY AMENDMENT,
WAIVER, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE
MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY
FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY

 

-77-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

SUCH ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.  

Certain Waivers

.  Each of the Parent and the Borrower, on behalf of themselves and each of the
other Loan Parties, hereby waives any claims for special, consequential or
punitive damages in any way arising out of or relating to this Agreement, any of
the other Loan Documents, any of the transactions contemplated hereby or
thereby, or any breach hereof or thereof.

Severability

.   If any provision of this Agreement or any other Loan Document is held
invalid or unenforceable, either in its entirety or by virtue of its scope or
application to given circumstances, such provision shall thereupon be deemed
modified only to the extent necessary to render same valid, or not applicable to
given circumstances, or excised from this Agreement or such other Loan Document,
as the situation may require, and this Agreement and the other Loan Documents
shall be construed and enforced as if such provision had been included herein as
so modified in scope or application, or had not been included herein or therein,
as the case may be.

Captions

.   The Article and Section headings in this Agreement are included herein for
convenience of reference only, and shall not affect the construction or
interpretation of any provision of this Agreement.

Sole and Entire Agreement

.  This Agreement, the other Loan Documents, and the other agreements,
instruments, certificates and documents referred to or described herein and
therein constitute the sole and entire agreement and understanding between the
parties hereto as to the subject matter hereof, and supersede all prior
discussions, letters of intent, commitment letters, proposal letters, other
agreements and understandings of every kind and nature between the parties as to
such subject matter. Borrower acknowledges that it has been advised by counsel
in connection with the execution of this Agreement and the other Loan Documents
and is not relying upon oral representations or statements inconsistent with the
terms and provisions of this Agreement or any other Loan Document.

Confidentiality

.  Agent and each Lender agree not to disclose Confidential Information, to any
Person without the prior consent of the Borrower; provided, however, that
nothing herein contained shall limit any disclosure of the tax structure of the
transactions contemplated hereby, or the disclosure of any information (a) to
the extent required by Applicable Law, statute, rule, regulation or judicial
process or in connection with the exercise of any right or remedy under any Loan
Document, or as may be required in connection with the examination, audit or
similar investigation of or by the Agent, any Lender or any of their respective
Affiliates, (b) to examiners, auditors, accountants or any regulatory authority,
(c) to the officers, partners, managers, directors, employees, agents and
advisors (including independent auditors, lawyers and counsel) of the Agent or
any Lender or any of their respective Affiliates so long as such Person is made
aware of the confidential nature of such Confidential Information and instructed
to keep such information confidential, (d) in connection with any litigation or
dispute which relates to this Agreement or any other Loan Document to which the
Agent or any Lender is a party or is otherwise subject, (e) to a subsidiary or
Affiliate of Agent or

 

-78-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

any Lender, (f) to any Assignee Lender or Participant (or prospective Assignee
Lender or Participant) of Agent or any Lender which agrees to be bound by this
Section 9.14 and (g) to any lender or other funding source of the Agent or any
Lender (each reference to Agent and/or a Lender in the foregoing clauses shall
be deemed to include (i) the actual and prospective Assignee  Lenders and
Participants referred to in clause (f) above and the lenders and other funding
sources referred to in clause (g) above, as applicable for purposes of this
Section 9.14), and provided further, that in no event shall the Agent or any
Lender be obligated or required to return any materials furnished by or on
behalf of the Borrower or any other Loan Party.  Any Person required to maintain
the confidentiality of Confidential Information as provided in this Section 9.14
shall be considered to have complied with the obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord its own confidential
information (but not less than a reasonable degree of care).  The obligations of
the Agent and each Lender under this Section 9.14 shall supersede and replace
the obligations of the Agent and each Lender under any confidentiality letter or
provision in respect of this financing or any other financing previously signed
and delivered by the Agent and/or any Lender to the Borrower or any of its
Affiliates or any Sponsor Affiliates.

Marshaling

.  Neither the Agent nor any Lender shall be under any obligation to marshal any
assets in payment of any or all of the Obligations.  

No Strict Construction

.  The parties hereto and to the other Loan Documents have participated jointly
in the negotiation and drafting of this Agreement and each of the other Loan
Documents.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement and each of the other Loan Documents shall be construed
as if drafted jointly by the parties hereto and thereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any other Loan Document.

USA PATRIOT Act Notification

.  The Agent and each Lender hereby notifies the Loan Parties that pursuant to
the requirements of the USA PATRIOT Act, it may be required to obtain, verify
and record certain information and documentation that identifies such Person,
which information may include the name and address of each such Person and such
other information that will allow the Agent or such Lender to identify such
Persons in accordance with the USA PATRIOT Act.

Tax Treatment

.  The parties hereto intend and agree that the Term Loan shall be treated as
indebtedness for U.S. federal and state income tax purposes, and that the Term
Loan has original issue discount (“OID”) for the purposes of the Code (and
similar state law).  Information as to the issue price, yield to maturity,
amount of OID, and issue date may be obtained by contacting Mark Szafranowski,
Chief Financial Officer of the Borrower.  Furthermore, the parties agree and
intend that for purposes of applying Sections 1271 through 1275 of the Code and
the related Treasury Regulations and provisions of state and local income tax
laws, the potential for contingent payments set forth herein as of the issue
date shall be treated as "remote" or "incidental" contingencies with the meaning
of Treasury Regulation Section 1.1275-2(h).  Each of the parties hereto agrees
not to take a position inconsistent with this Section 9.18 for federal, state,
or local income tax purposes (including the filing of any

 

-79-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

information return, such as an IRS Form 1099), unless there is a determination
within the meaning of Section 1313 of the Code to the contrary.

Counterparts; Fax/Email Signatures

.  This Agreement may be executed in any number of counterparts, all of which
shall constitute one and the same agreement.  This Agreement may be executed by
signatures delivered by facsimile or electronic mail, each of which shall be
fully binding on the signing party.

X. AGENT.

Appointment; Authorization

.  Each Lender hereby irrevocably appoints, designates and authorizes the Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, the Agent shall not have any duty
or responsibility except those expressly set forth herein, nor shall the Agent
have or be deemed to have any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agent.

Delegation of Duties

.  The Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys‑in‑fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  The Agent shall not be responsible for the negligence or misconduct of
any agent or attorney‑in‑fact that it selects with reasonable care.  Without
limiting the generality of the powers of the Agent, as set forth above, the
Agent is hereby authorized to act as collateral agent for each Lender pursuant
to each of the Loan Documents.  In such capacity, the Agent has the right to
exercise all rights and remedies available under the Loan Documents, the UCC and
other applicable law, as directed by the Required Lenders, which rights and
remedies shall include, in the event of a foreclosure by the Agent on any
portion of the Collateral, whether pursuant to a public or private sale, the
right of the Agent, as agent for all Lenders, to be, or form an acquisition
entity to be, the purchaser of any or all of such Collateral at any such
sale.  The Agent, as agent for all Lenders, shall be entitled at any such sale
to offset any of the Obligations against the purchase price payable by the Agent
(or such acquisition entity) at such sale or to otherwise consent to a reduction
of the Obligations as consideration to the applicable Loan Party in connection
with such sale. The Agent shall have the authority to take such other actions as
it may deem necessary or desirable, and as may be approved by Required Lenders,
to consummate a sale of the type described in the immediately preceding
sentences.  The Agent shall have the authority to accept non-cash consideration
in connection with the sale or other disposition of the Collateral, whether the
purchaser is the Agent, an entity formed by the Agent as described above or any
other Person.  Without limiting the generality of the powers of the Agent, as
set forth above, in the context of any bankruptcy or other insolvency proceeding
involving any Loan Party, the Agent is hereby authorized to, at the direction of
Required Lenders:  (i) file proofs of claim and other documents on behalf of the
Lenders, (ii) object or consent to the use of cash collateral, (iii) object or
consent to any proposed debtor-in-possession financing, whether

 

-80-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

provided by one or more of the Lenders or any other Person and whether secured
by Liens with priority over the Liens securing the Obligations or otherwise,
(iv) object or consent to any sale of Collateral, including sales for non-cash
consideration in satisfaction of a portion of the Obligations, as may be agreed
to by Required Lenders on behalf of all Lenders, (v) to be, or form an
acquisition entity to be, the purchaser of any or all of such Collateral at any
such sale under clause (iv) and to offset any of the Obligations against the
purchase price payable by the Agent (or such acquisition entity) at such sale or
to otherwise consent to a reduction of the Obligations as consideration to the
applicable Loan Party in connection with such sale, and (vi) seek, object or
consent to any Loan Party’s provision of adequate protection of the interests of
the Agent and/or the Lenders in the Collateral.

Limited Liability

.  None of the Agent or any of its directors, officers, attorneys, employees or
agents shall (a) be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except to the extent resulting solely from
willful misconduct or gross negligence of such Person as determined by a final,
non-appealable judgment of a court of competent jurisdiction), or (b) be
responsible in any manner to any Lender for any recital, statement,
representation or warranty made by any Loan Party or Affiliate of any Loan Party
or any Sponsor Affiliate, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document (or the creation, perfection or priority of any Lien or
security interest therein), or for any failure of any Loan Party or any other
party to any Loan Document to perform its obligations hereunder or
thereunder.  The Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
Affiliate of any Loan Party or any Sponsor Affiliate.

Reliance

.  The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail or telephone message, statement or
other document believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by the Agent.  The Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document (a) unless it shall first receive such advice or concurrence of
Required Lenders (or all Lenders, or such other Lenders, if expressly required
hereunder) as it deems appropriate and, if it so requests, confirmation from
Lenders of their obligation to indemnify the Agent against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action, (b) if such action would, in the opinion of Agent, be
contrary to Applicable Law or the terms of this Agreement or any other Loan
Document, (c) if such action would, in the opinion of Agent, expose Agent to
liabilities, or (d) if Agent shall not first be indemnified to its satisfaction
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in

 

-81-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

accordance with a request or consent of Required Lenders (or all Lenders, or
such other Lenders, if expressly required hereunder) and such request and any
action taken or failure to act pursuant thereto shall be binding upon each
Lender. Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent’s acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Required Lenders (or all Lenders, or such other Lenders, if expressly
required hereunder).

Notice of Default; Dissemination of Information

.  The Agent shall not be deemed to have knowledge or notice of the occurrence
of any Event of Default or Default, unless the Agent shall have received written
notice from a Lender or the Borrower referring to this Agreement, describing
such Event of Default or Default and expressly stating that such notice is a
“notice of default”.  The Agent will endeavor to notify the Lenders of its
receipt of any such notice; provided that the Agent shall not have any liability
whatsoever for failing to deliver any such notice.  The Agent shall take such
action with respect to such Event of Default or Default as may be reasonably
requested by Required Lenders in accordance with Section 7.02; provided, that
unless and until the Agent has received any such request, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Event of Default or Default as it shall deem advisable in
its sole discretion.  Agent and Lenders acknowledge that Borrower, the Loan
Parties and certain other Persons are required to provide certain financial
statements and other financial information and reports to Agent and/or Lenders
in accordance with the Loan Documents and agree that Agent shall not have any
duty to provide the same to Lenders.

Credit Decision

.  Each Lender acknowledges that the Agent has not made any representation or
warranty to it, and that no act by the Agent hereafter taken, including any
review of the affairs of the Borrower and the other Loan Parties, shall be
deemed to constitute any representation or warranty by the Agent to any
Lender.  Each Lender represents to the Agent that it has, independently and
without reliance upon the Agent and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties, and made its own
decision to enter into this Agreement and to extend credit to the Borrower
hereunder.  Each Lender also represents that it will, independently and without
reliance upon the Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties.  Except for
notices, reports and other documents expressly herein required to be furnished
to the Lenders by the Agent, the Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, prospects, operations, property, financial or other condition or
creditworthiness of any Loan Party which may come into the possession of the
Agent.

Indemnification

.  Whether or not the transactions contemplated hereby are consummated, each
Lender shall indemnify (based on such Lender’s Pro Rata Share) the Agent and its
managers, directors, officers, employees, attorneys and agents against (to the
extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of the

 

-82-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Borrower to do so), and shall hold the Agent and such other Persons harmless
from, any and all losses, claims, taxes (other than an Excluded Tax) damages and
liabilities and related reasonable expenses (provided such “reasonable”
qualifier shall not apply with respect to costs and expenses of Agent incurred
during the existence of an Event of Default), including counsel fees and
expenses, incurred by the Agent or any such other Person arising out of, in any
way connected with, or as a result of: (a) the use of any of the proceeds of the
Term Loan; (b) this Agreement or any other Loan Document, (c) the transactions
contemplated by this Agreement or any other Loan Document, (d) the ownership and
operation of any Loan Party’s assets, including all Real Properties and
improvements or any Contract or the performance by any Loan Party of its
obligations under any Contract; (e) any finder’s fee, brokerage commission or
other such obligation payable or alleged to be payable in respect of the
transactions contemplated by this Agreement or any other Loan Document which
arises or is alleged to arise from any agreement, action or conduct of any Loan
Party or any of its Affiliates or Sponsor Affiliates, and/or (f) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not the Agent, or any of its directors, officers, managers,
employees, attorneys or agents are a party thereto; provided that such indemnity
provided to any such Person shall not apply to any such losses, claims, damages,
liabilities or related expenses to the extent arising solely from the willful
misconduct or gross negligence of such Person as determined by a final,
non-appealable judgment of a court of competent jurisdiction.  All amounts due
under this Section 10.07 shall be payable on written demand therefor.  Without
limitation of the foregoing, each Lender shall reimburse the Agent upon demand
for its Pro Rata Share of any Agent Advances and of any costs or out‑of‑pocket
expenses (including legal costs and expenses) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrower.  The undertaking
in this Section 10.07 shall survive repayment of the Term Loan, cancellation of
the Notes, any foreclosure under, or modification, release or discharge of, the
Collateral Agreement or any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the Agent.

Agent Individually

.  Comvest and its Affiliates and Related Funds may make loans to, issue letters
of credit for the account of, accept deposits from, acquire equity interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with any Loan Party and any Affiliate of any Loan
Party or any Sponsor Affiliate as though Comvest were not the Agent hereunder
and without notice to or consent of any Lender.  Each Lender acknowledges that,
pursuant to such activities, Comvest or its Affiliates or its Related Funds may
receive information regarding Loan Parties or their Affiliates (including
information that may be subject to confidentiality obligations in favor of any
such Loan Party or such Affiliate) or Sponsor Affiliates and acknowledge that
the Agent shall be under no obligation to provide such information to
them.  With respect to their Term Loan (if any), Comvest and its Affiliates and
Related Funds shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though Comvest were not the Agent, and
the terms “Lender” and “Lenders” include Comvest and its Affiliates and Related
Funds, to the extent applicable, in their individual capacities.

Successor Agent

.  The Agent may resign as the Agent at any time

 

-83-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

upon 30 days’ prior notice to the Lenders (unless such notice is waived by
Required Lenders).  If the Agent resigns under this Agreement, Required Lenders
shall, appoint from among the Lenders a successor “Agent” for the Lenders.  If
no successor “Agent” is appointed prior to the effective date of the resignation
of the Agent, the Agent may appoint, after consulting with the Lenders, a
successor “Agent”.  Upon the acceptance of its appointment as successor “Agent”
hereunder, such successor “Agent” shall succeed to all the rights, powers and
duties of the retiring the Agent and the term “Agent” shall mean such successor
“Agent”, and the retiring Agent’s appointment, powers and duties as the Agent
shall be terminated.  After any retiring Agent’s resignation hereunder as the
Agent, the provisions of this Article X and Section 9.02 shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Agent under this Agreement.  If no successor “Agent” has accepted
appointment as the Agent by the date which is 30 days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Agent hereunder until such time, if any, as Required Lenders
appoint a successor “Agent” as provided for above.

Collateral and Guarantee Matters

.  The Lenders consent and irrevocably authorize the Agent, at its option and in
its discretion, (a) to release any Lien granted to or held by the Agent under
the Collateral Agreement and/or any other collateral document (i) when all
outstanding monetary Obligations owing with respect to the Term Loan have been
paid in full (it being understood and agreed to that Agent shall be under no
obligation to account for any outstanding monetary Obligations owing to any
Lender that have not been reported to Agent in writing by such Lender and Agent
may assume that no such non-reported monetary Obligations owing to such Lender
exist for purposes of this clause (i)); (ii) constituting property sold or to be
sold or disposed of as part of or in connection with any sale or other
disposition permitted under this Agreement (including by consent, waiver or
amendment and it being agreed and understood that the Agent may conclusively
rely without further inquiry on a certificate of an officer of the Borrower as
to the sale or other disposition of property being made in compliance with this
Agreement); or (iii) subject to Section 11.01, if approved, authorized or
ratified in writing by Required Lenders; (b) notwithstanding Section 11.01(b)(1)
to release any party from its guaranty under the Collateral Agreement (i) when
all outstanding monetary Obligations owing with respect to the Term Loan have
been paid in full (it being understood and agreed to that Agent shall be under
no obligation to account for any outstanding monetary Obligations owing to any
Lender that have not been reported to Agent in writing by such Lender and Agent
may assume that no such non-reported monetary Obligations owing to such Lender
exist for purposes of this clause (i)), or (ii) if such party was sold or is to
be sold or disposed of as part of or in connection with any disposition
permitted hereunder (including by consent, waiver or amendment and it being
agreed and understood that the Agent may conclusively rely without further
inquiry on a certificate of an officer of the Borrower as to the sale or other
disposition being made in compliance with this Agreement); or (c) to subordinate
its interest in any Collateral to any holder of a purchase money (or its
equivalent) Lien on such Collateral which is permitted by hereunder (it being
understood that the Agent may conclusively rely on a certificate from the
Borrower in determining whether the Indebtedness secured by any such Lien is
permitted hereunder).  Upon request by the Agent at any time, the Lenders will
confirm in writing the Agent’s authority to release, or subordinate its interest
in, particular types or items of Collateral pursuant to this Section 10.10.

 

-84-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Agent Advances

. The Agent may from time to time make such disbursements and advances (“Agent
Advances”) which the Agent, in its sole discretion, deems necessary or desirable
to preserve, protect, prepare for sale or lease or dispose of the Collateral or
any portion thereof, to enhance the likelihood or maximize the amount of
repayment by the Borrower of the Term Loan and other Obligations or to pay any
other amount chargeable to the Borrower pursuant to the terms of this Agreement,
including costs, fees and expenses.  The Agent Advances shall be repayable on
demand, shall be secured by the Collateral, shall bear interest at a rate per
annum equal to the rate then applicable to the Term Loan and shall constitute
Obligations hereunder.  The Agent shall notify each Lender and the Borrower in
writing of each such Agent Advance, which notice shall include a description of
the purpose of such Agent Advance.  Without limitation to its obligations
pursuant to Section 10.07, each Lender agrees that it shall promptly (but not
later than three (3) Business Days) make available to the Agent, upon the
Agent’s demand, in U.S. dollars in immediately available funds, the amount equal
to such Lender’s Pro Rata Share of each such Agent Advance and thereafter the
portion of such Agent Advance so reimbursed by each Lender shall be added to the
principal balance of the Term Loan owed by the Borrower to each such Lender.  If
such funds are not made available to the Agent by such Lender by the end of such
three (3) Business Day period, the Agent shall be entitled to recover such funds
on demand from such Lender, together with interest thereon for each day from the
date such payment was due until the date such amount is paid to the Agent, at
the Federal Funds Rate for three (3) Business Days and thereafter at the
Reference Rate.

Revolving Facility; Subordinated Debt

.  Each Lender hereby irrevocably appoints, designates and authorizes the Agent
to enter into the Intercreditor Agreement, Seller Debt Subordination Agreement,
Sponsor Debt Subordination Agreement, Management Fee Subordination Agreement,
and any other subordination or intercreditor agreement pertaining to the
Revolving Loan Documents or any other Subordinated Debt, on its behalf and to
take such action on its behalf under the provisions of any such agreement.  Each
Lender further agrees to be bound by the terms and conditions of the
Intercreditor Agreement, Seller Debt Subordination Agreement, Sponsor Debt
Subordination Agreement, Management Fee Subordination Agreement and any other
subordination or intercreditor agreement pertaining to the Revolving Loan
Documents or any other Subordinated Debt.  Each Lender hereby authorizes the
Agent to issue blockages notices in connection with the Revolving Loan Documents
or any Subordinated Debt.

Actions in Concert

.  Each Lender hereby agrees with each other Lender that no Lender shall take
any action to protect or enforce its rights arising out of this Agreement, the
Notes or any other Loan Document (including exercising any rights of setoff)
without first obtaining the prior written consent of the Agent, it being the
intent of the Lenders that any such action to protect or enforce rights under
this Agreement, the Notes and the other Loan Documents shall be taken in concert
and at the direction or with the consent of the Agent.

Competitors

.  Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, Agent and the Lenders shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Competitors;
provided, that each of Agent and each Lender shall be responsible for, and shall
not be excused from any liability for,

 

-85-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

any assignment by Agent or such Lender of any of its rights or obligations
hereunder to any Person which such assigning party has actual knowledge is
either GameStop Corp. or Trans World Entertainment Corp.  Without limiting the
generality of the foregoing, neither the Agent nor any Lender shall ‎(x) be
obligated to ascertain, monitor or inquire as to whether any other Lender or
Participant or prospective Lender or Participant is a Competitor or (y) have any
liability with respect to or arising out of any assignment or participation of
the Term Loan, or disclosure of confidential information, by any other Person to
any ‎Competitor.

XI. Waiver; Amendments.

General Terms

.  No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or any of the other Loan Documents (other than the
Agent Payments Letter) shall in any event be effective unless the same shall be
in writing and signed by (i) the Borrower (with respect to Loan Documents to
which the Borrower is a party), (ii) the Agent, and (iii) the Lenders having
aggregate Pro Rata Shares of not less than the aggregate Pro Rata Shares
expressly designated herein with respect thereto or, in the absence of such
express designation herein, by Required Lenders (or by Agent at the direction of
such Lenders or Required Lenders), and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that:

(a)no such amendment, modification, waiver or consent shall, unless in writing
and signed by all of the Lenders directly affected thereby, in addition to Agent
and Required Lenders and the Borrower, do any of the following:  (1) increase
any of the Term Loan Commitments (provided, that only the Lenders participating
in any such increase of the Term Loan Commitments shall be considered directly
affected by such increase), (2) extend the date scheduled for payment (as
opposed to any mandatory prepayment or the rescission of an election to
accelerate) of any principal of or interest on the Term Loan or any fees or
other amounts payable hereunder or under the other Loan Documents, or (3) reduce
the principal amount of the Term Loan, the amount or rate of interest thereon
(provided, that Required Lenders may rescind an imposition of default interest
pursuant to Section 2.02), or any fees or other amounts payable hereunder or
under the other Loan Documents; and

(b)no such amendment, modification, waiver or consent shall, unless in writing
and signed by all of the Lenders in addition to Agent and the Borrower (with
respect to Loan Documents to which the Borrower is a party), do any of the
following:  (1) release any Loan Party from its guaranty of the Obligations
under the Loan Party Guaranty or all or substantially all of the Collateral
granted under the Security Documents, except (i) as otherwise specifically
provided in this Agreement or the other Loan Documents, (ii) to the extent such
release from such guaranty is in connection with a sale or other disposition of
the equity of such Loan Party (so long as a result thereof such Loan Party is no
longer required to guaranty the Obligations) permitted under this Agreement
(including by consent, waiver or amendment of this Agreement), or (iii) to the
extent such release of Collateral is in connection with a sale or other
disposition of such Collateral (so long as a result thereof such Collateral is
no longer required to secure the Obligations) permitted under this Agreement
(including by consent, waiver or amendment of this Agreement),  (2) change the
definition of Required Lenders, (3) change any provision of this Article XI,
(4) amend the provisions of Section 2.05, or (5) reduce the aggregate

 

-86-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

Pro Rata Shares required to effect any amendment, modification, waiver or
consent under the Loan Documents.

Notwithstanding the provisions of this Article XI to the contrary, any
amendment, modification, waiver or consent to cure any ambiguity, omission,
defect or inconsistency in any Loan Document shall only require the signature of
Agent and Borrower.  

Agency Provisions

.  No amendment, modification, waiver or consent shall, unless in writing and
signed by the Agent, as applicable, in addition to the Borrower and Required
Lenders (or all the Lenders directly affected thereby or all of the Lenders, as
the case may be in accordance with the provisions above), affect the rights,
privileges, duties or obligations of Agent (including under the provisions of
Article X) under this Agreement or any other Loan Document.

Defaulting Lenders

.  Notwithstanding any provision to the contrary set forth in this Agreement, it
is agreed and understood as follows with respect to Defaulting Lenders:

(a)Defaulting Lenders (and their respective Pro Rata Shares of the Term Loan)
shall be excluded from the determination of Required Lenders, and shall not have
voting rights with respect to any matters requiring the approval of Required
Lenders; and

(b)no Defaulting Lender shall be considered a “Lender” for purposes of the
proviso to the definition of the term “Required Lenders”.

Replacement of Lenders

.  If any Lender (other than Agent) does not consent to any matter requiring its
consent under Sections 11.01(a) or 11.01(b), when Required Lenders have
otherwise consented to such matter or any Lender is a Defaulting Lender and the
circumstances causing such status have not been cured or waived to the
satisfaction of the Agent, then the Borrower or the Agent may within 90 days
thereafter designate another Person acceptable to the Agent in its sole
discretion (such other Person being called a “Replacement Lender”) to purchase
the Term Loan of such Lender and such Lender’s rights hereunder, without
recourse to or warranty by, or expense to, such Lender, for a purchase price
equal to the outstanding principal amount of the Term Loan payable to such
Lender plus any accrued but unpaid interest on such Term Loan and all accrued
but unpaid fees owed to such Lender and any other amounts payable to such Lender
under this Agreement, and to assume the obligations of such Lender hereunder,
all in compliance with Section 8.02.  Upon such purchase and assumption
(pursuant to an Assignment and Acceptance), such Lender shall no longer be a
party hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Lender prior to the date of
such purchase and assumption) and shall be relieved from all obligations to the
Borrower hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder.

EFFECT OF AMENDMENT AND RESTATEMENT

.  UPON THE CLOSING DATE: (A) ALL TERMS AND CONDITIONS OF THE EXISTING AGREEMENT
AND ANY OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED PURSUANT THERETO, AS AMENDED
BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BEING EXECUTED AND DELIVERED IN
CONNECTION HEREWITH,

 

-87-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

SHALL BE AND REMAIN IN FULL FORCE AND EFFECT, AS SO AMENDED, AND SHALL
CONSTITUTE AND CONTINUE TO BE THE LEGAL, VALID, BINDING AND ENFORCEABLE
OBLIGATIONS OF EACH LOAN PARTY AND OF THE AGENT AND LENDERS; (B) THE TERMS AND
CONDITIONS OF THE EXISTING AGREEMENT SHALL BE AMENDED AS SET FORTH HEREIN AND,
AS SO AMENDED, THE EXISTING AGREEMENT SHALL BE RESTATED IN ITS ENTIRETY, BUT
SHALL BE AMENDED ONLY WITH RESPECT TO THE RIGHTS, DUTIES AND OBLIGATIONS AMONG
EACH LOAN PARTY, THE LENDERS AND THE AGENT ACCRUING FROM AND AFTER THE DATE
HEREOF; (C) THIS AGREEMENT SHALL NOT IN ANY WAY RELEASE OR IMPAIR THE RIGHTS,
DUTIES, OBLIGATIONS OR LIENS CREATED PURSUANT TO THE EXISTING AGREEMENT OR ANY
OTHER LOAN DOCUMENTS, EXCEPT AS EXPRESSLY MODIFIED HEREBY OR BY ANY DOCUMENTS,
INSTRUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH, AND
ALL OF SUCH RIGHTS, DUTIES, OBLIGATIONS AND LIENS ARE ASSUMED, RATIFIED AND
AFFIRMED BY EACH LOAN PARTY; (D) ALL INDEMNIFICATION OBLIGATIONS OF THE LOAN
PARTIES UNDER THE EXISTING AGREEMENT AND ANY OTHER LOAN DOCUMENTS SHALL SURVIVE
THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND SHALL CONTINUE IN FULL FORCE
AND EFFECT FOR THE BENEFIT OF AGENT, THE LENDERS AND ANY OTHER PERSON
INDEMNIFIED UNDER THE EXISTING AGREEMENT OR ANY OTHER LOAN DOCUMENTS AT ANY TIME
PRIOR TO THE DATE HEREOF; (E) THE AMENDMENT AND RESTATEMENT CONTAINED HEREIN
SHALL NOT, IN ANY MANNER, BE CONSTRUED TO CONSTITUTE PAYMENT OF, OR IMPAIR,
LIMIT, CANCEL OR EXTINGUISH, OR CONSTITUTE A NOVATION IN RESPECT OF, THE
OBLIGATIONS AND OTHER OBLIGATIONS AND LIABILITIES OF ANY LOAN PARTY EVIDENCED BY
OR ARISING UNDER THE EXISTING AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
LIENS AND SECURITY INTERESTS SECURING SUCH OBLIGATIONS AND OTHER OBLIGATIONS AND
LIABILITIES GRANTED BY THE LOAN PARTIES IN THE EXISTING AGREEMENT AND THE OTHER
LOAN DOCUMENTS, WHICH LIKEWISE SHALL NOT IN ANY MANNER BE IMPAIRED, LIMITED,
TERMINATED, WAIVED OR RELEASED; (F) THE EXECUTION, DELIVERY AND EFFECTIVENESS OF
THIS AGREEMENT SHALL NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF
AGENT OR THE LENDERS UNDER THE EXISTING AGREEMENT, NOR CONSTITUTE A WAIVER OF
ANY COVENANT, AGREEMENT OR OBLIGATION UNDER THE EXISTING AGREEMENT, IN EACH CASE
AS IN EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVENESS OF THIS AGREEMENT; AND (G)
ANY AND ALL REFERENCES IN THE LOAN DOCUMENTS TO THE EXISTING AGREEMENT SHALL,
WITHOUT FURTHER ACTION OF THE PARTIES, BE DEEMED A REFERENCE TO THE EXISTING
AGREEMENT, AS AMENDED AND RESTATED BY THIS AGREEMENT, AND AS THIS AGREEMENT
SHALL BE FURTHER AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME HEREAFTER.  SUBJECT TO THE FOREGOING, THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT OF THE LOAN PARTIES,
AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF, AND
THERE ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE AGENT
OR ANY LENDER RELATIVE TO THE SUBJECT MATTER HEREOF NOT EXPRESSLY

 

-88-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN DOCUMENTS.

[The remainder of this page is intentionally blank]

 

 

 

-89-

LEGAL02/39661241v2LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officer as of the day and year first written
above.

[signature pages removed]

COMVEST CAPITAL IV, L.P.,
as Agent and a Lender
By: ComVest Capital IV Partners, L.P., its General Partner
By: ComVest Capital IV Partners UGP, LLC, its General Partner

 

By:
Name:
Title:

COMVEST CAPITAL IV (LUXEMBOURG) MASTER FUND, SCSP,

as a Lender


By: Comvest Capital Advisors, LLC, as investment manager

 

By:
Name:
Title:

Address for Notices:

c/o Comvest Capital IV, L.P.
525 Okeechobee Boulevard, Suite 1050
West Palm Beach, Florida 33401
Attention: Jason Gelberd and Vintage Stock Account Manager
Facsimile: (561) 727-2100




LEGAL02/39709302v6

Signature page to Vintage Stock Amended and Restated Credit Agreement

LEGAL02/39661241v2

--------------------------------------------------------------------------------

 

VINTAGE STOCK, INC.,

as Borrower

By:
Name:
Title:

Acknowledged and Agreed:

VINTAGE STOCK AFFILIATED HOLDINGS LLC,

as Parent


By:
Name:
Title:

 

[Link-to-previous setting changed from off in original to on in modified.]

Signature page to Vintage Stock Amended and Restated Credit Agreement

LEGAL02/39661241v2

-91-

LEGAL02/39709302v6

--------------------------------------------------------------------------------

 

SCHEDULE C-1

COMMITMENTS AND PRO RATA SHARES

Lender

Term Loan Commitment

Pro Rata Share

Comvest Capital IV, L.P.

$21,163,200

88.18%

Comvest Capital IV (Luxembourg) Master Fund, SCSp

$2,836,800

11.82%

TOTALS

$24,000,000

100%

 

 

 

 

 

 

 

Schedule C-1

LEGAL02/39661241v2

--------------------------------------------------------------------------------

 

 

 

Summary report:

Litera® Change-Pro for Word 10.7.0.7 Document comparison done on 4/10/2020
7:18:38 AM

Style name: Jeff's

Intelligent Table Comparison: Active

Original DMS: iw://IWDMSATL/LEGAL02/39709302/1

Modified DMS: iw://IWDMSATL/LEGAL02/39709302/6

Changes:

Add

194

Delete

205

Move From

0

Move To

0

Table Insert

0

Table Delete

3

Table moves to

0

Table moves from

0

Embedded Graphics (Visio, ChemDraw, Images etc.)

0

Embedded Excel

0

Format changes

0

Total Changes:

402

 

 

 

 